Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 1 of 113




                 Exhibit A
          Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 2 of 113




                          TRANSLATION CERTIFICATION

Date: May 13, 2020

To whom it may concern:
This is to certify that the attached translation is an accurate representation of the documents
received by this office. The translation was completed from:
      •    Japanese
To:
      •    English
The documents are designated as:
   • 201802 Order by JFTC (2) (2)

Eugene Li, Project Manager in this company, attests to the following:
“To the best of my knowledge, the aforementioned documents are a true, full and accurate
translation of the specified documents.”




Signature of Eugene Li




                                                     Global Solutions. Local Expertise.
 Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 3 of 113




                                                                            [Enclosures]

Year 2018 (Measure) No. 5

                                Cease and Desist Order

              NHK Spring Co., Ltd.
              3-10 Fukuura, Kanazawa Ward, Yokohama City
              Represented by: Takashi Kayamoto – President & CEO


              Nat Peripheral (HK) Co., Ltd.
              China Hong Kong City Tower 3, 9th floor, Suite 15B-17
              33 Canton Road, Kowloon, Hong Kong Special Administrative Region,
              People’s Republic of China
              Represented by: Kazuhiko Otake

    The Japan Fair Trade Commission hereby issues this Cease and Desist Order to the
above-listed parties, pursuant to the provisions of Article 7 Paragraph 2 of the Act on
Prohibition of Private Monopolization and Maintenance of Fair Trade (hereinafter,
Antimonopoly Act).
    Furthermore, the terms used within these Directives and the explanation of this
Order’s motives include the terms listed in the “Terms” column in the Annex, which are
defined as per the “Definitions” column therein.

                                       Directives

1. The two companies consisting of NHK Spring Co., Ltd. (hereinafter, “NHK Spring”)
and Nat Peripheral (HK) Co., Ltd. (hereinafter, “NAT”) (hereinafter jointly referenced as
“the 2 NHK Spring Companies”) must each resolve the following matters through their
respective boards of directors:
(1) To confirm that the agreement executed jointly by the 2 NHK Spring Companies and
the three companies listed in the Annex (“the 3 TDK Companies”; with the inclusion of
the 2 NHK Spring Companies, hereinafter collectively referenced as “the 5 Companies”)
on or after April 2013 at the latest, by which the 5 Companies agreed to reciprocally
collaborate to fix the selling prices of




                                           1
 Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 4 of 113




suspensions for Japanese hard disk drive (hereinafter, “HDD”) manufacturer-sellers, has
been extinguished.
(2) To voluntarily resolve not to collaborate with other businesses (excluding NAT from
NHK Spring and excluding NHK Spring from NAT; hereinafter the same applies) to
jointly set the selling prices of suspensions for Japanese HDD manufacturer-sellers
moving forward.
(3) To not exchange information about the selling prices of suspensions for Japanese
HDD manufacturer-sellers moving forward.
2. The 2 NHK Spring Companies must each inform the 3 TDK Companies of the
measures adopted based on Paragraph 1 and make these measures known to all Japanese
HDD manufacturer-sellers as well as their own employees. They must obtain prior
approval from the Japan Fair Trade Commission for the methods by which they issue
these notifications and make the information known.
3. Neither of the 2 NHK Spring Companies may collaborate with other businesses to
jointly set the selling prices of suspensions for Japanese HDD manufacturer-sellers
moving forward.
4. Neither of the 2 NHK Spring Companies may collaborate with other businesses to
exchange information about the selling prices of suspensions for Japanese HDD
manufacturer-sellers moving forward.
5. NHK Spring must take the measures necessary for the companies involved in the
suspension business to periodically train their officers and employees as well as for their
legal staff to carry out periodic audits, regarding compliance with the Antimonopoly Act
concerning their sales and marketing. The content of these measures must be sufficient to
comply with the measures ordered in Paragraph 2, and must be approved in advance by
the Japan Fair Trade Commission.
6. NHK Spring must promptly inform the Japan Fair Trade Commission of the measures
it has adopted pursuant to Paragraphs 1, 2 and 5, while NAT must promptly inform the




                                            2
 Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 5 of 113




Japan Fair Trade Commission of the measures it has adopted pursuant to Paragraphs 1
and 2.

                                          Motives

Motive 1: Factual Background

1. Relevant factual background
  (1) Overview of the Addressees
  (a)(i) NHK Spring is the operator of a suspension manufacturing and sales business,
  with its head office listed in the title section above. In addition, it establishes business
  policies regarding the manufacture and sale of suspensions by its subsidiaries, and has
  its subsidiaries manufacture and sell suspensions based on these business policies.
  (ii) NAT is a subsidiary of NHK Spring, with its head office listed in the title section
  above, and operates a suspension manufacturing and sales business in accordance with
  the business policies set by NHK Spring. NAT sells suspensions to HDD manufacturer-
  sellers as directed by NHK Spring.
  NAT was founded by NHK Spring and by SAE Magnetics (HK) Ltd. (listed in
  subsection b(ii) below; hereinafter, “SAE”), which held 81% and 19% stakes in the
  company, respectively. NHK Spring received NAT’s voting rights from SAE on April
  10, 2015 and held all of NAT’s voting rights thereafter.
  (b)(i) TDK Co., Ltd. (hereinafter, “TDK”), which is listed in the “Businesses Other
  Than Addressees” table attached and has its main office located at the site listed in the
  “Address of Main Office” column of said table, is the operator of an HDD head
  business (i.e. a business that has established business policies regarding the
  manufacture and sale of head gimbal assemblies (hereinafter, “HGAs”) and suspensions
  by its subsidiaries, and which has its subsidiaries manufacture and sell HGAs and
  suspensions in accordance with said business policies).
  (ii) SAE, which is listed in the “Businesses Other Than Addressees” table attached and
  has its main office located at the site listed in the “Address of Main Office” column of
  said table, is a subsidiary of TDK, and is the operator of a business that manufactures
  and sells HGAs and suspensions in accordance with the business policies established by
  TDK.
  (iii) Magnecomp Precision Technology Public Company Limited (hereinafter, “MPT”),
  which is listed in the “Businesses Other Than Addressees” table attached and has its




                                              3
 Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 6 of 113




 main office located at the site listed in the “Address of Main Office” column of said
 table, is the operator of a business that manufactures and sells suspensions. Around
 November 2007, MPT became a subsidiary of TDK due to TDK acquiring a majority of
 its voting rights; MPT thus manufactures and sells suspensions in accordance with the
 business policies established by TDK.
 (iv) While TDK was operating the HDD head business of a magnetic head and sensor
 business company that was one of its business divisions (called the “Head Business
 Group” prior to March 2015), it had the representatives of SAE and MPT serve
 concurrently as the managers of this company’s HGA division and suspension division,
 respectively.
 (2) Overview of the Japanese HDD Manufacturer-sellers
 (a) From around April 2013 to around May 2016, Toshiba Corporation (hereinafter,
 “Toshiba”) was the only HDD manufacturer-seller in Japan.
 (b) Toshiba determined the specifications of the suspensions used for its HDDs,
 negotiated directly with suspension manufacturer-sellers and determined the prices
 when procuring the suspensions, instructed SAE to purchase the suspensions at that
 price and had them manufacture the HGAs. Toshiba then purchased the HGAs and
 manufactured and sold the HDDs.
 (c) Prior to March 2009, Toshiba procured all the suspensions used in its HDDs from
 overseas suspension manufacturer-sellers (meaning businesses other than NAT, SAE,
 and MPT). SAE started procuring suspensions from SAE in April 2009, NHK Spring in
 October 2009, MPT in November 2009, and NAT in April 2011.
 (d) Toshiba negotiated with NHK Spring for the suspensions manufactured by the 2
 NHK Spring Companies and negotiated with MPT for the suspensions manufactured by
 SAE and MPT, then set the prices mentioned in subsection 2(b) above.
 (e) From April 2013 to May 2016, the volume of suspensions procured by Toshiba
 from the 2 NHK Spring Companies, SAE and MPT accounted for the majority of
 Toshiba’s total procurement volume.

2. Existence of an agreement
  (1)(a) TDK had a long-standing collaborative relationship with NHK Spring, in which




                                          4
 Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 7 of 113




 SAE purchased suspensions from NHK Spring and invested capital in NAT, and so on.
 TDK made a plan to acquire MPT’s voting rights around August 2007, which created a
 situation in which it was expected to compete with the 2 NHK Spring Companies in the
 area of suspension sales.
 (b) The 2 NHK Spring Companies and TDK held multiple meetings with sales
 managers between August 31, 2007 and January 28, 2009, collaborated in the area of
 suspension sales, and in order to secure the market share and profits of each of the 2
 NHK Spring Companies and the 3 TDK Companies in competition with foreign
 suspension manufacturer-sellers, coordinated with each other and affirmed a mutual
 understanding that they would fix the selling price of suspensions.
 (c) TDK informed SAE and MPT about the affirmed arrangement mentioned in
 subsection 1(b) above and instructed them to coordinate with the 2 NHK Spring
 Companies in the area of suspension sales.
 (2) After affirming the arrangement mentioned in subsection 1(b) above, the 5
 Companies collaborated in order to increase their market shares in the area of
 suspension sales to Japanese HDD manufacturer-sellers. Additionally, since April 2013
 at the latest, they have been coordinating with each other and have agreed to fix selling
 prices in order to secure the market shares and profits of each of the 2 NHK Spring
 Companies and the 3 TDK Companies regarding suspensions for Japanese HDD
 manufacturer-sellers, whilst sharing information on the selling prices of suspensions
 sold to HDD manufacturer-sellers and the market shares thereof.

3. Status of implementation
  The 5 Companies have been taking the following actions to ensure that the agreement
  mentioned in section 2, subsection (2) above was put into practice:
  (1) Confirming the quoted prices and selling prices presented when Japanese HDD
  manufacturer-sellers issued RFQs for suspensions for Japanese HDD manufacturer-
  sellers.
  (2) Exchanging information on suspension demand forecasts and selling prices as well
  as the quoted prices presented when foreign HDD manufacturer-sellers issued RFQs;
  this information was shared in sales manager meetings held between the 2 NHK Spring
  Companies and MPT or other companies.
  (3) Exchanging information on countermeasures against low-price sales by foreign
  suspension manufacturer-sellers.

4. Extinguishment of the agreement
  On May 6, 2016, the 3 TDK Companies jointly submitted a report to the Japan Fair




                                           5
 Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 8 of 113




 Trade Commission using Form No. 1, pursuant to the provisions of Article 1, Paragraph
 1 and Article 6, Paragraph 2 of the Rules on Reporting and Submission of Materials
 Regarding Immunity from or Reduction of Surcharges (Japan Fair Trade Commission
 Rule No.7, 2005), while also instructing the suspension sales managers of all the
 companies not to implement the agreement mentioned in section 2, subsection (2)
 above. The agreement has not been implemented since that date. Therefore, it is
 recognized that the agreement has in fact been extinguished since that date.

Motive 2: Application of this Order
  Based on the factual background stated above, the 5 Companies jointly agreed to
coordinate with each other to fix the selling prices of suspensions for Japanese HDD
manufacturer-sellers; in so doing, they violated the public trust and substantially
restricted competition in the area of suspension sales in Japan. This act corresponds to the
improper trade restrictions prescribed in Article 2, Paragraph 6 of the Antimonopoly Act,
and constitutes a violation of the provisions of Article 3 of the Antimonopoly Act.
  Additionally, although the aforementioned violation is no longer extant, all of the 5
Companies fall under Article 7, Paragraph 2, Item 1 of the Antimonopoly Act and, in
overall consideration of the various circumstances, such as the fact that the violations
continued for a long period of time and the fact that the violations have not been
voluntarily called off, it has been deemed to be of particular necessity to issue a Cease
and Desist Order against the 2 NHK Spring Companies.
  Therefore, the above Directives have been issued to the 2 NHK Spring Companies
pursuant to the provisions of Article 7, Paragraph 2 of the Antimonopoly Act.
  February 9, 2018

                              Japan Fair Trade Commission

                                      Kazuyuki Sugimoto, Chairman.
                                      Takashi Yamamoto, Commissioner.
                                      Akiko Mimura, Commissioner.
                                      Reiko Aoki, Commissioner.
                                      Yoshiharu Ojima, Commissioner.




                                             6
 Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 9 of 113




Annex

Number          Term                             Definition
  1      Hard Disk Drive   A storage device that causes a “medium,” which is a
                           circular plate with a magnetic surface, to spin at high
                           speed, and writes data magnetically onto the medium
                           or reads data from the medium using a magnetic
                           head (a component that reads/writes information)
   2     Suspension        A precision leaf spring that supports a magnetic head
   3     Head Gimbal       A component combining a magnetic head with a
         Assembly          suspension
 Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 10 of 113




Annex: Businesses Other Than Addressees

Number              Business                        Address of Main Office
  1        TDK Co., Ltd.                  3-9-1 Shibaura, Minato Ward, Tokyo
  2        SAE Magnetics (HK) Ltd.        SAE Technology Center
                                          6 Science Park East Avenue
                                          Hong Kong Science Park
                                          Shatin, Hong Kong Special Administrative
                                          Region, People’s Republic of China
    3      Magnecomp Precision            162 M.5 Phaholyothin Road
           Technology Public Company      T. Lamsai A. Wangnoi
           Limited                        Ayutthaya, Thailand
   Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 11 of 113




M 3 0 ¥ (^t) H 5
                                  W     ^                     ^ ^ m

                                                                         @ 1 0#±fi


                                     wm^                                              ^ m         wi


                                      ^ ^ A g J t f P l l ^^^sij^ g r i x
                                      n w   -p33                                                        —3
                                                      i/y^y  ^ -f —                     l 5 B          1 7
                                        ^ h           • -<y y^^              (Tj^ r i ^ )

                                         y ^ •x y K
                                                              ±     tt       —    ^




             (J^T                       i: V^ 5   0    ) ^7              2


  ^^5,                                      5          g i j ^ r^ f s j                                      so
IS r ® ^ j   fflfl^tEiccD ^ j o   19- e f c § 0




              1         0(       ^T                     rp ^ c ^gfi^j                   Jk'd't
                        y h( A K ^ ^ V )
                   K (l^T T N A T J i:V^5o ) 0 2                          (J^T
                  ttj iV^5o ) fi, ^fl^ffl,^(7)*II^,
                  V ^ TLtetfti
                             ^ {1
                               b^V \
                  (1)                             Y'f j             Y v ^ y* (i^T T H D D J
                        v^5o )                                           3 ^ ^ o v ^ - r , 31
                        < ^ t¥ ^ 2                                5 ^ - 4 M m ^ , 2 i i ^OTJStB
                        ic®3^± ( ^ r rTDK3ttj iv^v^,                             0^:^gfi2|±i
                        f^iirr r5|±j i:V^5o ) ^ifc|^ LTtjo T V^c, ffiS


                                                       1
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 12 of 113




                                       mmmfazmw-rz
                 -^             zmm-rz      ^t0
           (2)                                                                    N
                 ATtcfcoTtt                          o   J^TIPICO )




           (3)    X&,                     {^(O^ W k ^ t , a^ B I <7) H D D ^3tlS^II#^


                      ^ o

       2         0«fi2|i:«,                        t^JII^S^V^T^ofc:^:tg
                  T D K Stt^a^q-TS i ^ tf-, a ^lS © H D D M 3 g
                                b,                                           b/^ft
                      b & v \ r t t b ( 7 ) a ^P^t /j^^P#J [&(7)^ifetCoV ^T
           fi,
           b      V\
       3            R i f m &2m-±,     ^m,      ^t
                 x,      mmtDHDBmmmmm^fony-x^-xxa x

       4                                                        ^m,              ^t
           H (7)HDDMjtlS7eil # f a f t f -^^^->3


       5                                                            a x (Dm7Bffin
           Ihfe^^l^^ov^-C,                                            -$- ^ ^ X X




                                                                       I I C / c :


           o
        fe^v\
       e p                  ^ m m t^i,
                                   mi ^ 2
               m&,            N A1T H M                       tMRVM 2mKM-


                                              2
 Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 13 of 113




                    ^v^ 0


                                           31            S
mi
 i                mm^m
     (1)
           r(7)
                  tp^Tfe^o                                       5               g ^(^gu^ig^^ov^TcD


                 I S 5c ^r tf    t^ii"C V ^ 6 o
            W)      NATfi,                                             <9 , M#±i!l^^0^®#, P^^Sfi

                  ^o NATfi,                0                                   HD                                 LT
                                       ^SrMTBLTV^o
                    ^^ , N A T f i ,                             8 1/N — i r ^ h ?r, IffB-f (^)(Z)ai x oi —
                                                                         y ^    ^^^K ( i ^ T =iry)• S A E J        VN
                  9o ) frl9y<-±yh%:,                                                                              ^fo^
                  ~ 6, ¥ ^ 2 7 ^ 4 ^ 1 0 0,                      0 ; ^ f i ^ s AE^feN ATOli^lilSr
                                                                                ^^
              4(7)                     % ^ A £ X ^ ( D % m m M ( V T D K W £ : £ * ± ( l ^TTT D K J                )
                 {i,       r^:0(7)Bff&ifij                                          , HDD^y K^H (g
                 ii(7)-r-^i±/j^?^               ^                              y ( J^T THGAJ                           )
 3^oM3tM7e { - o v ^ r                                                    (7 )*||^-|f

                                     J^TlsiEo ) ^ t t p # - e f c 2 ) 0
            W)                                               A Efi, TDK0^-^|±^fe 19 ,                    r^:0(7)
                 Bff&i-tiiJ litsic®ii!l{-^0?r®#, T D                                                              T)




            (W                                                       ^ ^7°-7°           a^'X^/nv              5   —•
                       y    5/   ^     ^              • y 5; x 5/ K ( i ^ T T M p T j i               5 o ) fi


                                                             3
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 14 of 113




                                                                                      x      >v   3

                                       MPTtt,                   9 ¥ l
                                       i; ^ i 19                                                           TBK(D7-
                                                   3                                      o T V ^^o
              (x)    TDKtt,
                  -^(¥J^2 7^3^                                   5/           K                                 5o   )

                  ^ j o V ^ - C H B D ^ ^ K^:^^'^^'CV^fcl ^ r 6 , S AE^t/ M P T (Dft
                                       |W ]^7          —(7 ) H G                                        v- 3
                                LT^^^i±•rv^^0
    (2)
      T           ¥^2 5^4^                         8^5^        tg^-COf^,                     ^ ^ g ^HDDMoa
                                                (WT r^;^;j iv^                    5 o )




              -r^^(7)fffifeSr^^b, S A E t c ^^LT^I^f-^^^^3
              -elf A^iirTHG ASrM3t^iir, ^ g^H G A ^rifA LT H D D ©MitIS ^
              ?rfTo-CV^^0
          ^                 ¥ ^ 2 l¥3^«t^J^^v^r{i,
                         (NAT, S AE^t/MP                                               5 o   l^T^     C o   )        g
                                                   a                                                    S AE^)^
                       lt¥-f&2 1 ^ 4                                              1 ^ 1 O^bl^, MPT^51
                          2 1^1                  AT^^b             1ftmi^,N       2   3 ¥ 4^ tlf-,
                                                       xDtm&mteLfco


                                                                                  3                    0          ^,
              S             AERXIM                     P        s i/^oV^TfiMPT
                       n^&L, MtS-f                 LTV^^0
      ^                    ¥f&2 5 ^ 4    8 m f r t b ¥-fti2    8^5
              f i 2|±, S A E ^ 0 M P T ^ ^ ( Z ) f -       ^ - < ^ ^ 3                                      J|C5:(7)^


2
    (DT             T D K {i,             S AE^                                                   3     y& m A


                                                   4
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 15 of 113




                      SAE^N
                                                       9 ^ 8 Mm,TDK^MP TcD^^^(7)^#Srff®


                      t^       o   f    d     o

      -f         0^:^fi2^±^t/TDKfl, ¥ ^ 1 9¥8^ 3 1 0^^¥J^2 1^1^
                      2 8 E    -£V(Dm,i            ^          r    ^      i    s      L       ,
                                                       ^t^LT,                             3 ^M3t|g7g
                                0^:|§f!i2|±^ TDK 3
                                      ffis^mugb,                         3
               i1 COfgfi                 L/to
          r>     T D K f i , S A E ^ t / M P T^^j-L, MtE-f © f g l i ^ f s j i L,                 ^—>
               ^3                             0              2 tt i: MfS'f' 5 ct 9        L/t 0
    (2)               5ttn, tiitHaH©itig^ f o ^ i ^ ,             a^a©HDDM3tig^^#^ft
          f"               3                            STfj ^ r V a i T ^rfe^r't'
                                                                                                  xom
                                               oTV^fd ^ r 6 ,                 ^¥^2 5^4^
          P$, a^B( D H D D M ^IS7e^ # ^ ^ ( Z ) f -^-<^V3 ^ ^ o v ^ r , 0 ^:^fi
          2ft^TDK
                 \mL,
3
          5^±tt,                   m U 2 {2)(D^ M (D%9)]ltm%'r% f C -tb, 7Jfc©tT^ S ^ ^ f o T V ^ ^ 0
    (1)        a^ a 0 H D D ^3t|S ^ ^ # ^ ^ c 7 )f-^-<:                  3 ^{COV^ra^S^HD
          D M it is 55^        ^^ n^ ft s^ fe o / c ^^ ^-r ^ n.^f ffi ^^ r/M ^fffi^
          (7)#;,^
    (2)        0 «fi 2 tt ^ M P T # ©             -C       ^ b ^ # n m i i # (7)^ ^ f t ? ) f - ^
          ^^->3                    XtD^    DXTBfife,
          fl^fco f c H I tc O V ^T (7)tn
    (3)        11^(7)f-^^^-> 3                                 J:SM^|g^^(7 )>?j-^7L ^ ^ o V ^-C
          (7)tf^^i^
4         o^M COfflM
          T D K 3 | ± { i , ¥ ^ 2 8 ^ 5 ^ 6 0 , f l |t^(7 )M^


                                                       5
 Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 16 of 113




     6       ^(D          2                   ^IPILT,                                                       i-^-ic   i


     t u g E 2 (2 ) ( 7 )'n ^ # ? r ^ ^ : L ^ V ' 1 pCOfH / ^ - S r t T V ^ , [p] 0         R o ^ m S r ^ J f e L T V^
     ^V\         r (7) tc y),
M2       ^(7)M
                         cttltf, Sfttt, it^ILT,                       a^S | ( 7 ) H D D M 3 t l M ^ ^ ^ ^ f t f -
                                yiz -i^ r ,

                                           LTV^/ct (7)-t:fcoT,
             6                                                        u, ^ 3
         6                iy (D'V&> & 0
                   late,^ O T V ^ ^ ,                                                 5%h
     ih&^ 7^^2 11^ 1                                                  19 , 0 ^ : | § f ! i 2 t t ^ o V ^ - C « ,


     (7)-ctt/ c ^v^r^^(Dit *tf
           i!§t)So
         ioT,         0^:|Sfi2tt^^-L,                                                                                3£
     ^(7) t ^3 19                So
         ¥^30^2^9 0


                                          ^ IE                  51    #        M      ^

                                                                                            ^p       tT


                                                        S       M         UJ          ^     fP


                                                        #       M                     H     0H



                                                        S M                                          ^-



                                                        S M                           ^     1=1      B*

                                                            6
 Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 17 of 113




m&



                                      r^vrj
     /\
 1          ^W ^ ^         #^^5/ K                                       5o ^
     Kv              TIWICo   ) {^ J; o T           ^ ^ r ^ T ^ - f T t C ^ ^ o{AZ y


 2   f-^^y     3>
     yx y
                                 K^            a ^^ll^-^iir/cfl^p
 3
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 18 of 113




1                                                                     0 9#!^-


                                                        xk y     y ih -{                            f-
2
     (xfr y =i   ^   •     ]J   ^ y   y                                   ^ f . / -^ —   n. 1   6
                                              zr. y   — ^ — y - J?
    ^ f ^ ^ i y y * .                     •   ^^H                    -t
3                                                        y K-^r 4                % Ki^y
                         y vK                 ^ n— K            5         162
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 19 of 113




                   Exhibit B

FILED UNDER SEAL
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 20 of 113




                  Exhibit C
                Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 21 of 113

Contact
                                    Yun Teng
www.linkedin.com/in/yun-            Sr. Account Manager at SAE Magnetics
teng-3b3b0314 (LinkedIn)            San Francisco Bay Area

Languages                           Experience
English (Full Professional)
Chinese (Native or Bilingual)       SAE Magnetics
                                    Sr. Account Manager
                                    February 1999 - Present (21 years 4 months)
                                    Milpitas California




                                                                    Page 1 of 1
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 22 of 113




                  Exhibit D
               Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 23 of 113

Contact
                                   Phong Vu
www.linkedin.com/in/phong-         Senior Product Engineer at SAE Magnetics
vu-33737580 (LinkedIn)             San Jose, California

Top Skills                         Summary
Characterization
                                   Experienced 5+ year engineer in the thin film/product development/
Powder X-ray Diffraction
                                   metrology/material science.
AFM


Languages                          Proficient metrology tool: TEM/STEM, dual beam FIB-SEM, SEM,
                                   AFM, OSA and optical microscope.
English
Vietnamese (Limited Working)
                                   Data Analysis: JMP and Excel manipulation


                                   Interest in: Basic programming and software.



                                   Experience
                                   SAE Magnetics
                                   Senior Product Engineer
                                   June 2019 - Present (1 year)
                                   Milpitas, California

                                   Reliability & environmental testing


                                   Seagate Technology
                                   Failure Analysis Engineer II
                                   October 2014 - May 2019 (4 years 8 months)
                                   Fremont,CA

                                   -Conduct thin film/defect failure analysis on HDD using dual beam focused
                                   ion beam (FIB-SEM), scanning electron microscope (SEM/EDS), transmission
                                   electron microscopy (STEM/TEM), atomic force microscope (AFM), optical
                                   surface analyzer (OSA) and optical microscope.
                                   -Prepare TEM sample preparation (lapping, mounting, grinding, polishing, and
                                   ion milling).
                                   -Experience in JMP and Excel for statistical analysis and data mining.
                                   -Develop new metrology technique for application.


                                   IBM
                                   Intern
                                   May 2013 - May 2014 (1 year 1 month)
                                                                         Page 1 of 2
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 24 of 113

                    San Jose, CA

                    - Researched and performed literature research of electrode materials used for
                    advanced energy storage
                    - Invented a dry oxidative method to alter the surface chemistry of
                    carbonaceous materials
                    - Characterized hybrid carbonaceous materials using SEM, XPS, and XRD
                    - Assembled symmetric two electrode electrochemical cell containing hybrid
                    material, membrane layer, and electrolyte solution
                    - Performed cyclic voltammetry (CV) of the electrochemical cell
                    - Interpreted and analyzed cyclic voltammetry data




                    Education
                    San Jose State University
                    Master's Degree, Materials Engineering · (2011 - 2014)


                    San Jose State University
                    Bachelor of Engineering (BEng), Materials Engineering · (2005 - 2010)




                                                       Page 2 of 2
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 25 of 113




                  Exhibit E
               Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 26 of 113

Contact
                                   Ellis Cha
www.linkedin.com/in/ellis-         Vice President at SAE Magnetics
cha-19b9a527 (LinkedIn)            San Francisco Bay Area

Top Skills                         Experience
Business Development
Cross-functional Team Leadership   SAE Magnetics
Design of Experiments              Vice President
                                   August 1995 - Present (24 years 10 months)




                                   Education
                                   University of California, Berkeley
                                   PhD, Mechanical Engineering


                                   The University of British Columbia / UBC
                                   B.ApSc, Mechanical Engineering




                                                                    Page 1 of 1
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 27 of 113




                  Exhibit F
              Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 28 of 113

Contact
                                    Qinghua Zeng
www.linkedin.com/in/qinghua-zeng-   Director, HDI Dynamics at SAE Magnetics
aa370817 (LinkedIn)                 San Francisco Bay Area


                                    Experience
                                    SAE Magnetics
                                    Director, HDI Dynamics
                                    July 2005 - Present (14 years 11 months)


                                    Hitachi GST
                                    Research Staff Member
                                    January 2003 - July 2005 (2 years 7 months)


                                    IBM
                                    Research Staff Member, Almaden Research Center
                                    April 2000 - December 2002 (2 years 9 months)


                                    University of California, Berkeley
                                    Research Staff, Computer Mechanics Lab (CML)
                                    September 1995 - April 2000 (4 years 8 months)




                                                                     Page 1 of 1
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 29 of 113




                  Exhibit G
                Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 30 of 113

Contact
                                    Chao-Hui Yang
www.linkedin.com/in/chao-hui-       Senior Staff Engineer at SAE Magnetics
yang-16202a1 (LinkedIn)             San Francisco Bay Area

Top Skills                          Summary
Failure Analysis
                                    Strong knowledge of finite element analysis (dynamics and
SPC
                                    structural) and experimentation for better product designs
Manufacturing
                                     - Ansys Mechanical
                                     - 10 years of experience with Laser Doppler Vibrometry (LDV)
                                    measurement
                                     - Design of Experiments
                                    Ability to improve manufacturing process with mechanical tooling and
                                    fixture designs
                                     - Experience in AutoCAD and Mechanical Desktop
                                     - Statistical Process Control
                                     - Gauge capability study
                                    Knowledge of equipment controls
                                     - Computer Languages: FORTRAN, C++, and PLC experience
                                    Laser Safety Officer certification, responsible for laser safety analysis
                                    of new equipment and setup
                                    Reading, writing, and speaking knowledge of Chinese
                                    EIT certified 08/94



                                    Experience
                                    SAE Magnetics
                                    Senior Staff Engineer
                                    February 1997 - Present (23 years 4 months)
                                    Suspension Design and Testing
                                    - Built dynamic measurement capabilities for surface protrusion of read / write
                                    heads in hard disk drives (HDD). Gained valuable knowledge to improve
                                    product performances.
                                    - Applied suspension design knowledge to support customers’ early design
                                    phases. Balance among dynamic response, stiffness requirement, non-
                                    operational shock resistance, and manufacturing process. Result free of low-
                                    frequency vibration issues for our customers.
                                    - Participated in failure analysis activities to improve product designs and
                                    assembly processes.

                                                                        Page 1 of 2
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 31 of 113

                    - Developed several test procedures and successfully transferred to
                    manufacturing facility in China (Non-contact static attitude adjustment with
                    laser reduced static attitude distribution by 60%; Implemented AC Stroke
                    measurement with automatic gain for µ-actuators to identify structural failure.
                    - Participated in µ-actuators development for future generation products.
                    Developed project directions through coordination among design team,
                    process development team, and customer.


                    Head Gimbal Assemblies (HGA) Process Development
                    - Transferred and set up pick-and-place machine from China for automated
                    slider bonding operation.
                    - Led development activities for flex on suspension (FOS) HGA processes.
                    Achieved the goal of accelerating application development for our customer.
                    Transferred FOS processes to China facilities.
                    - Maintained full responsibility for all metrology equipment (gram load
                    measurement, static attitudes measurement, flying height measurement, and
                    vision aided position measurement). The activities included fixture design,
                    gauge capability study, program setup, and correlation.
                    - Set up Statistical Process Control parameters. Through adjustment
                    processes (gram load, static attitudes, and load distribution), achieved target
                    flying height and tight distribution to ensure HGA performance.


                    Hutchinson Technology
                    Equipment Controls Engineer
                    April 1996 - February 1997 (11 months)
                    Equipment Controls Engineer
                    - Participated in the development of Suspension Adjustment Machine
                    (SAM). Solved a fatal mathematical programming error. This led to the final
                    implementation of SAM.
                    - Collaborated with the process development team to incorporate different
                    suspension designs on SAM.




                    Education
                    UC Santa Barbara
                    MS, Mechanical engineering · (1993 - 1994)


                    University of California, Berkeley
                    BS, Mechanical engineering · (1990 - 1992)


                                                       Page 2 of 2
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 32 of 113




                  Exhibit H
               Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 33 of 113

Contact
                                   Jeff Li
www.linkedin.com/in/jeff-          Manager at SAE
li-3982b113 (LinkedIn)             San Francisco Bay Area


                                   Experience
                                   SAE Magnetics
                                   Engineering Manager, HDD system Integration
                                   July 2008 - Present (11 years 11 months)


                                   Hitachi GST
                                   Integration Engineer
                                   2006 - 2008 (2 years)


                                   Maxtor
                                   H/M Engineer
                                   2004 - 2006 (2 years)


                                   Samsung Information Systems America
                                   Senior Engineer
                                   1997 - 2004 (7 years)




                                   Education
                                   University of Minnesota
                                   · (1997)




                                                                    Page 1 of 1
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 34 of 113




                   Exhibit I
                Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 35 of 113

Contact
                                    Darwin San Juan
www.linkedin.com/in/darwin-san-     Program & Product Marketing Manager at TDK Corporation of
juan-84265614 (LinkedIn)            America
                                    San Francisco Bay Area
Top Skills
SPC                                 Experience
Failure Analysis
IC
                                    TDK Corporation of America
                                    Program & Product Marketing Manager
                                    September 2016 - Present (3 years 9 months)
Certifications                      San Francisco Bay Area
Statistical Process Control,

                                    SAE Magnetics (H.K.) Ltd - U.S. Office (A subsidiary of TDK
                                    Corporation)
                                    Program Manager
                                    September 2013 - Present (6 years 9 months)
                                    Milpitas, California, USA.

                                    Interfaces with customers for design & development of WLAN/BT modules.


                                    SAE Magnetics (H.K.) Ltd.
                                    Program Manager
                                    September 2010 - August 2013 (3 years)
                                    Interfaces with the customers for the timely development of SiP modules from
                                    prototype to MP stage. Works with the cross-functional teams in the factory
                                    for the continuous yield improvements. Works with the design, process & test
                                    teams for the SiP module's future developments and milestones.


                                    SAE Magnetics (HK) Ltd
                                    Wafer Product Development Manager
                                    November 2008 - September 2010 (1 year 11 months)
                                    ChangAn Town, Dongguan City, PRC

                                    Evaluates and reviews different magnetic head designs for both reader &
                                    writer function against customer areal density targets.


                                    TDK Corporation (Asama Techno Factory)
                                    Wafer Product Development Manager
                                    February 2010 - August 2010 (7 months)
                                    Leads the magnetic head 'writer' (HDD) team for the continuous search of
                                    breakthroughs and product developments. Evaluates and reviews experiments



                                                                       Page 1 of 2
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 36 of 113

                    and test results to set the Plan of Record. Manages timetable and milestone to
                    ensure timely executions.


                    SAE Magnetics (H.K.) Ltd.
                    HGA/HDD Principal Engineer II
                    February 2004 - November 2008 (4 years 10 months)
                    ChangAn Town, Dongguan City, PRC

                    Monitors & improves production's dynamic performance testing. Performs
                    failure analysis to understand the root cause of the particular problem.


                    Interfaces with the design team and external customer.


                    TDK Philippines Corporation
                    Project Engineering Manager
                    November 1998 - February 2004 (5 years 4 months)
                    Sta. Rosa, Laguna, Philippines

                    Leads the team in controlling and monitoring of each program's progress and
                    development for Magnetic Head assembly (HDD). Works with cross-functional
                    teams in improving the yield.


                    Ionics-EMS Inc.,
                    Engineering Manager
                    September 1991 - November 1998 (7 years 3 months)
                    Cabuyao, Laguna, Philippines

                    Leads the whole engineering team (Process, Test, Maintenance, ESD and
                    Facility). Reviews customer requirements in terms of assembly and test. Trains
                    new engineers to be more competitive and efficient. Works with the cross-
                    functional teams for the yield improvement.




                    Education
                    Mapua Institute of Technology
                    Bachelor of Science (B.S.), Electrical, Electronics and Communications
                    Engineering · (1987 - 1991)


                    Don Bosco Technical Institute, Makati
                    High School, Electrical Technology · (1983 - 1987)




                                                       Page 2 of 2
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 37 of 113




                   Exhibit J

FILED UNDER SEAL
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 38 of 113




                  Exhibit K

FILED UNDER SEAL
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 39 of 113




                  Exhibit L
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 40 of 113




   Public Version of
 Technical Report No.
        4/2018
  (SEI No. 0459666)
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 41 of 113
       Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 42 of 113




                                         Ministry of Justice - MJ
                           Administrative Council for Economic Defense - CADE
             SEPN 515 Conjunto D, Lote 4 Ed. Carlos Taurisano, 2º andar - Bairro Asa Norte, Brasília/ Federal District
                          (DF), CEP [Zip code] 70770-504 Tel.: (61) 3221-8445 - www.cade.gov.br


                          TECHNICAL REPORT No. 4/2018/CGAA7/SG/CADE


Administrative Proceedings No. 08700.006006/2017-61 (separate to restricted access No.
08700.007735/2017-35)

Plaintiff: Administrative Council for Economic Defense (CADE) ex officio

Respondents: Hutchinson Technology Inc.; Magnecomp Precision Technology Public Co. Ltd; NHK
Spring Co., Ltd.TDK Corporation; SAE Magnetics (H.K.) Ltd.; Akihiro Honda; Akihiko Negishi; Albert
Ong Kim Guan (“Albert Ong”); Arun Dhawan; Atsuo Kobayashi; Giichi Nagata; Hajime Sawabe;
Hidetomo Nishi; Hironori Kajii; Hiroyuki Tamura; Hitoshi Hashimoto; Isamu Ninomiya; Keith David
Johnson; Kazuhiko Otake; Kazumi Tamamura; Keiichi Suzuki; Ken Martini; Kenichiro Arimura; Kenji
Sasaki; Koji Inada; Lo Kwok Fai (“Frankie Lo”); Masaru Koda; Masato Ishikawa; Richard Michael
McHone; Shigeki Kimura; Shigenao Ishiguro; Skipp Harvey; Stephen Andrew Misuta; Takehiko Amaki;
Takehiro Kamigama; Tetsuya Ueda; Thiti Makarabhiromya; Todd Drahos; Toshimi Hamada; Tsutomu
Yamaguchi; Wing Sun Clarence Lo (“Clarence Lo”); Yew Ah Ming; and Yuichi Nagase.



              SUMMARY: Administrative Proceedings Alleged perpetration of antitrust
              conduct on a global scale, of suspension assemblies, in effect in Brazil. Price
              fixing in response to customer quotation orders; market division and
              sharing of commercial and competitively sensitive information,
              primarily in relation to (i) current, potential and proposed prices, for
              suspension assemblies, (ii) private customer bidding processes, (iii)
              allocation of customer volumes, (iv) manufacturing capacity of each
              company; and (v) user fees for each company, for the purposes of
              stabilizing prices and reducing competition in sales of suspension
              assemblies. Filing of Administrative Proceedings pursuant to the terms of
              Articles 13, V, and 69 and subsequent, of Law No. 12.529/11 in conjunction
              with Article 186 and subsequent of CADE Internal Regulations (Resolution
              No. 20/2017).



                                                   PUBLIC VERSION




I. PURPOSE OF TECHNICAL REPORT

  1. The technical report herein is designated to the filing of Administrative Proceedings in order to
     investigate alleged antitrust conduct on the global suspension assemblies' market.

  2. The full content of this Technical Report is available in the attached PDF file referred to as the Public

                   Technical Report 4 (0464976)                  SEI No. 08700.006006/2017-61 / pg. 1
         Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 43 of 113
        Attachment - Technical Report No. 4/2018/CGAA7/SG/CADE (SEI 0460160).



II.CONCLUSION

   3. In the light of the foregoing and subject to the existence of robust evidence of a violation of the
      economic order, filing of Administrative Proceedings is hereby suggested, pursuant to the
      terms of Arts. 13, V, and 69 and subsequent of Law No. 12.529/11 in conjunction with Art. 186
      and subsequent of the CADE Internal Regulations brought against the Respondents Hutchinson
      Technology Inc.; Magnecomp Precision Technology Public Co. Ltd; NHK Spring Co., Ltd. TDK
      Corporation; SAE Magnetics (H.K.) Ltd.; Akihiro Honda; Akihiko Negishi; Albert Ong Kim Guan
      (“Albert Ong”); Arun Dhawan; Atsuo Kobayashi; Giichi Nagata; Hajime Sawabe; Hidetomo Nishi;
      Hironori Kajii; Hiroyuki Tamura; Hitoshi Hashimoto; Isamu Ninomiya; Keith David Johnson;
      Kazuhiko Otake; Kazumi Tamamura; Keiichi Suzuki; Ken Martini; Kenichiro Arimura; Kenji
      Sasaki; Koji Inada; Lo Kwok Fai (“Frankie Lo”); Masaru Koda; Masato Ishikawa; Richard Michael
      McHone; Shigeki Kimura; Shigenao Ishiguro; Skipp Harvey; Stephen Andrew Misuta; Takehiko
      Amaki; Takehiro Kamigama; Tetsuya Ueda; Thiti Makarabhiromya; Todd Drahos; Toshimi Hamada;
      Tsutomu Yamaguchi; Wing Sun Clarence Lo (“Clarence Lo”); Yew Ah Ming; and Yuichi Nagase, in
      order to investigate conduct subject to classification under Articles 20, I to IV, and 21, I, III,
      VIII and X, of Law No. 8.884/94, as well as Art. 36, Sections I to IV in conjunction with §3,
      Section I, paragraphs "a", "b", "c" and "d" and Section VIII of Law No. 12.529/2011,
      pursuant to that set forth by Article 69 and subsequent of Law No. 12.529/2011.

   4. Notification of the Respondents is also suggested, pursuant to the terms of Art. 70 of the referred
      legal statute, in order for a defense to be submitted within a period of 30 (thirty) days. During this
      same period, the Respondents should specify and justify the evidence they intend to submit that is to
      be analyzed by the authority pursuant to the terms of Art. 195 of CADE Internal Regulations. If the
      Respondent has an interest in submitting witness evidence it should indicate the details in full of up
      to 03 (three) witnesses in the defense statement, to provide testimony at CADE headquarters,
      pursuant to that set forth by Art. 70 of Law No. 12.529/2011 in conjunction with Art. 195, §2 of
      CADE Internal Regulations.




                 Document signed electronically by Lucas Freire Silva, General Coordinator, on 04/02/2018,
                 at 04:55 PM, according to the official timezone of Brasília and CADE Resolution No. 11, of
 electronic
 signature       December 2, 2014.

                 Document signed electronically by Diogo Thomson de Andrade, Assistant Superintendent
                 General, on 04/03/2018, at 05:29 PM, according to the official timezone of Brasília and CADE
 electronic      Resolution No. 11, of December 2, 2014.
 signature



                 The authenticity of this document may be verified at the website
                 http://sei.cade.gov.br/sei/controlador_externo.php?
                 acao=documento_conferir&id_orgao_acesso_externo=0, informing the verification code
                 0459666 and CRC Code 320858CA.


Reference: Case No. 08700.006006/2017-61                                                       SEI No. 0459666




                      Technical Report 4 (0464976)      SEI No. 08700.006006/2017-61 / pg. 2
         Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 44 of 113




                                 Ministério da Justiça - MJ
                     Conselho Administrativo de Defesa Econômica - CADE
          SEPN 515 Conjunto D, Lote 4 Ed. Carlos Taurisano, 2º andar - Bairro Asa Norte, Brasília/DF, CEP 70770-504
                                       Telefone: (61) 3221-8445 - www.cade.gov.br


                              NOTA TÉCNICA Nº 4/2018/CGAA7/SG/CADE


Processo Administrativo nº 08700.006006/2017-61 (apartado de acesso restrito nº
08700.007735/2017-35)

Representante: Conselho Administrativo de Defesa Econômica (Cade) ex officio

Representados: Hutchinson Technology Inc.; Magnecomp Precision Technology Public Co. Ltd;
NHK Spring Co., Ltd.TDK Corporation; SAE Magnetics (H.K.) Ltd.; Akihiro Honda; Akihiko Negishi;
Albert Ong Kim Guan (“Albert Ong”); Arun Dhawan; Atsuo Kobayashi; Giichi Nagata; Hajime
Sawabe; Hidetomo Nishi; Hironori Kajii; Hiroyuki Tamura; Hitoshi Hashimoto; Isamu Ninomiya;
Keith David Johnson; Kazuhiko Otake; Kazumi Tamamura; Keiichi Suzuki; Ken Martini; Kenichiro
Arimura; Kenji Sasaki; Koji Inada; Lo Kwok Fai (“Frankie Lo”); Masaru Koda; Masato Ishikawa;
Richard Michael McHone; Shigeki Kimura; Shigenao Ishiguro; Skipp Harvey; Stephen Andrew
Misuta; Takehiko Amaki; Takehiro Kamigama; Tetsuya Ueda; Thiti Makarabhiromya; Todd Drahos;
Toshimi Hamada; Tsutomu Yamaguchi; Wing Sun Clarence Lo (“Clarence Lo”); Yew Ah Ming; e
Yuichi Nagase.




               EMENTA:           Processo Administrativo. Suposta prática de condutas
               anticompetitivas no mercado global de suspension assemblies, com efeitos no
               Brasil. Combinação de preços em resposta a pedidos de cotação de
               clientes; divisão de mercado e compartilhamento de informações
               comercial e concorrencialmente sensíveis, principalmente com relação
               a (i) preços atuais, potenciais e propostos, para suspension assemblies,
               (ii) licitações privadas de clientes, (iii) alocação de volumes de clientes,
               (iv) capacidade produtiva de cada empresa; e (v) taxas de utilização de
               cada empresa, com o objetivo de estabilizar preços e reduzir a
               concorrência nas vendas de suspension assemblies. Instauração de
               Processo Administrativo, nos termos dos artigos 13, V, e 69 e seguintes, da
               Lei nº 12.529/11 c/c artigo 186 e seguintes do Regimento Interno do Cade
               (Resolução n.20/2017).


                                                 VERSÃO PÚBLICA



I. OBJETO DA NOTA TÉCNICA

  1. A presente nota técnica destina-se a instaurar Processo Administrativo para investigação de
     supostas condutas anticompetitivas no mercado global de suspension assemblies.

  2. O inteiro teor desta Nota Técnica encontra-se no arquivo anexo em PDF denominado Anexo
                        Nota Técnica 4 (0459666)             SEI 08700.006006/2017-61 / pg. 1
        Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 45 of 113
     Público – Nota Técnica n. 4/2018/CGAA7/SG/CADE (SEI 0460160).



II. CONCLUSÃO

  3. Diante do exposto, e ante a existência de indícios robustos de infração à ordem
     econômica, sugere-se a instauração de Processo Administrativo, nos termos dos
     arts. 13, V, e 69 e seguintes, da Lei nº 12.529/11 c.c. art. 186 e seguintes do
     Regimento Interno do Cade, em face dos Representados Hutchinson Technology Inc.;
     Magnecomp Precision Technology Public Co. Ltd; NHK Spring Co., Ltd.TDK Corporation;
     SAE Magnetics (H.K.) Ltd.; Akihiro Honda; Akihiko Negishi; Albert Ong Kim Guan (“Albert
     Ong”); Arun Dhawan; Atsuo Kobayashi; Giichi Nagata; Hajime Sawabe; Hidetomo Nishi;
     Hironori Kajii; Hiroyuki Tamura; Hitoshi Hashimoto; Isamu Ninomiya; Keith David Johnson;
     Kazuhiko Otake; Kazumi Tamamura; Keiichi Suzuki; Ken Martini; Kenichiro Arimura; Kenji
     Sasaki; Koji Inada; Lo Kwok Fai (“Frankie Lo”); Masaru Koda; Masato Ishikawa; Richard
     Michael McHone; Shigeki Kimura; Shigenao Ishiguro; Skipp Harvey; Stephen Andrew Misuta;
     Takehiko Amaki; Takehiro Kamigama; Tetsuya Ueda; Thiti Makarabhiromya; Todd Drahos;
     Toshimi Hamada; Tsutomu Yamaguchi; Wing Sun Clarence Lo (“Clarence Lo”); Yew Ah Ming;
     e Yuichi Nagase a fim de investigar as condutas passíveis de enquadramento nos
     artigos 20, I a IV, e 21, I, III, VIII e X, da Lei nº 8.884/94, bem como art. 36, incisos I a IV
     c/c seu § 3º, inciso I, alíneas "a", "b", "c" e "d" e inciso VIII da Lei nº 12.529/2011, na
     forma do artigo 69 e seguintes da Lei nº 12.529/2011

  4. Sugere-se, ainda, a notificação dos Representados, nos termos do art. 70 do referido
     diploma legal, para que apresentem defesa no prazo de 30 (trinta) dias. Neste mesmo prazo,
     os Representados deverão especificar e justificar as provas que pretendem sejam
     produzidas, que serão analisadas pela autoridade nos termos do art. 195 do Regimento
     Interno do Cade. Caso o Representado tenha interesse na produção de prova testemunhal,
     deverá indicar na peça de defesa a qualificação completa de até 3 (três) testemunhas, a
     serem ouvidas na sede do Cade, conforme previsto no art. 70 da Lei nº 12.529/2011 c.c. art.
     195, §2º, do Regimento Interno do Cade.




             Documento assinado eletronicamente por Lucas Freire Silva,
             Coordenador(a)-Geral, em 02/04/2018, às 16:55, conforme horário oficial
             de Brasília e Resolução Cade nº 11, de 02 de dezembro de 2014.

             Documento assinado eletronicamente por Diogo Thomson de Andrade,
             Superintendente Geral Adjunto(a), em 03/04/2018, às 17:29, conforme
             horário oficial de Brasília e Resolução Cade nº 11, de 02 de dezembro de
             2014.

             A autenticidade deste documento pode ser conferida no site
             http://sei.cade.gov.br/sei/controlador_externo.php?
             acao=documento_conferir&id_orgao_acesso_externo=0, informando o
             código verificador 0459666 e o código CRC 320858CA.


Referência: Processo nº 08700.006006/2017-61                                          SEI nº 0459666




                     Nota Técnica 4 (0459666)    SEI 08700.006006/2017-61 / pg. 2
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 46 of 113




   Public Version of
Attachment to Technical
   Report No. 4/2018
  (SEI No. 0459666)
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 47 of 113
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 48 of 113
                                                                SUPERINTENDENT-GENERAL'S OFFICE
                                                    Antitrust Analysis General Coordination Dept. [Coordenação-
                                                                    Geral de Análise Antitruste] 7
      Administrative Council for Economic Defense




The attachment herein comprises an integral part of Technical Report No. 4/2018 (SEI
No. 0459666)


ADMINISTRATIVE PROCEEDINGS No. 08700.006006/2017-61 (separate to restricted
access No. 08700.007735/2017-35)
Plaintiff:               CADE ex officio
Respondents: Hutchinson Technology Inc.; Magnecomp Precision Technology Public Co. Ltd; NHK
Spring Co., Ltd.; TDK Corporation; SAE Magnetics (H.K.) Ltd.; Akihiro Honda; Akihiko Negishi;
Albert Ong Kim Guan (“Albert Ong”); Arun Dhawan; Atsuo Kobayashi; Giichi Nagata; Hajime
Sawabe; Hidetomo Nishi; Hironori Kajii; Hiroyuki Tamura; Hitoshi Hashimoto; Isamu Ninomiya;
Keith David Johnson; Kazuhiko Otake; Kazumi Tamamura; Keiichi Suzuki; Ken Martini; Kenichiro
Arimura; Kenji Sasaki; Koji Inada; Lo Kwok Fai (“Frankie Lo”); Masaru Koda; Masato Ishikawa;
Richard Michael McHone; Shigeki Kimura; Shigenao Ishiguro; Skipp Harvey; Stephen Andrew
Misuta (“Steve Misuta”); Takehiko Amaki; Takehiro Kamigama; Tetsuya Ueda; Thiti
Makarabhiromya; Todd Drahos; Toshimi Hamada; Tsutomu Yamaguchi; Wing Sun Clarence Lo
(“Clarence Lo”); Yew Ah Ming; and Yuichi Nagase.



Technical Report No. 4/2018 of the General Superintendent's Office

                                                                                      PUBLIC Technical Report




SUMMARY:                             Administrative Proceedings Alleged perpetration of antitrust conduct on
                                     a global scale, of suspension assemblies 1 , in effect in Brazil. Price
                                     fixing in response to customer quotation orders; market division
                                     and sharing of commercial and competitively sensitive information,
                                     primarily in relation to (i) current, potential and proposed prices,
                                     for suspension assemblies, (ii) private customer bidding processes,
                                     (iii) allocation of customer volumes, (iv) manufacturing capacity of
                                     each company; and (v) user fees for each company, for the
                                     purposes of stabilizing prices and reducing competition in sales of
                                     suspension assemblies. Filing of Administrative Proceedings pursuant
                                     to the terms of Articles 13, V, and 69 and subsequent, of Law No.
                                     12.529/11 in conjunction with Article 186 and subsequent of CADE
                                     Internal Regulations (Resolution No. 20/2017).




 1
  Suspension assemblies are components of hard disks ("HDD" or merely "HD"), that position a cursor on a surface of fast-
 spinning disk. The role of a suspension assembly is to: (i) Secure the read/write head, enabling it to remain slightly above the
 surface of the disk; (ii) Maintain a constant height, compensating for microscopic irregularities on the surface of the disk;
 and (iii) Make the electric interconnection from the read/write head to the electronic circuits of the unit via electric
 conductors.

 Case Records No. 08700.006006/2017-61
                                                                                                                    Page 1 of 29



        Technical Report in Attachment (0464976)                         SEI No. 08700.006006/2017-61 / pg. 1
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 49 of 113
                                                                 SUPERINTENDENT-GENERAL'S OFFICE
                                                     Antitrust Analysis General Coordination Dept. [Coordenação-
                                                                     Geral de Análise Antitruste] 7
       Administrative Council for Economic Defense




I.              REPORT

1.     [RESTRICTED
ACCESS].
2.     [RESTRICTED
ACCESS].

3.           With regard to the market and products affected, the conduct investigated
specifically affected the global market of suspension assemblies, with effects in Brazil.

4.          Said antitrust conduct took place at least from the year 2003 and lasted until at
least 2016. In total, 05 (five) companies and their subsidiaries demonstrated some
degree of participation, in addition to dozens of individual employees or former
employees of the companies.

5.           There is compelling evidence of the perpetration of antitrust conduct consisting
of (i) Price fixing in response to customer quotation orders; (ii) Market division and (iii)
Sharing of commercial and competitively sensitive information. Sharing of commercial
and competitively sensitive information included but was not limited to information on
(iii.1) Current, potential and proposed prices, for suspension assemblies, (iii.2) Private
customer bidding processes, (iii.3) Allocation of customer volumes, (iii.4) Manufacturing
capacity of each company; and (iii.5) User fees for each company, for the purposes of
stabilizing prices and reducing competition in sales of suspension assemblies.

6.         These conducts were rendered feasible by way of meetings and bilateral
exchanges of emails. Customers potentially involved in this reported conduct are [ACCESS
RESTRICTED]

7.                   [RESTRICTED ACCESS].

8.         Legal entities and individuals taking part in the alleged antitrust conduct are
specified within Section IV ("Recommendation To File Administrative Proceedings")
below.

9.                   Here is the report.



II.                  ANALYSIS

II.1                 General Aspects of Anti-Cartel Operations

10.         A cartel is an explicit or implicit agreement between competitors in order to
primarily fix prices or production quotas, the division of customers and markets they operate
within. By way of coordinated action between competitors, the purpose is to eliminate the
competition and the subsequent increase in prices and reduction in well-being for
consumers. Cartels seriously infringe on consumer by increasing prices and restricting

 Case Records No. 08700.006006/2017-61
                                                                                                          Page 2 of 29



         Technical Report in Attachment (0464976)                         SEI No. 08700.006006/2017-61 / pg. 2
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 50 of 113
                                                               SUPERINTENDENT-GENERAL'S OFFICE
                                                   Antitrust Analysis General Coordination Dept. [Coordenação-
                                                                   Geral de Análise Antitruste] 7
     Administrative Council for Economic Defense




supply, making goods and services more expensive or unavailable, and compromise
technological innovation. Of all antitrust conduct, the cartel is the one that cause the most
serious damage to competition.

11.        Accordingly, of all antitrust conduct, the cartel is the one that cause the most
serious damage to competition. According to the Organization for Economic Cooperation
and Development (OECD), cartels:

                “(...) they cause damages to consumers and business that purchase their products,
                by way of price increases or restricted supply. As a result, some purchasers
                decide not to buy the product at the price set by the cartel or to purchase it in
                lower quantities. Hence, purchasers pay more for that quantity they actually buy,
                which renders the transfer of wealth to cartel operators even without being aware
                of this. In addition to this, cartels generate wastage and inefficiency. They protect
                their members from complete exposure to market forces, reducing pressure by
                controlling expenditure and innovation, which results in a loss of competitiveness
                of a national economy2".

12.          Conduct arranged between competitors may take on a range of strategies, but
invariably result in the procurement of products and contracting of services subject to more
unfavorable conditions or at prices higher than those that would be encountered in
effectively competitive markets. Economics' literature is unanimous in pointing out that in
the case of cartel crimes, the net effects on Society are always negative. It is no surprise that
the majority of countries have policies in defense of free competition that treat cartels as
crimes with purposes that are always unlawful, basing their decisions on the presumption of
harmful effects from any proof of the existence of such agreements, which renders proof of
or any measuring of the net negative effects of said conduct unnecessary3. Brazil is one of
these countries that regards proof of existence of an agreement is sufficient in order to
constitute the illegal status thereof.

13.          According to international experience, in particular that consolidated by the
International Competition Network (ICN)4, companies taking part in cartels in general make
use of the following strategies:

2 Free translation of “Hard Core Cartels”, drawn up by the Joint Forum on Trade and Competition of the Organization for
Economic Cooperation and Development (OCDE): http://webdominio1.oecd.org/commet/ech/tradecomp.nsf, 2003, pg.2.
3 Observe, for example, the decision by the European Antitrust Authority - in a case that convicted a cartel that operated in

bidding processes to supply piping for residential heating systems - in which proof of the existence of an agreement between
competitors, as well as trading practices arranged between them, served as the grounds for determining the existence of the
cartel (Case No. IV/35.691/E-4: - Pre-Insulated Pipe Cartel).
4
  International Competition Network. Defining Hard Core Cartel Conduct. Effective Institutions. Effective Penalties.
2005. Available at http://www.internationalcompetitionnetwork.org/uploads/library/doc346.pdf. Verbatim/free translation:
“Conduct falling within the four categories can take many forms. Price fixing is any agreement among competitors to raise,
fix, or otherwise maintain the price for a product or service. Price fixing can include agreements to establish a minimum
price, to eliminate discounts, or to adopt a standard formula for calculating prices, etc. Output restrictions can involve
agreements on production volumes, sales volumes, or percentages of market growth. Market allocation or division schemes
are agreements in which competitors divide markets among themselves – competing firms allocate specific customers or
types of customers, products or territories. In a bid-rigging conspiracy, competitors may agree to rotate winning bids, may
divide bids, or one bidder may agree to submit an artificially high or “comp” or “cover” bid in return for a subcontract or
payoff. In other words, competitors agree to restrict or eliminate competition for some piece of defined business, whether it
is a sale, a contract, or a project”.

 Case Records No. 08700.006006/2017-61
                                                                                                                 Page 3 of 29



       Technical Report in Attachment (0464976)                         SEI No. 08700.006006/2017-61 / pg. 3
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 51 of 113
                                                                SUPERINTENDENT-GENERAL'S OFFICE
                                                    Antitrust Analysis General Coordination Dept. [Coordenação-
                                                                    Geral de Análise Antitruste] 7
      Administrative Council for Economic Defense




                   Price Fixing. A price-fixing agreement is an agreement between competitors to
                   increase, set or otherwise maintain the price for a given product or service. Said
                   conduct may include agreements to set up a minimum price, eliminate discounts
                   or adopt a standard formula for calculating prices, etc.

                   Restriction of supply. A supply restriction agreement may involve agreements on
                   production volumes, sales volumes or percentages for market expansion.

                   Division of markets. Market allocation or market division schemes are
                   agreements in which competitors divide up the market between themselves -
                   allocating specific customers or types of costumers, products or territories.

                   Cartels in bidding processes. In these cases, competitors may agree to submit an
                   artificially high or courtesy bid or cover bid in return for a subcontract or
                   payment. In other words, competitors agree to restrict or eliminate competition in
                   a given commercial variable, be this sales, a contract or project.
14.         In turn, the strategies employed by members of a cartel, in particular within the
scope of private or public-sector contracts, as a rule involve mitigation of competition and the
private and artificial allocation of contracts between companies which, in fact should
compete with one another. Concomitant use of strategies in common enables such agents to
determine the precise profile of a market, by way of the allocation of contract and customer
portfolios, geographical areas, turnover and other criteria, and for the distribution of
additional profit resulting from the reduced competitive pressure rendered possible via the
collusive agreement.

15.         Within this context, most countries that have antitrust policies regard cartels as
that most damaging to competition. Along the same lines, Brazil regards the practice of
cartels as a serious offense, subject to severe repression. Pursuant to the terms of the
Antitrust Law (Law 12.529/11), companies participating in a cartel5 5 are subject to the
administrative fines levied by the Court of the Administrative Council for Economic Defense
(CADE) which may range between 0.1 and 20% of the turnover value within the branch of activity in
which the violation occurred, in addition to other penalties, such as the publication of a decision in a
leading newspaper, a ban on contracting with official financial institutions and participating in public-

5
 Law No. 12.529/11:
Art. 36. Acts manifested in any manner that have as their purpose or may produce the following effects albeit
not achieved, constitute violations of the economic order, regardless of any negligence:
I - Limiting, forging or otherwise infringing on free competition or free initiative;
II - Dominating a relevant market of goods or services;
III - Arbitrarily increasing profits; and
IV - Exercising a dominant position in an abusive manner.
(...)
§ 3 - The following conducts, in addition to others, characterize a violation of the economic order, to the extent that they
constitute the circumstances set forth by the header of the Article herein and sections hereof:
I - Agreeing, combining, manipulating or adjusting the following in any way whatsoever with a competitor:
a) Prices of goods or services supplied individually;
b) Manufacture or marketing of a restricted or limited quantity of goods or provision of a restricted or limited number,
volume or frequency of services;
c)         Division of parts of segments of a current or potential market of goods or services subject among others to the
distribution of customers, suppliers, regions or periods;
d)         Prices, terms, advantages or abstention during public-sector bidding processes;

 Case Records No. 08700.006006/2017-61
                                                                                                               Page 4 of 29



        Technical Report in Attachment (0464976)                         SEI No. 08700.006006/2017-61 / pg. 4
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 52 of 113
                                                                SUPERINTENDENT-GENERAL'S OFFICE
                                                    Antitrust Analysis General Coordination Dept. [Coordenação-
                                                                    Geral de Análise Antitruste] 7
      Administrative Council for Economic Defense




sector bidding processes, the demergering of assets, and etc. Individuals involved in said conduct are
also subject to CADE fines, that may range from BRL 50,000.00 (fifty thousand Brazilian reals) to
BRL 2,000,000,000.00 (two billion Brazilian reals), in in the event of administrators directly or
indirectly responsible for the violation committed, the applicable fine is 1 to 20% of that levied on the
company.6




6 Law No. 12.529/11:
Art. 37. Any violation of the economic order subjects those responsible to the following penalties:
I - In the case of a company, a fine of 0.1% (one tenth of a percent) to 20% (twenty percent) of the value of the gross
turnover of the company, group or conglomerate obtained during the last fiscal year prior to filing of the administrative
proceedings, within the branch of business activity in which the violation occurred, which should never be lower than the
advantage obtained, whenever it is possible to estimate this;
II - In the case of other individuals or public or private-sector registered entities, as well as any associations of entities or
entities incorporated de facto or by law, albeit temporarily, with or without legal status, that do not exercise business
activities, not possible to make use of the criterion of gross turnover value, the fine is between BRL 50,000.00 (fifty
thousand Brazilian reals) and BRL 2,000,000,000.00 (two billion Brazilian reals);
III - In the event of administrators, directly or indirectly responsible for the violation committed, whenever their
responsibility or willful intent is proven, fine of 1% (one percent) to 20% (twenty percent) of that levied on the company, in
the case set forth by Section I of the header of this Article, or legal entities or entities, in the cases set forth by Section II of
the header of the Article herein.
§1 - In the event of re-incidence, any fines imposed are levied in double.
§2 - When calculating the value of the fine that Section I of the header of this Article refers to, CADE may take into account
total turnover of the company or group of companies, whenever the value of the turnover from the branch of business
activity in which the violation occurred, defined by CADE, is not available, or whenever this is submitted in an incomplete
manner and/or not demonstrated in an unequivocal or reputable manner.
Art. 38. Without infringing on the penalties imposed by Art. 37 of this Law, whenever the severity of the facts or interest of
the general public requires accordingly, the following penalties may be imposed separately or accumulatively:
I - Publication, in a half page and at the expense of the party in violation, in a newspaper indicated by said decision, of a
summary of the conviction sentence, for 02 (two) subsequent days of 01 (one) to 03 (three) consecutive weeks;
II - Ban on contracting with official financial institutions and taking part in bidding processes for the purposes of
acquisitions, sales, conducting of works and services, concession of public services within state, municipal or federal and
Federal District public-sector administration, as well as entities of indirect administration, for a term of not less than 05
(five) years;
III - Registration of the violator in the National Consumer Protection Register [Cadastro Nacional de Defesa do
Consumidor]; IV - Recommendation to the relevant public-sector entities in order for:
a) A compulsory license be granted for the right to the intellectual property of ownership of the perpetrator, whenever the
violation relates to use of said right;
b) The perpetrator not be granted any installment payment plan of federal taxes owed by them or that any tax incentives or
public subsidies be canceled, wholly or in part;
V - Demerger of the company, transfer of shareholder control, sale of assets or partial cessation of activity;
VI - Ban on exercising commerce in their own name or as the representative of a legal entity, for a term of up to 05 (five)
years; and
VII - Any other act or measure necessary in order to eliminate said harmful effects to the economic order.



 Case Records No. 08700.006006/2017-61
                                                                                                                        Page 5 of 29



        Technical Report in Attachment (0464976)                           SEI No. 08700.006006/2017-61 / pg. 5
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 53 of 113
                                                               SUPERINTENDENT-GENERAL'S OFFICE
                                                   Antitrust Analysis General Coordination Dept. [Coordenação-
                                                                   Geral de Análise Antitruste] 7
     Administrative Council for Economic Defense




16.          In addition to being administratively repressed by CADE, in Brazil, cartels are
also the target of prosecution within the criminal sphere, hence demonstrating the severity of
the violation. The crime of cartel, investigated in court based on the investigations of police
authorities and the Public Prosecution Service [Ministério Público], subjects individuals
involved in said conduct to terms of imprisonment of two to five years and a fine7. According
to the Law of Crimes against the Economic Order (Law No. 8.137/90), this sanction may be
increased by one third to one half if the crime causes serious damage to the collective, is
committed by a public-sector employee or relates to goods or services essential to life or
health8.

17.         It is worth noting that the members of a cartel are also subject within the civil
sphere to private lawsuits for reparations for damages that may be filed by any injured party9,
and also to public civil lawsuits10 brought by the Prosecution Service and other legitimate
parties11.




7
  Law No. 8.137/90:
Art. 4 - The following constitute a crime against the economic order:
I      - Abuse of economic power, dominating the market or eliminating competition, wholly or in part, via any means of
accord or agreement by companies;
II     - Enter into agreements, covenants, agreements or alliances between suppliers, envisaging:
a)      Artificial fixing of prices or quantities sold or produced;
b)      Regionalized control of market by company or group of companies;
c)      Control over a chain of distribution or suppliers, in detriment of competition. Penalty - Imprisonment, of 02 (two) to
05 (five) years and a fine.
8
  Law No. 8.137/90:
Art. 12. The following are circumstances that may aggravate by 1/3 (one third) to one half, the penalties specified by Arts. 1,
2 and 4 to 7.
I     - Causing serious damages to the collective;
II     - If the crime is committed by a public-sector employee while exercising their office;
III     - Crime is committed in relation to the provision of services or trade in goods essential to life or health.
9
  Law No. 12.529/11:
Art. 47. Those infringed, by themselves or via those legitimated referred to by Art. 82 of Law No, 8.078, of September 11,
1990, may file in court in order to defend their individual interests or homogeneous interests, obtaining the cessation of
practices that constitute a violation of the economic order, as well as receipt of indemnity for any losses and damages
endured, regardless of any inquiry or administrative proceedings, which are not suspended as a result of filing of said
lawsuit.
10 Law No. 7.347/85:

Art. 1 - Lawsuits for liability due to moral and asset damages are governed by the provisions of the law herein,
without infringing on any citizen lawsuit when caused:
(...)
V - By violations of the economic order;
11 Law No. 7.347/85:

Art. 5 - The following have the legitimacy to file principal lawsuits and injunctions:
I - The Prosecution Service;
II     - The Public Defender's Office [Defensoria Pública];
III     - The Federal Union, States, Federal District and Municipalities;
IV      - Autarky, public-sector company, foundation or joint-stock corporation;
V - Association that, concomitantly:
a)      Has been incorporated for at least 01 (one) year pursuant to the terms of civil law;
b)      Including, among its institutional purposes, protection for the environment, consumers, the economic
order, free competition or artistic, esthetic, historic, tourist and scenic assets.

 Case Records No. 08700.006006/2017-61
                                                                                                                  Page 6 of 29



       Technical Report in Attachment (0464976)                         SEI No. 08700.006006/2017-61 / pg. 6
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 54 of 113
                                                               SUPERINTENDENT-GENERAL'S OFFICE
                                                   Antitrust Analysis General Coordination Dept. [Coordenação-
                                                                   Geral de Análise Antitruste] 7
     Administrative Council for Economic Defense




18.         Aware of the illegal nature of the conduct that they are committing and the
administrative, criminal and civil repercussions they are subject to, the members of a cartel
tend to conceal evidence of their acts, which makes gathering evidence and clues as to said
conduct a herculean task. Meetings, contacts, exchanges of information on prices and
customers, and others, are generally conducted with extreme discretion and secrecy, very
often with the use of codes and acronyms, in order to prevent any illegal action from
becoming apparent. Cartels are, without doubt, one of the most difficult conducts to be
investigated. For this reason, more sophisticated techniques of detection and investigation
have increasingly become fundamental tools for a successful cartel investigation.

19.         This is the case of so-called "Leniency Agreements". This instrument, used by
antitrust authorities in a number of countries, enables Public-Sector Administration to
identify conduct that, otherwise would remain concealed, at the same time as ensuring the
investigation is conducted as efficiently and effectively as possible12. In Brazil, the Leniency
Program is provided for under Articles 86 and 87 of the Antitrust Act [Lei de Defesa da
Concorrência] (Law No. 12.529/11)13. The basic premise thereof is that the beneficiaries of

12 Benefits from adopting a leniency program are studied and celebrated by a number of authorities around the world. This
instrument is indicated as an important tool in obtaining an effective anti-cartel plan, to the extent that: i) It discourages
participation by companies in cartels; ii) It stimulates waiving of participation in preexisting cartels; iii) It increases the
probability of detecting a cartel and iv) It increases the possibility of sanctions from Public-Sector Administration. In this
respect, observe: International Competition Network. Anti-cartel enforcement manual. 2009. Available at:
http://www.internationalcompetitionnetwork.org/uploads/library/doc341.pdf. As duly emphasized by the OECD in its report
in order to combat Hard-Core Cartels (2002, pg. 7), the key challenge for an anti-cartel policy is precisely its detection and it
is precisely this point that is reflects the importance of the leniency program. In reality, a duly structured leniency program
and used by an antitrust authority naturally generates an instability by itself only in cartels under enforcement, as well as
reducing the advantage of enrolling in or incorporating a new coordinated antitrust conduct, as it weakens the relation of
trust between the participants and encourages notification of Public-Sector Authorities regarding the existence of antitrust
conduct.
13
   Law No. 12.529/11:
Art. 86. By intermediary of the Superintendent General's Office, CADE can enter into leniency agreements, waiving any
punitive lawsuit of public-sector administration or reducing from 01 (one) to 2/3 (two-thirds) the applicable penalty,
pursuant to the terms of this article, with individuals and legal entities that are the perpetrators of the violation of the
economic order, providing they collaborate effectively with investigations and administrative proceedings and that said
collaboration results in:
I - Identification of all others involved in the violation; and
II - Obtaining of information and documents that attest to the violation reported or under investigation.
§1 - The agreement that the header of this Article refers to may only be signed if the following requirements are
accumulatively met:
I - The company being the first to qualify itself with regard to the violation reported or under investigation;
II - The company ceases its involvement in the violation reported or under investigation, fully, from the date the agreement
is filed;
III - The Superintendent General's Office does not have sufficient evidence in order to secure the conviction of the company
or individual at the time the agreement is filed; and
I - Company confesses to its participation in the illegal act and fully and permanently cooperates with investigations and
administrative proceedings, appearing at all procedural acts whenever requested to do so, at its own expense, until
termination thereof.
§2 - With regard to individuals, they may enter into leniency agreements providing the requirements of II, III and IV of §1 of
this Article are complied with.
§3 - Leniency agreements signed with CADE by intermediary of the Superintendent General's Office, stipulate the terms
necessary in order to ensure the effectiveness of said collaboration and the useful result of said proceedings.
§4 - On verification of compliance with the agreement during sentencing of administrative proceedings, Courts are
responsible for:
I - Declaring punitive action of public-sector administration as dismissed in favor of the perpetrator, in circumstances in
which the purpose of the agreement has been submitted to the Superintendent General's Office without the latter being aware
in advance of the violation reported; or
II - In all other circumstances, reducing from 01 (one) to 2/3 (two-thirds) any applicable penalties, compliant with that set
forth by Art. 45 of this Law, also required to take into account when setting the penalty, the effectiveness of the

 Case Records No. 08700.006006/2017-61
                                                                                                                    Page 7 of 29



       Technical Report in Attachment (0464976)                         SEI No. 08700.006006/2017-61 / pg. 7
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 55 of 113
                                                               SUPERINTENDENT-GENERAL'S OFFICE
                                                   Antitrust Analysis General Coordination Dept. [Coordenação-
                                                                   Geral de Análise Antitruste] 7
     Administrative Council for Economic Defense




the agreement, in exchange for total or partial immunity in relation to applicable
administrative and criminal penalties, confess to and collaborate with the investigations,
yielding information and documents that enable the authorities to identify all other co-
perpetrators and prove the violation reported or under investigation. In order to guarantee
immunity to one of the participants of a cartel, Administration not only generates a factor of
destabilization in existing cartels, but also detects conducts and punishes violators that it
would otherwise not have the conditions to do.

20.         Used in conjunction with other measures at the disposal of the antitrust authority
- such as search and seizure operations, inspections, the signing of cessation terms of
commitment, requisitioning of information, and others - the Leniency Program is
potentialized as one of the most effective instruments for detecting, investigating and
coercing antitrust conduct with a potentially damaging effect on competition and social well-
being14. This herein constitutes an important pillar of the anti-cartel policy.




collaboration provided and good faith of the perpetrator during compliance with the leniency agreement.
§5 - In the case of Section II of §4 of this Article, the penalty on which the reducing factor is incurred is no higher than the
lower of the penalties levied on the other co-perpetrators of the violation, relating to the percentages stipulated for levying
the fines as set forth by Section I of Art. 37 of this Law.
§6 - The effects of the leniency agreement are to be extended to companies of the same group, of fact or by law, and to the
respective directors, administrators and employees involved in the violation, providing they jointly sign, subject to the
conditions imposed.
§7 - The company or individual that does not qualify in order to enter into the agreement this Article refers to, during the
course of the inquiry or administrative proceedings, may enter into a leniency agreement that CADE has no prior knowledge
of whatsoever, with the Superintendent General relating to another violation, until proceedings are referred for judgment.
§8 - In the event of §7 of this Article, perpetrators may benefit from a reduction of 1/3 (one third) of the penalty that is
applicable to them in those proceedings, without infringing on obtaining the benefits that Section I of §4 of this Article in
relation to the new violation reported.
§9 - Proposal of the agreement that this Article refers to is regarded as confidential, except in the interests of the respective
investigations and administrative proceedings.
§10. Rejected proposals for leniency agreements are not valid as confessions with regard to the matter of fact, nor
acknowledgment of the unlawful nature of the conduct analyzed.
§11. Application of that set forth by the Article herein is subject to the rules to be edited by the Court.
§12. In the event of breach of a leniency agreement, the beneficiary is banned from entering into a new leniency agreement
for a term of 03 (three) years, subsequent to the date of their judgment.
Art. 87. In crimes against the economic order typified by Law No. 8.137, of December 27, 1990, and in other crimes directly
relating to the cartel practices, such as those typified by Law No. 8.666, of June 21, 1993, and those typified by Art. 288 of
Decree-Law No. 2.848, of December 7, 1940 - Criminal Code [Código Penal], signing of a leniency agreement pursuant to
the terms of this law, results in a suspension of the course of the statute of limitations and prevents any offering up of a
complaint in relation to the agent and beneficiary of the leniency.
Sole paragraph. Once the leniency agreement is complied with by the agent, punishment of the crimes that the header of this
Article refers to is automatically waived.
14
   In this respect, observe: "The Leniency Program is not an means to an end, but an important mechanism for dissuading
uniform conduct that is damaging to competition, this is the purpose of an antitrust policy. The same is applicable to the
elimination of 'obstacles to the administrative and criminal persecution of cartels', search and seizure warrants, statistical
methods for detecting cartels and the TCC itself, which as observed, comprises part of the anti-cartel program" (Vote of the
Rapporteur, Application No 08700.004992/2007-43, Rapporteur Counselor Paulo Furquim de Azevedo, judged on
12/17/2008)


 Case Records No. 08700.006006/2017-61
                                                                                                                    Page 8 of 29



       Technical Report in Attachment (0464976)                         SEI No. 08700.006006/2017-61 / pg. 8
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 56 of 113
                                                               SUPERINTENDENT-GENERAL'S OFFICE
                                                   Antitrust Analysis General Coordination Dept. [Coordenação-
                                                                   Geral de Análise Antitruste] 7
     Administrative Council for Economic Defense




21.          Based on that set forth above, we now move onto analysis of the robust
evidence investigated in the case in point, against the Respondents and justification for filing
of the Administrative Proceedings and substantiated by Art. 69 of Law No. 12.529/2011.

II.2.      General Aspects of Exchanging Commercially Sensitive Information
between competitors

22.             Exchanging of information between competitors typically involves the sharing
of specific information that relates directly to the performance of the activity-purposes of
economic agents15. It is not necessarily the exchanging of commercially sensitive information
that results in negative effects on the market, given that this type of interaction between
competitors may generate both positive and negative effects: on the one hand, an increase in
transparency within the market may result in gains in efficiency, but at the same time, may
result in risks to competition.

23.             So much so that according to the Organization for Economic Cooperation
Development (OECD), the exchanging of information between competitors may occur within
three main contexts: (i) As part of a cartel, in which the exchanging of information is one of
the facilitators of a collusive agreement; (ii) As part of a wider cooperation agreement, such
as, for example, a joint venture; or (iii) when the exchanging of information is an
independent and autonomous practice, that is, it is not conducted in one of the previous
contexts16.

24.          In relation to the possible pro-competitive effects of exchanges of information
between bidders, debate centers around gains provided by the reduction of informational
asymmetries, since the benefits generated during the gain in efficiency of companies may be
passed onto consumers. In theory, with the increase in transparency on the market, competitors
acquire more market know-how and in some sectors may facilitate the entry of new competitors who
may assess the costs of entry and risks to be faced with greater precision. In addition to this, said
increase in transparency might also facilitate improvements in performance of companies that, by
way of access to market information, may adopt more efficient strategies17.




15 The CADE Gun Jumping guide signals that one may take as the hypotheses of information exchange between competitors
as: a) Costs of the companies involved; b) Level of capacity and expansion plans; c) Marketing strategies; d) Pricing of
products (prices and discounts); e) Key customers and discounts guaranteed; f) Employee Wages; g) Key suppliers and terms
of contracts signed with these; h) Non-public information on trademarks and patent and Research and Development; i)
(R&D); j) Future acquisition plans; k) Competitive strategies, etc.
16
   Organization for Economic Cooperation and Development (OCDE), Information Exchanges Between Competitor Under
Competition Law, 2010, p. 9. Available at http://www.oecd.org/competition/cartelsandanti-
competitiveagreements/48379006.pdf, accessed on June 24, 2016.
17 AKERLOF, George A. Market for “lemons”: quality, uncertainty and the market mechanism. The Quarterly [sic] Journal

of Economics. 1970. Vol. 84. No. 3 pp. 488 – 500.

 Case Records No. 08700.006006/2017-61
                                                                                                            Page 9 of 29



       Technical Report in Attachment (0464976)                         SEI No. 08700.006006/2017-61 / pg. 9
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 57 of 113
                                                               SUPERINTENDENT-GENERAL'S OFFICE
                                                   Antitrust Analysis General Coordination Dept. [Coordenação-
                                                                   Geral de Análise Antitruste] 7
     Administrative Council for Economic Defense




25.           In relation to the possible antitrust effects, the suggestion is that the
exchanging of information may facilitate collusion between competitors in order to enable
them to coordinate themselves, monitoring adherence to the collusive conduct and punishing
those who do not act pursuant to the terms of the agreement. In order to verify the possibility
of the production of negative effects, the following aspects must be taken into account,
pursuant to the terms of the OECD18 and the Federal Economic Competition Commission
(COFECE)19:

          (i)           Nature of the information: the nature of the exchange may, in itself, reveal
                        the collusive purpose when the conditions are present for interfering with an
                        exchange for no other purpose than that of coordinating activities in detriment
                        of competition. The sharing of strategic information between competitors may
                        originate or facilitate collusive conduct by (i) facilitating a common
                        understanding of the terms of said coordination; (ii) helping coordinated
                        agents to monitor whether the terms of the agreement are being complied
                        with; and (iii) facilitating and reducing the costs of punishing deviations. In
                        addition to this, it is necessary to observe not just the information content but
                        also how recent the information is, the level of detail, the frequency with
                        which this message is share and whether the information shared is public or
                        accessible to other agents.
          (ii)          Structure of the market affected: it would be easier to conduct and sustain a
                        coordinated conduct when this occurs within a concentrated market. Hence,
                        the exchanging of information in markets in which few players operate, must
                        be analyzed with greater caution. In addition to this, in order to verify the
                        illegal nature of exchanges, it is important to take into account, for example,
                        the transparency of the market, the symmetry between competitors, the
                        characteristics of the product (collusion is facilitated when products are
                        homogeneous), the dynamics of the market (markets that frequently change
                        tend to generate greater uncertainty and create a series of incentives for a
                        number of agents, hindering collusive agreements) and innovation (the lessor,
                        the easier coordination is between competitors).
          (iii)         Manner in which information exchange occurs: Companies can typically
                        exchange information in a direct way or by way of third parties, and also in a
                        formal or informal manner. Despite direct and private exchanges being regarded as
                        the most suspect, there is also a major risk of collusion within the scope of exchanges
                        that are made by way of third parties (such as unions). Accordingly, albeit
                        information exchanges are formal [sic] and by way of third parties, analysis must be
                        conducted in full.




18OECD. Policy roundtables – Information Exchanges Between Competitors Under Competitions Law
19Federal Economic Competition Commission, Guidelines on Information Exchange Between Competitors [sic], 2015, p.
3. Available at https://awards.concurrences.com/IMG/pdf/guidelines_on_information_exchange_cofece.pdf, accessed on
June 24, 2016.

 Case Records No. 08700.006006/2017-61
                                                                                                       Page 10 of 29



      Technical Report in Attachment (0464976)                         SEI No. 08700.006006/2017-61 / pg. 10
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 58 of 113
                                                                  SUPERINTENDENT-GENERAL'S OFFICE
                                                      Antitrust Analysis General Coordination Dept. [Coordenação-
                                                                      Geral de Análise Antitruste] 7
        Administrative Council for Economic Defense




26.          Having observed the considerations set out above, we now pass onto analysis
of the competitive effects in the actual case in point that justify filing of Administrative
Proceedings.

27.            In the case investigated herein, there were various exchanges of sensitive
information between the competitors of the global market of suspension assemblies, with effects
in Brazil. Sharing of commercial and competitively sensitive information included but was
not limited to information on (iii.1) Current, potential and proposed prices, for
suspension assemblies, (iii.2) Private customer bidding processes, (iii.3) Allocation of
customer volumes, (iii.4) Manufacturing capacity of each company; and (iii.5) User fees
for each company, for the purposes of stabilizing prices and reducing competition in
sales of suspension assemblies.

28.           There is strong evidence that this exchange of commercially sensitive
information rendered the establishment of strategic long-term relations feasible between the
competitors, based on the elimination or softening of the price ware or price competition,
which meant avoiding aggressive price competition in private bidding processes and
quotations, and in the division of the world market of suspension assemblies.

29.            As MOTTA states, the announcement of current and future prices, or
production strategies, may favor collusion to the extent that companies better coordinate a
balance between prices and the production conditions enacted by them20. In the case herein,
one notes that these adverts were not public, but occurred directly between the competitors of
the market, and exercised a direct influence on the strategies adopted by the companies
participating in the Cartel.

30.           The exchanges included recent, current and future data, not shared within
other circles, with a view to permitting the companies to align their operations within
the market based on the commercially sensitive information shared. As a result thereof,
there was the need for this information to be provided with a high level of detail and
separately.



II.3.            Conduct investigated.

31.      [RESTRICTED
ACCESS].




20
     MOTTA, Massimo. Competition policy: theory and practice. Cambridge: University Press, 2004, p. 153.

 Case Records No. 08700.006006/2017-61
                                                                                                           Page 11 of 29



         Technical Report in Attachment (0464976)                         SEI No. 08700.006006/2017-61 / pg. 11
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 59 of 113
                                                                SUPERINTENDENT-GENERAL'S OFFICE
                                                    Antitrust Analysis General Coordination Dept. [Coordenação-
                                                                    Geral de Análise Antitruste] 7
      Administrative Council for Economic Defense




32.                [RESTRICTED ACCESS].

33.      [RESTRICTED
ACCESS].




 Case Records No. 08700.006006/2017-61
                                                                                                       Page 12 of 29



       Technical Report in Attachment (0464976)                         SEI No. 08700.006006/2017-61 / pg. 12
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 60 of 113
                                                           SUPERINTENDENT-GENERAL'S OFFICE
                                                         Antitrust Analysis General Coordination Dept. [X]



III.               RELEVANT MARKET

[RESTRICTED ACCESS].

34.       It is known that in the cases of cartels, conduct is illegal due to the respective goal
thereof, rendering examination of the respective effects unnecessary, since the damages to
the economic order are clear, presuming the potential to produce effects prejudicial to free
competition. Within this context, analysis of relevant market only works as a mechanism for
verifying whether it is appropriate, practical and reasonable to isolate or fragment the area of
economic activity over which the law is incurred21, when the very definition of the market
waived as a result of the clearly antitrust nature of the conduct, is the unlawful act by nature,
and not the effects thereof22.

35.        In this respect, pursuant to case law established by CADE, in the case of cartels, the actual
actions of the Respondents contributed towards delimiting the sector of the economy affected by said
conduct. In other words, the behavior of those under investigation - by coordinating their actions by
way of a durable and institutionalized organization, fixing prices, dividing up the market and
determining in advance the winners in public or private sector procurement proceedings (bidding
process cartels), dividing up markets and customers and setting and standardizing prices and business
conditions between them - clearly indicates to the antitrust authority what a relevant market it is, with
an even higher degree of certainty than that made possible via the exclusive analysis of economic
evidence. Accordingly, the task of identifying the scope of the agreement - in terms of it geographical
scope and of the product2323 - is combined with that of determining the relevant market affected by
said conduct.



21
   Administrative Proceedings No. 08012.007602/2003-11 (Plaintiff: Sintáxi - Taxi Union of Porto Alegre [Sintáxi-Sindicato
dos Taxistas de Porto Alegre]; Respondents: Táxi Sul- Accessories for Taxis Ltd. [Táxi Sul-Acessórios para Táxis Ltda.] and
others) and 08012.008024/1998-49. (Plaintiff: SDE ex-officio; Respondent: TBA Informática Ltda, Microsoft Informática
Ltda.). As stated in the vote of the rapporteur counselor in this latter case: "There are cases in which the very definition of
the market is waived in the light of business conduct or behavior that is clearly detrimental to free competition and free
initiative. Analysis of the relevant market therefore, only works as a mechanism for checking whether it is appropriate to
separate out an area of economic activity which is to be subject to application of antitrust laws."
22 Case law of the illustrious CADE is already established in this respect, as may be ascertained from a reading of sections of

recent judgments: "In summary, pursuant to Law No. 8.884/94 and CADE precedents, in cases in which there are the actions
of a classic cartel, only proof of the existence of said conduct in order to configure a violation is required, with the potential
for harmful effects on competition to be produced duly presumed." (Administrative Proceedings No. 08012.004702/2004-77,
Rapporteur Counselor Carlos Emmanuel Joppert Ragazzo, sentence 05.09.2012) and "(...) in proceedings in which it is
proven that the competitors worked in organized collusion for the sole purpose of raising prices in detriment of consumers,
there is no need to analyze elements such as the relevant market affected, the market share retained by the agents under
investigation and the existence or not of entry barriers, since the damaging potential of said conduct on the competitive order
- which constitutes a central criterion under Brazilian law in order to configure a violation of the economic order - results
directly from material evidence of organized price collusion." (Administrative Proceedings No. 08012.004472/2000-12.
Rapporteur Counselor Ana Frazão, sentence 03.06.2013.)
23
   The scale of the product refers to the characteristics of the product or service marketed, in particular the factors that
determine this, from the view of the consumer, the degree of substitution in place between the different services and
products. In turn, when delimiting under the geographical aspect, the relevant market is the geographical space or area in
which the practice under analysis produces (or may produce) effects.


 Case Records No. 08700.006006/2017-61
                                                                                                                   Page 13 of 29



       Technical Report in Attachment (0464976)                         SEI No. 08700.006006/2017-61 / pg. 13
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 61 of 113
                                                SUPERINTENDENT-GENERAL'S OFFICE
                                             Antitrust Analysis General Coordination Dept.
                                             [Coordenação-Geral de Análise Antitruste] 7



36.       It is worth mentioning that information collected by CADE until this time and
referring to key aspects of the market under investigation are to be considered within this
Technical Report. This is a preliminary indication of the market affected by the antitrust
conduct, carried out in a non-exhaustive or restrictive manner, since it is when the
investigation gets underway that the scale of the actions of the companies may be ascertained
and the scope of the market potentially affected indicated.


IV.    RECOMMENDATION FOR FILING OF ADMINISTRATIVE PROCEEDINGS

37.      In the light of all the foregoing, it is understood that the existence of robust
evidence of violations of the economic order perpetrated by the Respondents has been
shown, giving rise to the filing of Administrative Proceedings pursuant to the terms of Arts.
13, V, and 69 and subsequent of Law No. 12.529/11 in conjunction with Art. 186 and
subsequent of CADE Internal Regulations.

38.    Below is a list of the entities, individuals and companies against whom the
recommendation is made to file Administrative Proceedings.

Legal Entities participating in conduct of

Hutchinson Technology Inc. (“HTI”)

39.  [RESTRICTED
ACCESS]

40.  [RESTRICTED
ACCESS]

41.  [RESTRICTED
ACCESS]


                   Corporate
                                   ADDRESS                             LEGAL     ADDRESS FOR
                      Tax                             WEBSITE/
   COMPANY                     (HEADQUARTERS,                       REPRESENTATI NOTIFICATIO
                  Registration                         TEL.
                                OFFICE, PLANTS)                         VES           N
                  (CNPJ) No.




 Case Records No. 08700.006006/2017-61                                               Page 14 of 29




      Technical Report in Attachment (0464976)          SEI No. 08700.006006/2017-61 / pg. 14
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 62 of 113
                                                 SUPERINTENDENT-GENERAL'S OFFICE
                                              Antitrust Analysis General Coordination Dept.
                                              [Coordenação-Geral de Análise Antitruste] 7



                        [RESTRICTED [RESTRICTED       [RESTRICTED     [RESTRICTED       [RESTRICTED
        Hutchinson      ACCESS      ACCESS            ACCESS          ACCESS            ACCESS
      Technology Inc.   ]
         (“HTI”)




Magnecomp Precision Technology, PLC (“MPT”)

42.        [RESTRICTED ACCESS]

43.        [RESTRICTED ACCESS]

44.        [RESTRICTED ACCESS]



                        Corporate Tax     ADDRESS                      LEGAL
                                                                                  ADDRESS FOR
      COMPANY            Registration (HEADQUARTERS, WEBSITE/ TEL. REPRESENTATIVE
                                                                                  NOTIFICATION
                         (CNPJ) No.    OFFICE, PLANTS)                    S

                        [RESTRICTED [RESTRICTED      [RESTRICTED     [RESTRICTED       [RESTRICTED
                        ACCESS      ACCESS           ACCESS          ACCESS            ACCESS
    Magnecomp           ]
     Precision
 Technology Public
 Co. Ltd. ("MPT")



NHK Spring Co., Ltd. (“NHK”)

45.        [RESTRICTED ACCESS]


                        Corporate Tax     ADDRESS                      LEGAL
                                                                                  ADDRESS FOR
      COMPANY            Registration (HEADQUARTERS, WEBSITE/ TEL. REPRESENTATIVE
                         (CNPJ) No.                                       S       NOTIFICATION
                                       OFFICE, PLANTS)
                        [RESTRICTED [RESTRICTED      [RESTRICTED     [RESTRICTED       [RESTRICTED
  NHK Spring Co.,       ACCESS      ACCESS           ACCESS          ACCESS            ACCESS
      Ltd.              ]




SAE Magnetics (H.K.) Ltd. ("SAE")

46.  [RESTRICTED
ACCESS]

47.  [RESTRICTED
ACCESS]

48.  [RESTRICTED
ACCESS]



 Case Records No. 08700.006006/2017-61                                                Page 15 of 29




        Technical Report in Attachment (0464976)         SEI No. 08700.006006/2017-61 / pg. 15
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 63 of 113
                                                       SUPERINTENDENT-GENERAL'S OFFICE
                                                    Antitrust Analysis General Coordination Dept.
                                                    [Coordenação-Geral de Análise Antitruste] 7




                      Corporate Tax     ADDRESS                      LEGAL
                                                                                ADDRESS FOR
       COMPANY         Registration (HEADQUARTERS, WEBSITE/ TEL. REPRESENTATIVE
                       (CNPJ) No.                                       S       NOTIFICATION
                                     OFFICE, PLANTS)
                      [RESTRICTED [RESTRICTED               [RESTRICTED    [RESTRICTED          [RESTRICTED
      SAE Magnetics   ACCESS      ACCESS                    ACCESS         ACCESS               ACCESS
       (H.K.) Ltd.    ]
        ("SAE")




TDK Corporation (“TDK”)

49.       [RESTRICTED ACCESS]

50.       [RESTRICTED ACCESS]

51.       [RESTRICTED ACCESS]




                      Corporate Tax     ADDRESS                      LEGAL
                                                                                ADDRESS FOR
       COMPANY         Registration (HEADQUARTERS, WEBSITE/ TEL. REPRESENTATIVE
                       (CNPJ) No.                                       S       NOTIFICATION
                                     OFFICE, PLANTS)
                      [RESTRICTED [RESTRICTED                [RESTRICTED       [RESTRICTED       [RESTRICTED
   TDK Corporation    ACCESS      ACCESS                     ACCESS            ACCESS            ACCESS
                      ]




Individuals participating in conduct of Akihiro Honda

52.       [RESTRICTED ACCESS]


                                             LEGAL ENTITY         PASSPORT
                  POSITIONS HELD            (INCL. PLACE OF          No. /          EMAIL /      ADDRESS FOR
      NAME        (PER PERIOD) AT               WORK:              Taxpayer        ADDRESS       NOTIFICATION
                     COMPANY                HEADQUARTERS,         Reg. (CPF)
                                            OFFICE, PLANTS)          No.
                 [RESTRICTED              [RESTRICTED            [RESTRIC [RESTRICTED [RESTRICTED
      Akihiro    ACCESS                   ACCESS                 TED      ACCESS      ACCESS
      Honda                                                      ACCESS




 Case Records No. 08700.006006/2017-61                                                        Page 16 of 29




        Technical Report in Attachment (0464976)               SEI No. 08700.006006/2017-61 / pg. 16
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 64 of 113
                                               SUPERINTENDENT-GENERAL'S OFFICE
                                            Antitrust Analysis General Coordination Dept.
                                            [Coordenação-Geral de Análise Antitruste] 7




Akihiko Negishi

 53.       [RESTRICTED ACCESS]


                                        LEGAL ENTITY
                    POSITIONS HELD     (INCL. PLACE OF
                                                        PASSPORT         EMAIL /       ADDRESS FOR
       NAME         (PER PERIOD) AT        WORK:
                                                        No. / CPF No.   ADDRESS        NOTIFICATION
                       COMPANY         HEADQUARTERS,
                                       OFFICE, PLANTS)
                  [RESTRICTED ACCESS [RESTRICTED ACCESS [RESTRICTE [RESTRICTED         [RESTRICTED
 Akihiko                                                D ACCESS      ACCESS           ACCESS
 Negishi




Albert Ong Kim Guan (“Albert Ong”)

 54.       [RESTRICTED ACCESS]

                                        LEGAL ENTITY
                   POSITIONS HELD      (INCL. PLACE OF
                                                        PASSPORT         EMAIL /       ADDRESS FOR
       NAME        (PER PERIOD) AT         WORK:
                                                        No. / CPF No.   ADDRESS        NOTIFICATION
                      COMPANY          HEADQUARTERS,
                                       OFFICE, PLANTS)
                  [RESTRICTED ACCESS [RESTRICTED ACCESS [RESTRICTE [RESTRICTED         [RESTRICTED
   Albert Ong
   Kim Guan                                             D ACCESS      ACCESS           ACCESS
    (“Albert
     Ong”)



Arun Dhawan

 55.       [RESTRICTED ACCESS]

                                   LEGAL ENTITY
                   POSITIONS HELD (INCL. PLACE OF
                                                   PASSPORT         EMAIL /            ADDRESS FOR
    NAME           (PER PERIOD) AT    WORK:
                                                   No. / CPF No.   ADDRESS             NOTIFICATION
                      COMPANY     HEADQUARTERS,
                                  OFFICE, PLANTS)
             [RESTRICTED ACCESS [RESTRICTED ACCESS [RESTRICTE [RESTRICTED              [RESTRICTED
 Arun Dhawan                                       D ACCESS      ACCESS                ACCESS




Atsuo Kobayashi


 56. [RESTRICTED
 ACCESS]




 Case Records No. 08700.006006/2017-61                                              Page 17 of 29




       Technical Report in Attachment (0464976)        SEI No. 08700.006006/2017-61 / pg. 17
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 65 of 113
                                                SUPERINTENDENT-GENERAL'S OFFICE
                                             Antitrust Analysis General Coordination Dept.
                                             [Coordenação-Geral de Análise Antitruste] 7




                                        LEGAL ENTITY
                   POSITIONS HELD      (INCL. PLACE OF
                                                        PASSPORT       EMAIL /          ADDRESS FOR
       NAME        (PER PERIOD) AT         WORK:
                      COMPANY          HEADQUARTERS, No. / CPF No.    ADDRESS           NOTIFICATION
                                       OFFICE, PLANTS)
                  [RESTRICTED ACCESS [RESTRICTED ACCESS [RESTRICTE [RESTRICTED          [RESTRICTED
    Atsuo                                               D ACCESS   ACCESS               ACCESS
   Kobayashi




Giichi Nagata

 57.      [RESTRICTED ACCESS]

                                        LEGAL ENTITY
                   POSITIONS HELD      (INCL. PLACE OF
                                                        PASSPORT       EMAIL /          ADDRESS FOR
       NAME        (PER PERIOD) AT         WORK:
                      COMPANY          HEADQUARTERS, No. / CPF No.    ADDRESS           NOTIFICATION
                                       OFFICE, PLANTS)
                  [RESTRICTED ACCESS [RESTRICTED ACCESS [RESTRICTE [RESTRICTED          [RESTRICTED
                                                        D ACCESS   ACCESS               ACCESS
  Giichi Nagata




Hajime Sawabe

 58.      [RESTRICTED ACCESS]

                                        LEGAL ENTITY
                   POSITIONS HELD      (INCL. PLACE OF
                                                        PASSPORT         EMAIL /        ADDRESS FOR
       NAME        (PER PERIOD) AT         WORK:
                                                        No. / CPF No.   ADDRESS         NOTIFICATION
                      COMPANY          HEADQUARTERS,
                                       OFFICE, PLANTS)
                  [RESTRICTED ACCESS [RESTRICTED ACCESS [RESTRICTE [RESTRICTED          [RESTRICTED
       Hajime                                           D ACCESS      ACCESS            ACCESS
       Sawabe




Hidetomo Nishi

 59.      [RESTRICTED ACCESS]




 Case Records No. 08700.006006/2017-61                                               Page 18 of 29




        Technical Report in Attachment (0464976)        SEI No. 08700.006006/2017-61 / pg. 18
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 66 of 113
                                             SUPERINTENDENT-GENERAL'S OFFICE
                                          Antitrust Analysis General Coordination Dept.
                                          [Coordenação-Geral de Análise Antitruste] 7



                                     LEGAL ENTITY
                 POSITIONS HELD     (INCL. PLACE OF    PASSPORT         EMAIL /      ADDRESS FOR
    NAME         (PER PERIOD) AT        WORK:
                                    HEADQUARTERS,      No. / CPF No.   ADDRESS       NOTIFICATION
                    COMPANY
                                    OFFICE, PLANTS)
             [RESTRICTED           [RESTRICTED         [RESTRIC [RESTRICTED [RESTRICTED
 Hidetomo    ACCESS                ACCESS              TED      ACCESS      ACCESS
 Nishi                                                 ACCESS



Hironori Kajii

 60. [RESTRICTED
 ACCESS]


                                     LEGAL ENTITY
                 POSITIONS HELD     (INCL. PLACE OF
                                                       PASSPORT EMAIL /              ADDRESS FOR
 NAME            (PER PERIOD) AT        WORK:
                                    HEADQUARTERS,      No. / CPF No. ADDRESS         NOTIFICATION
                    COMPANY
                                    OFFICE, PLANTS)
                [RESTRICTED        [RESTRICTED         [RESTRIC [RESTRICTED [RESTRICTED
 Hironori Kajii ACCESS             ACCESS              TED      ACCESS      ACCESS
                                                       ACCESS



Hiroyuki Tamura

 61. [RESTRICTED
 ACCESS]

                                     LEGAL ENTITY
                 POSITIONS HELD     (INCL. PLACE OF
                                                       PASSPORT         EMAIL /      ADDRESS FOR
    NAME         (PER PERIOD) AT        WORK:
                                                       No. / CPF No.   ADDRESS       NOTIFICATION
                    COMPANY         HEADQUARTERS,
                                    OFFICE, PLANTS)
             [RESTRICTED           [RESTRICTED         [RESTRIC [RESTRICTED [RESTRICTED
 Hiroyuki    ACCESS                ACCESS              TED      ACCESS      ACCESS
 Tamura
                                                       ACCESS



Hitoshi Hashimoto

 62. [RESTRICTED
 ACCESS]




 Case Records No. 08700.006006/2017-61                                            Page 19 of 29




     Technical Report in Attachment (0464976)         SEI No. 08700.006006/2017-61 / pg. 19
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 67 of 113
                                               SUPERINTENDENT-GENERAL'S OFFICE
                                            Antitrust Analysis General Coordination Dept.
                                            [Coordenação-Geral de Análise Antitruste] 7



                                       LEGAL ENTITY
                   POSITIONS HELD     (INCL. PLACE OF
                                                       PASSPORT         EMAIL /        ADDRESS FOR
       NAME        (PER PERIOD) AT        WORK:
                                                       No. / CPF No.   ADDRESS         NOTIFICATION
                      COMPANY         HEADQUARTERS,
                                      OFFICE, PLANTS)
                 [RESTRICTED ACCESS [RESTRICTED ACCESS [RESTRICTE [RESTRICTED          [RESTRICTED
                                                       D ACCESS      ACCESS            ACCESS
    Hitoshi
   Hashimoto



Isamu Ninomiya

 63.     [RESTRICTED ACCESS]


                                       LEGAL ENTITY
                   POSITIONS HELD     (INCL. PLACE OF
                                                        PASSPORT         EMAIL /       ADDRESS FOR
       NAME        (PER PERIOD) AT        WORK:
                                                       No. / CPF No.    ADDRESS        NOTIFICATION
                      COMPANY         HEADQUARTERS,
                                      OFFICE, PLANTS)
                 [RESTRICTED ACCESS [RESTRICTED ACCESS [RESTRICTE [RESTRICTED         [RESTRICTED
                                                       D ACCESS      ACCESS           ACCESS
    Isamu
   Ninomiya



Keith David Johnson

 64.     [RESTRICTED ACCESS]

                                    LEGAL ENTITY
                   POSITIONS HELD  (INCL. PLACE OF
                                                     PASSPORT         EMAIL /          ADDRESS FOR
   NAME            (PER PERIOD) AT     WORK:
                                                    No. / CPF No.    ADDRESS           NOTIFICATION
                      COMPANY      HEADQUARTERS,
                                   OFFICE, PLANTS)
              [RESTRICTED ACCESS [RESTRICTED ACCESS [RESTRICTE [RESTRICTED            [RESTRICTED
  Keith David                                       D ACCESS      ACCESS              ACCESS
   Johnson




Kazuhiko Otake

 65.     [RESTRICTED ACCESS]

                                       LEGAL ENTITY
                   POSITIONS HELD     (INCL. PLACE OF
                                                         PASSPORT         EMAIL /      ADDRESS FOR
       NAME        (PER PERIOD) AT        WORK:
                                                         No. / CPF No.   ADDRESS       NOTIFICATION
                      COMPANY         HEADQUARTERS,
                                      OFFICE, PLANTS)
   Kazuhiko      [RESTRICTED         [RESTRICTED         [RESTRIC [RESTRICTED [RESTRICTED
    Otake
                                                         TED




 Case Records No. 08700.006006/2017-61                                              Page 20 of 29




       Technical Report in Attachment (0464976)         SEI No. 08700.006006/2017-61 / pg. 20
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 68 of 113
                                             SUPERINTENDENT-GENERAL'S OFFICE
                                          Antitrust Analysis General Coordination Dept.
                                          [Coordenação-Geral de Análise Antitruste] 7




                 ACCESS]            ACCESS]            ACCESS]     ACCESS]          ACCESS]




Kazumi Tamamura

 66.  [RESTRICTED
 ACCESS]

                                       LEGAL ENTITY
                  POSITIONS HELD      (INCL. PLACE OF PASSPORT      EMAIL /          ADDRESS FOR
    NAME          (PER PERIOD) AT         WORK:        No. / CPF                     NOTIFICATIO
                                     HEADQUARTERS,                 ADDRESS
                     COMPANY                              No.                             N
                                     OFFICE, PLANTS)
           [RESTRICTED              [RESTRICTED       [RESTRICT [RESTRICTED         [RESTRICTED
   Kazumi ACCESS                    ACCESS            ED ACCESS ACCESS              ACCESS
  Tamamura



Keiichi Suzuki

 67.  [RESTRICTED
 ACCESS]

                                       LEGAL ENTITY
                  POSITIONS HELD      (INCL. PLACE OF PASSPORT      EMAIL /          ADDRESS FOR
    NAME          (PER PERIOD) AT         WORK:        No. / CPF                     NOTIFICATIO
                                     HEADQUARTERS,                 ADDRESS
                     COMPANY                              No.                             N
                                     OFFICE, PLANTS)
                 [RESTRICTED        [RESTRICTED       [RESTRICT [RESTRICTED         [RESTRICTED
    Keiichi      ACCESS             ACCESS            ED ACCESS ACCESS              ACCESS
    Suzuki




Ken Martini

 68.  [RESTRICTED
 ACCESS]


                                       LEGAL ENTITY
                  POSITIONS HELD      (INCL. PLACE OF PASSPORT                       ADDRESS FOR
                                                                    EMAIL /
    NAME          (PER PERIOD) AT         WORK:        No. / CPF                     NOTIFICATIO
                                     HEADQUARTERS,                 ADDRESS
                     COMPANY                              No.                             N
                                     OFFICE, PLANTS)
             [RESTRICTED            [RESTRICTED       [RESTRICT [RESTRICTED         [RESTRICTED
 Ken Martini ACCESS                 ACCESS            ED ACCESS ACCESS              ACCESS




 Case Records No. 08700.006006/2017-61                                            Page 21 of 29




     Technical Report in Attachment (0464976)        SEI No. 08700.006006/2017-61 / pg. 21
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 69 of 113
                                               SUPERINTENDENT-GENERAL'S OFFICE
                                            Antitrust Analysis General Coordination Dept.
                                            [Coordenação-Geral de Análise Antitruste] 7




Kenichiro Arimura

 69.     [RESTRICTED ACCESS]

                                       LEGAL ENTITY
                  POSITIONS HELD      (INCL. PLACE OF PASSPORT
                                                                     EMAIL /          ADDRESS FOR
       NAME       (PER PERIOD) AT         WORK:         No. / CPF
                                      HEADQUARTERS,                 ADDRESS           NOTIFICATION
                     COMPANY                               No.
                                      OFFICE, PLANTS)
             [RESTRICTED            [RESTRICTED       [RESTRICTE [RESTRICTED          [RESTRICTED
   Kenichiro ACCESS                 ACCESS            D ACCESS ACCESS                 ACCESS
   Arimura




Kenji Sasaki

 70.     [RESTRICTED ACCESS]


                                       LEGAL ENTITY
                  POSITIONS HELD      (INCL. PLACE OF     PASSPORT
                                                                          EMAIL /     ADDRESS FOR
       NAME       (PER PERIOD) AT         WORK:            No. / CPF
                                      HEADQUARTERS,                      ADDRESS      NOTIFICATION
                     COMPANY                                  No.
                                      OFFICE, PLANTS)
                 [RESTRICTED         [RESTRICTED          [RESTRICT [RESTRICTED         [RESTRICTED
                 ACCESS              ACCESS               ED        ACCESS              ACCESS
  Kenji Sasaki                                            ACCESS



Koji Inada

 71.     [RESTRICTED ACCESS]

                                      LEGAL ENTITY
                  POSITIONS HELD     (INCL. PLACE OF      PASSPORT
                                         WORK:                       EMAIL /          ADDRESS FOR
       NAME       (PER PERIOD) AT                          No. / CPF
                                     HEADQUARTERS,                   ADDRESS          NOTIFICATION
                     COMPANY                                  No.
                                     OFFICE, PLANTS)
                 [RESTRICTED        [RESTRICTED           [RESTRICT [RESTRICTED        [RESTRICTED
                 ACCESS             ACCESS                ED ACCESS ACCESS             ACCESS
   Koji Inada




Lo Kwok Fai (“Frankie Lo”)

 72.     [RESTRICTED ACCESS]




 Case Records No. 08700.006006/2017-61                                              Page 22 of 29




       Technical Report in Attachment (0464976)         SEI No. 08700.006006/2017-61 / pg. 22
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 70 of 113
                                             SUPERINTENDENT-GENERAL'S OFFICE
                                          Antitrust Analysis General Coordination Dept.
                                          [Coordenação-Geral de Análise Antitruste] 7




                                    LEGAL ENTITY
               POSITIONS HELD      (INCL. PLACE OF PASSPORT                          ADDRESS FOR
                                                                 EMAIL /
    NAME       (PER PERIOD) AT         WORK:        No. / CPF                        NOTIFICATIO
                                   HEADQUARTERS,                ADDRESS
                  COMPANY                              No.                                N
                                   OFFICE, PLANTS)
               [RESTRICTED        [RESTRICTED      [RESTRICT [RESTRICTED             [RESTRICTED
   Lo Kwok
      Fai      ACCESS             ACCESS           ED         ACCESS                 ACCESS
   (“Frankie                                       ACCESS
     Lo”)


Masaru Koda

 73.  [RESTRICTED
 ACCESS]


                                    LEGAL ENTITY
               POSITIONS HELD      (INCL. PLACE OF PASSPORT      EMAIL /             ADDRESS FOR
    NAME       (PER PERIOD) AT         WORK:        No. / CPF                        NOTIFICATIO
                                   HEADQUARTERS,                ADDRESS
                  COMPANY                              No.                                N
                                   OFFICE, PLANTS)
               [RESTRICTED        [RESTRICTED      [RESTRICT [RESTRICTED             [RESTRICTED
 Masaru        ACCESS             ACCESS           ED         ACCESS                 ACCESS
 Koda                                              ACCESS




Masato Ishikawa

 74.  [RESTRICTED
 ACCESS]


                                    LEGAL ENTITY
               POSITIONS HELD      (INCL. PLACE OF PASSPORT                          ADDRESS FOR
                                                                 EMAIL /
    NAME       (PER PERIOD) AT         WORK:        No. / CPF                        NOTIFICATIO
                                   HEADQUARTERS,                ADDRESS
                  COMPANY                              No.                                N
                                   OFFICE, PLANTS)
               [RESTRICTED        [RESTRICTED      [RESTRICT [RESTRICTED             [RESTRICTED
    Masato     ACCESS             ACCESS           ED         ACCESS                 ACCESS
   Ishikawa                                        ACCESS




Richard Michael McHone (“Richard McHone”)

 75.  [RESTRICTED
 ACCESS]




 Case Records No. 08700.006006/2017-61                                            Page 23 of 29




     Technical Report in Attachment (0464976)        SEI No. 08700.006006/2017-61 / pg. 23
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 71 of 113
                                                SUPERINTENDENT-GENERAL'S OFFICE
                                             Antitrust Analysis General Coordination Dept.
                                             [Coordenação-Geral de Análise Antitruste] 7



                                       LEGAL ENTITY
                  POSITIONS HELD      (INCL. PLACE OF PASSPORT
                                          WORK:                      EMAIL /           ADDRESS FOR
       NAME       (PER PERIOD) AT                       No. / CPF
                                      HEADQUARTERS,                 ADDRESS            NOTIFICATION
                     COMPANY                               No.
                                      OFFICE, PLANTS)
    Richard [RESTRICTED             [RESTRICTED       [RESTRICTE [RESTRICTED           [RESTRICTED
    Michael ACCESS                  ACCESS            D ACCESS ACCESS                  ACCESS
    McHone
   (“Richard
   McHone”)

Shigeki Kimura

 76.       [RESTRICTED ACCESS]

                                       LEGAL ENTITY
                  POSITIONS HELD      (INCL. PLACE OF PASSPORT       EMAIL /
       NAME                               WORK:         No. / CPF                      ADDRESS FOR
                  (PER PERIOD) AT                                   ADDRESS
                                      HEADQUARTERS,        No.                         NOTIFICATION
                     COMPANY          OFFICE, PLANTS)
                 [RESTRICTED        [RESTRICTED       [RESTRICTE [RESTRICTED           [RESTRICTED
       Shigeki   ACCESS             ACCESS            D ACCESS ACCESS                  ACCESS
       Kimura




Shigenao Ishiguro

 77.       [RESTRICTED ACCESS]

                                       LEGAL ENTITY
                  POSITIONS HELD      (INCL. PLACE OF PASSPORT       EMAIL /
       NAME                               WORK:         No. / CPF                      ADDRESS FOR
                  (PER PERIOD) AT                                   ADDRESS
                                      HEADQUARTERS,        No.                         NOTIFICATION
                     COMPANY          OFFICE, PLANTS)
                 [RESTRICTED        [RESTRICTED       [RESTRICTE [RESTRICTED           [RESTRICTED
   Shigenao      ACCESS             ACCESS            D ACCESS ACCESS                  ACCESS
   Ishiguro




Skipp Harvey

 78.       [RESTRICTED ACCESS]

                                       LEGAL ENTITY
                  POSITIONS HELD      (INCL. PLACE OF     PASSPORT
                                          WORK:                           EMAIL /      ADDRESS FOR
       NAME       (PER PERIOD) AT                          No. / CPF
                                      HEADQUARTERS,                      ADDRESS       NOTIFICATION
                     COMPANY                                  No.
                                      OFFICE, PLANTS)
 Skipp Harvey [RESTRICTED           [RESTRICTED           [RESTRICTE [RESTRICTED       [RESTRICTED
              ACCESS]               ACCESS]               D ACCESS ACCESS]             ACCESS]




 Case Records No. 08700.006006/2017-61                                               Page 24 of 29




        Technical Report in Attachment (0464976)        SEI No. 08700.006006/2017-61 / pg. 24
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 72 of 113
                                              SUPERINTENDENT-GENERAL'S OFFICE
                                           Antitrust Analysis General Coordination Dept.
                                           [Coordenação-Geral de Análise Antitruste] 7




Stephen Andrew Misuta (“Steve Misuta”)

 79. [RESTRICTED
 ACCESS]

                                      LEGAL ENTITY
                POSITIONS HELD       (INCL. PLACE OF
                                                        PASSPORT         EMAIL /      ADDRESS FOR
    NAME        (PER PERIOD) AT          WORK:
                                                        No. / CPF No.   ADDRESS       NOTIFICATION
                   COMPANY           HEADQUARTERS,
                                     OFFICE, PLANTS)
    Stephen    [RESTRICTED         [RESTRICTED           [RESTRIC [RESTRICTED [RESTRICTED
    Andrew
    Misuta
               ACCESS              ACCESS                TED      ACCESS      ACCESS
    (“Steve                                              ACCESS
    Misuta”)



Takehiko Amaki

 80. [RESTRICTED
 ACCESS]

                                      LEGAL ENTITY
                POSITIONS HELD       (INCL. PLACE OF
                                                        PASSPORT EMAIL /              ADDRESS FOR
 NAME           (PER PERIOD) AT          WORK:
                                                        No. / CPF No. ADDRESS         NOTIFICATION
                   COMPANY           HEADQUARTERS,
                                     OFFICE, PLANTS)
               [RESTRICTED         [RESTRICTED           [RESTRIC [RESTRICTED [RESTRICTED
   Takehiko    ACCESS              ACCESS                TED      ACCESS      ACCESS
    Amaki                                                ACCESS



Takehiro Kamigama

 81. [RESTRICTED
 ACCESS]

                                      LEGAL ENTITY
                POSITIONS HELD       (INCL. PLACE OF
                                                        PASSPORT         EMAIL /      ADDRESS FOR
    NAME        (PER PERIOD) AT          WORK:
                                                        No. / CPF No.   ADDRESS       NOTIFICATION
                   COMPANY           HEADQUARTERS,
                                     OFFICE, PLANTS)
               [RESTRICTED         [RESTRICTED           [RESTRIC [RESTRICTED [RESTRICTED
    Takehiro   ACCESS              ACCESS                TED      ACCESS      ACCESS
   Kamigama                                              ACCESS




 Case Records No. 08700.006006/2017-61                                             Page 25 of 29




      Technical Report in Attachment (0464976)         SEI No. 08700.006006/2017-61 / pg. 25
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 73 of 113
                                               SUPERINTENDENT-GENERAL'S OFFICE
                                            Antitrust Analysis General Coordination Dept.
                                            [Coordenação-Geral de Análise Antitruste] 7



Tetsuya Ueda

 82. [RESTRICTED
 ACCESS]


                                       LEGAL ENTITY
                 POSITIONS HELD       (INCL. PLACE OF
                                                         PASSPORT         EMAIL /      ADDRESS FOR
       NAME      (PER PERIOD) AT          WORK:
                                      HEADQUARTERS,      No. / CPF No.   ADDRESS       NOTIFICATION
                    COMPANY
                                      OFFICE, PLANTS)
                [RESTRICTED         [RESTRICTED           [RESTRIC [RESTRICTED [RESTRICTED
 Tetsuya Ueda   ACCESS              ACCESS                TED      ACCESS      ACCESS
                                                          ACCESS



Thiti Makarabhiromya (“Thiti Makarabhirom”)

 83.     [RESTRICTED ACCESS]

                                      LEGAL ENTITY
                 POSITIONS HELD      (INCL. PLACE OF      PASSPORT
                                                                          EMAIL /     ADDRESS FOR
       NAME      (PER PERIOD) AT         WORK:             No. / CPF
                                     HEADQUARTERS,                       ADDRESS      NOTIFICATION
                    COMPANY                                   No.
                                     OFFICE, PLANTS)
     Thiti     [RESTRICTED          [RESTRICTED           [RESTRICT [RESTRICTED        [RESTRICTED
   Makarabhir ACCESS                ACCESS                ED ACCESS ACCESS             ACCESS
  omya (“Thiti
   Makarabhir
     om”)


Todd Drahos

 84.     [RESTRICTED ACCESS]

                                      LEGAL ENTITY
                 POSITIONS HELD      (INCL. PLACE OF      PASSPORT
                                                                          EMAIL /     ADDRESS FOR
       NAME      (PER PERIOD) AT         WORK:             No. / CPF
                                     HEADQUARTERS,                       ADDRESS      NOTIFICATION
                    COMPANY                                   No.
                                     OFFICE, PLANTS)
              [RESTRICTED           [RESTRICTED           [RESTRICT [RESTRICTED        [RESTRICTED
  Todd Drahos ACCESS                ACCESS                ED ACCESS ACCESS             ACCESS




Toshimi Hamada

 85.     [RESTRICTED ACCESS]




 Case Records No. 08700.006006/2017-61                                              Page 26 of 29




       Technical Report in Attachment (0464976)         SEI No. 08700.006006/2017-61 / pg. 26
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 74 of 113
                                                SUPERINTENDENT-GENERAL'S OFFICE
                                             Antitrust Analysis General Coordination Dept.
                                             [Coordenação-Geral de Análise Antitruste] 7




                                         LEGAL ENTITY
                  POSITIONS HELD        (INCL. PLACE OF
                                                           PASSPORT         EMAIL /      ADDRESS FOR
       NAME       (PER PERIOD) AT           WORK:
                                        HEADQUARTERS,      No. / CPF No.   ADDRESS       NOTIFICATION
                     COMPANY
                                        OFFICE, PLANTS)
                 [RESTRICTED           [RESTRICTED         [RESTRIC [RESTRICTED [RESTRICTED
       Toshimi   ACCESS                ACCESS              TED      ACCESS      ACCESS
       Hamada                                              ACCESS



Tsutomu Yamaguchi

 86.       [RESTRICTED ACCESS]


                                         LEGAL ENTITY
                  POSITIONS HELD        (INCL. PLACE OF     PASSPORT
                                                                            EMAIL /     ADDRESS FOR
       NAME       (PER PERIOD) AT           WORK:            No. / CPF
                                        HEADQUARTERS,                      ADDRESS      NOTIFICATION
                     COMPANY                                    No.
                                        OFFICE, PLANTS)
                 [RESTRICTED           [RESTRICTED          [RESTRICT [RESTRICTED        [RESTRICTED
 Tsutomu         ACCESS                ACCESS               ED ACCESS ACCESS             ACCESS
 Yamaguchi




Yew Ah Ming

 87.       [RESTRICTED ACCESS]

                                         LEGAL ENTITY
                  POSITIONS HELD        (INCL. PLACE OF     PASSPORT
                                                                            EMAIL /     ADDRESS FOR
       NAME       (PER PERIOD) AT           WORK:            No. / CPF
                                        HEADQUARTERS,                      ADDRESS      NOTIFICATION
                     COMPANY                                    No.
                                        OFFICE, PLANTS)
                 [RESTRICTED           [RESTRICTED          [RESTRICT [RESTRICTED        [RESTRICTED
 Yew Ah          ACCESS                ACCESS               ED ACCESS ACCESS             ACCESS
 Ming




Wing Sun Clarence Lo (“Clarence Lo”)

 88.       [RESTRICTED ACCESS]




 Case Records No. 08700.006006/2017-61                                                Page 27 of 29




        Technical Report in Attachment (0464976)          SEI No. 08700.006006/2017-61 / pg. 27
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 75 of 113
                                                 SUPERINTENDENT-GENERAL'S OFFICE
                                              Antitrust Analysis General Coordination Dept.
                                              [Coordenação-Geral de Análise Antitruste] 7



                                        LEGAL ENTITY
                 POSITIONS HELD        (INCL. PLACE OF      PASSPORT          EMAIL /       ADDRESS FOR
      NAME       (PER PERIOD) AT           WORK:
                                       HEADQUARTERS,        No. / CPF No.    ADDRESS        NOTIFICATION
                    COMPANY
                                       OFFICE, PLANTS)
   Wing Sun     [RESTRICTED           [RESTRICTED            [RESTRIC [RESTRICTED [RESTRICTED
  Clarence Lo
  (“Clarence
                ACCESS                ACCESS                 TED      ACCESS      ACCESS
     Lo”)                                                    ACCESS



Yuichi Nagase

 89. [RESTRICTED
 ACCESS]

                                        LEGAL ENTITY
                 POSITIONS HELD        (INCL. PLACE OF
                                                            PASSPORT          EMAIL /       ADDRESS FOR
      NAME       (PER PERIOD) AT           WORK:
                                                            No. / CPF No.    ADDRESS        NOTIFICATION
                    COMPANY            HEADQUARTERS,
                                       OFFICE, PLANTS)
                [RESTRICTED           [RESTRICTED            [RESTRIC [RESTRICTED [RESTRICTED
      Yuichi    ACCESS                ACCESS                 TED      ACCESS      ACCESS
      Nagase                                                 ACCESS


V.              CONCLUSION

90.        In the light of the foregoing and subject to the existence of robust evidence of a violation of
the economic order, filing of Administrative Proceedings is hereby suggested, pursuant to the terms of
Arts. 13, V, and 69 and subsequent of Law No. 12.529/11 in conjunction with Art. 186 and subsequent
of CADE Internal Regulations, to be brought against the Respondents: Hutchinson Technology Inc.;
Magnecomp Precision Technology Public Co. Ltd; NHK Spring Co., Ltd. TDK Corporation; SAE
Magnetics (H.K.) Ltd.; Akihiro Honda; Akihiko Negishi; Albert Ong Kim Guan (“Albert Ong”); Arun
Dhawan; Atsuo Kobayashi; Giichi Nagata; Hajime Sawabe; Hidetomo Nishi; Hironori Kajii; Hiroyuki
Tamura; Hitoshi Hashimoto; Isamu Ninomiya; Keith David Johnson; Kazuhiko Otake; Kazumi
Tamamura; Keiichi Suzuki; Ken Martini; Kenichiro Arimura; Kenji Sasaki; Koji Inada; Lo Kwok Fai
(“Frankie Lo”); Masaru Koda; Masato Ishikawa; Richard Michael McHone; Shigeki Kimura;
Shigenao Ishiguro; Skipp Harvey; Stephen Andrew Misuta; Takehiko Amaki; Takehiro Kamigama;
Tetsuya Ueda; Thiti Makarabhiromya; Todd Drahos; Toshimi Hamada; Tsutomu Yamaguchi; Wing
Sun Clarence Lo (“Clarence Lo”); Yew Ah Ming; and Yuichi Nagase, in order to investigate conduct
subject to classification under Articles 20, I to IV, and 21, I, III, VIII and X, of Law No. 8.884/94, as
well as Art. 36, Sections I to IV in conjunction with §3, Section I, paragraphs "a", "b", "c" and "d" and
Section VIII of Law No. 12.529/2011, pursuant to that set forth by Article 69 and subsequent of Law
No. 12.529/2011.




 Case Records No. 08700.006006/2017-61                                                   Page 28 of 29




       Technical Report in Attachment (0464976)           SEI No. 08700.006006/2017-61 / pg. 28
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 76 of 113
                                             SUPERINTENDENT-GENERAL'S OFFICE
                                          Antitrust Analysis General Coordination Dept.
                                          [Coordenação-Geral de Análise Antitruste] 7




91.       Notification of the Respondents is also suggested, pursuant to the terms of Art. 70
of the referred legal statute, in order for a defense to be submitted within a period of 30
(thirty) days. During this same period, the Respondents should specify and justify the
evidence they intend to submit that is to be analyzed by the authority pursuant to the terms of
Art. 195 of CADE Internal Regulations. If the Respondent has an interest in submitting
witness evidence it should indicate the details in full of up to 03 (three) witnesses in the
defense statement, to provide testimony at CADE headquarters, pursuant to that set forth by
Art. 70 of Law No. 12.529/2011 in conjunction with Art. 195, §2 of CADE Internal
Regulations.

This concludes the conclusions.


                                 LUCAS FREIRE SILVA
                                   Coordinator-General
                      Antitrust Analysis General Coordination Dept. 7



In agreement. Refer to the Hon. Superintendent General.



                           DIOGO THOMSON DE ANDRADE
                             Assistant Superintendent General




 Case Records No. 08700.006006/2017-61                                            Page 29 of 29




     Technical Report in Attachment (0464976)        SEI No. 08700.006006/2017-61 / pg. 29
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 77 of 113



                                                      SUPERINTENDÊNCIA‐GERAL
                                            Coordenação‐Geral de Análise Antitruste 7


O presente anexo integra a Nota Técnica 4/2018 (nº SEI 0459666)


PROCESSO ADMINISTRATIVO nº 08700.006006/2017-61 (apartado de acesso
restrito nº 08700.007735/2017-35)
Representante:        Cade ex officio
Representados: Hutchinson Technology Inc.; Magnecomp Precision Technology Public Co.
Ltd; NHK Spring Co., Ltd.; TDK Corporation; SAE Magnetics (H.K.) Ltd.; Akihiro Honda;
Akihiko Negishi; Albert Ong Kim Guan (“Albert Ong”); Arun Dhawan; Atsuo Kobayashi;
Giichi Nagata; Hajime Sawabe; Hidetomo Nishi; Hironori Kajii; Hiroyuki Tamura; Hitoshi
Hashimoto; Isamu Ninomiya; Keith David Johnson; Kazuhiko Otake; Kazumi Tamamura;
Keiichi Suzuki; Ken Martini; Kenichiro Arimura; Kenji Sasaki; Koji Inada; Lo Kwok Fai
(“Frankie Lo”); Masaru Koda; Masato Ishikawa; Richard Michael McHone; Shigeki Kimura;
Shigenao Ishiguro; Skipp Harvey; Stephen Andrew Misuta (“Steve Misuta”); Takehiko Amaki;
Takehiro Kamigama; Tetsuya Ueda; Thiti Makarabhiromya; Todd Drahos; Toshimi Hamada;
Tsutomu Yamaguchi; Wing Sun Clarence Lo (“Clarence Lo”); Yew Ah Ming; e Yuichi Nagase.



Nota Técnica n.º 4/2018 da Superintendência-Geral

                                                                         Nota Técnica PÚBLICA




EMENTA:               Processo     Administrativo. Suposta   prática    de    condutas
                      anticompetitivas no mercado global de suspension assemblies1, com
                      efeitos no Brasil. Combinação de preços em resposta a pedidos de
                      cotação de clientes; divisão de mercado e compartilhamento de
                      informações comercial e concorrencialmente sensíveis, principalmente
                      com relação a (i) preços atuais, potenciais e propostos, para suspension
                      assemblies, (ii) licitações privadas de clientes, (iii) alocação de volumes
                      de clientes, (iv) capacidade produtiva de cada empresa; e (v) taxas de
                      utilização de cada empresa, com o objetivo de estabilizar preços e
                      reduzir      a      concorrência     nas     vendas        de    suspension
                      assemblies. Instauração de Processo Administrativo, nos termos dos
                      artigos 13, V, e 69 e seguintes, da Lei nº 12.529/11 c/c artigo 186 e
                      seguintes do Regimento Interno do Cade (Resolução n.20/2017).


1
  Suspension assemblies são componentes de discos rígidos (“HDD” ou, simplesmente, “HD”) que
posicionam o cursor sobre a superfície de um disco girando rapidamente. A função do suspension
assembly é: (i) segurar a cabeça de leitura / gravação, permitindo ficar um pouco acima da superfície do
disco; (ii) manter constante a altura, compensando as irregularidades microscópicas na superfície do
disco; e (iii) para fazer a interconexão elétrica a partir da cabeça de leitura / gravação para circuitos
eletrônicos da unidade através de condutores elétricos.
Autos nº 08700.006006/2017-61
                                                                                           Página 1 de 29



             Nota Técnica Anexo (0464976)            SEI 08700.006006/2017-61 / pg. 1
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 78 of 113



                                               SUPERINTENDÊNCIA‐GERAL
                                      Coordenação‐Geral de Análise Antitruste 7




I.     RELATÓRIO

1.          [ACESSO RESTRITO].

2.          [ACESSO RESTRITO].

3.         Quanto ao mercado e aos produtos afetados, a conduta investigada afetou
especificamente o mercado global de suspension assemblies, com efeitos no Brasil.

4.          Tal conduta anticompetitiva teria ocorrido, pelo menos, a partir de 2003, e
teria durado até, pelo menos, 2016. No total, 5 (cinco) empresas e suas subsidiárias
apresentam algum grau de participação, além de dezenas de pessoas físicas
funcionárias ou ex-funcionárias das empresas.

5.           Existem fortes indícios da prática de conduta anticompetitiva consistentes
em (i) combinação de preços em resposta a pedidos de cotação de clientes; (ii)
divisão de mercado e (iii) compartilhamento de informações comercial e
concorrencialmente sensíveis. O compartilhamento de informações comercial e
concorrencialmente sensíveis incluiu, mas não se limitou a, informações sobre (iii.1)
preços atuais, potenciais e propostos, para suspension assemblies, (iii.2) licitações
privadas de clientes, (iii.3) alocação de volumes de clientes, (iii.4) capacidade produtiva
de cada empresa; e (iii.5) taxas de utilização de cada empresa, com o objetivo de
estabilizar preços e reduzir a concorrência nas vendas de suspension assemblies.

6.           Essas condutas foram viabilizadas por meio de reuniões e troca de e-mails,
bilaterais. Os clientes potencialmente envolvidos na conduta relatada são [ACESSO
RESTRITO]

7.          [ACESSO RESTRITO].

8.         As pessoas jurídicas e físicas participantes da suposta conduta
anticompetitiva são descritas na Seção IV ("Da Recomendação De Abertura De
Processo Administrativo") abaixo.

9.          É o relatório.



II.         ANÁLISE

II.1        Aspectos Gerais do Combate a Cartéis

10.         Cartel é um acordo explícito ou implícito entre concorrentes para,
principalmente, fixação de preços ou quotas de produção, divisão de clientes e de
mercados de atuação. O objetivo é, por meio da ação coordenada entre concorrentes,
eliminar a concorrência, com o consequente aumento de preços e redução de bem-estar
para o consumidor. Cartéis prejudicam seriamente os consumidores ao aumentar preços
Autos nº 08700.006006/2017-61
                                                                                 Página 2 de 29



            Nota Técnica Anexo (0464976)      SEI 08700.006006/2017-61 / pg. 2
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 79 of 113



                                                        SUPERINTENDÊNCIA‐GERAL
                                             Coordenação‐Geral de Análise Antitruste 7


e restringir a oferta, tornando os bens e serviços mais caros ou indisponíveis, e
comprometendo a inovação tecnológica. Dentre as condutas anticompetitivas, o cartel é
a mais grave lesão à concorrência.

11.        Com efeito, dentre as condutas anticompetitivas, o cartel é a mais grave
lesão à concorrência. Segundo a Organização para a Cooperação e Desenvolvimento
Econômico (OCDE), os cartéis:

                  “(...) causam danos a consumidores e negócios que adquirem seus
                  produtos, por meio do aumento de preço ou da restrição da oferta. Como
                  resultado, alguns adquirentes decidem não comprar o produto ao preço
                  determinado pelo cartel ou compram-no em menor quantidade. Assim, os
                  adquirentes pagam mais por aquela quantidade que realmente compram,
                  o que possibilita, mesmo sem que saibam, a transferência de riquezas
                  aos operadores do cartel. Além disso, os cartéis geram desperdício e
                  ineficiência. Eles protegem seus membros da completa exposição às
                  forças de mercado, reduzindo a pressão pelo controle de gastos e para
                  inovação, o que acarreta a perda de competitividade de uma economia
                  nacional2”.

12.          As condutas concertadas entre concorrentes podem assumir estratégias
múltiplas, mas resultam, invariavelmente, na aquisição de produtos e contratação de
serviços em condições mais desvantajosas ou por valores acima daqueles que seriam
encontrados em mercados efetivamente competitivos. A literatura econômica é unânime
em apontar que, no caso de infrações de cartel, os efeitos líquidos à sociedade são
sempre negativos. Não por outra razão é que grande parte dos países que possui
políticas de defesa da concorrência trata os cartéis como delitos cujo objeto sempre será
ilícito, calcando suas decisões na presunção dos efeitos nocivos a partir da prova da
existência do acordo, o que torna desnecessária a comprovação e mensuração dos
efeitos líquidos negativos da conduta3. O Brasil é um desses países que considera
suficiente a prova da existência do acordo para configurar sua ilicitude.

13.          Conforme a experiência internacional, especialmente consolidada pela
International Competition Network (ICN)4, as empresas participantes de cartéis em
geral utilizam-se das seguintes estratégias:


2
  Tradução livre de “Hard Core Cartels”, preparado pelo Fórum Conjunto de Comércio e Concorrência da
Organização       para       a     Cooperação       e      Desenvolvimento         Econômico        (OCDE):
http://webdominio1.oecd.org/commet/ech/tradecomp.nsf, 2003, p.2.
3
  Vide, por exemplo, a decisão da autoridade europeia de defesa da concorrência – em caso que condenou
cartel que atuou em licitações para fornecimento de tubulação para sistemas de calefação residencial – na
qual a comprovação da existência de acordo entre os concorrentes, bem como de práticas comerciais
concertadas entre eles, serviu como fundamento para se determinar a existência do cartel (Case Nº
IV/35.691/E-4: — Pre-Insulated Pipe Cartel).
4
  International Competition Network. Defining Hard Core Cartel Conduct. Effective Institutions.
Effective                   Penalties.                2005.                   Disponível                  em
http://www.internationalcompetitionnetwork.org/uploads/library/doc346.pdf.            Tradução livre de:
“Conduct falling within the four categories can take many forms. Price fixing is any agreement among
competitors to raise, fix, or otherwise maintain the price for a product or service. Price fixing can include
Autos nº 08700.006006/2017-61
                                                                                               Página 3 de 29



             Nota Técnica Anexo (0464976)              SEI 08700.006006/2017-61 / pg. 3
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 80 of 113



                                                       SUPERINTENDÊNCIA‐GERAL
                                            Coordenação‐Geral de Análise Antitruste 7


                 Fixação de Preços. Um acordo de fixação de preços é um acordo entre
                 concorrentes para aumentar, fixar ou de qualquer forma manter o preço
                 para um produto ou serviço. Tal conduta pode incluir acordos para
                 estabelecer um preço mínimo, para eliminar descontos ou adotar uma
                 fórmula padrão para calcular preços etc.

                 Restrição de oferta. Um acordo de restrição de oferta pode envolver
                 acordos sobre volumes de produção, volume de vendas, ou percentuais
                 de crescimento de mercado.

                 Divisão de mercados. Esquemas de alocação de mercado ou divisão de
                 mercado são acordos nos quais os competidores dividem o mercado entre
                 si – alocam clientes específicos ou tipos de consumidores, produtos ou
                 territórios.

                 Cartéis em licitações. Nesses casos, os competidores podem acordar em
                 submeter uma proposta artificialmente alta ou de cortesia ou de cobertura
                 como retorno a uma subcontratação ou pagamento. Ou seja, os
                 concorrentes acordam em restringir ou eliminar a concorrência em
                 alguma variável comercial, seja ela vendas, um contrato ou um projeto.

14.         Por sua vez, as estratégias utilizadas pelos integrantes do cartel,
especialmente no âmbito de contratações privadas ou públicas, envolvem, regra geral, a
mitigação da competição e a alocação privada e artificial de contratos entre empresas
que, na verdade, deveriam competir entre si. O uso concomitante de estratégias comuns
permite que tais agentes definam os contornos precisos do mercado, por intermédio da
alocação de carteiras de contratos e clientes, áreas geográficas, faturamento, dentre
outros critérios, e para a distribuição dos lucros adicionais advindos da redução da
pressão competitiva possibilitada pelo acordo colusivo.

15.         Nesse contexto, grande parte dos países que possui políticas de defesa da
concorrência considera o cartel a mais grave lesão à concorrência. Na mesma linha, o
Brasil considera a prática de cartel um ilícito grave, passível de severas repressões. Nos
termos da Lei de Defesa da Concorrência (Lei 12.529/11), empresas participantes de um
cartel5 estão sujeitas a multas administrativas aplicadas pelo Tribunal do Conselho

agreements to establish a minimum price, to eliminate discounts, or to adopt a standard formula for
calculating prices, etc. Output restrictions can involve agreements on production volumes, sales volumes,
or percentages of market growth. Market allocation or division schemes are agreements in which
competitors divide markets among themselves – competing firms allocate specific customers or types of
customers, products or territories. In a bid-rigging conspiracy, competitors may agree to rotate winning
bids, may divide bids, or one bidder may agree to submit an artificially high or “comp” or “cover” bid in
return for a subcontract or payoff. In other words, competitors agree to restrict or eliminate competition
for some piece of defined business, whether it is a sale, a contract, or a project”.
5
  Lei nº 12.529/11:
Art. 36. Constituem infração da ordem econômica, independentemente de culpa, os atos sob qualquer
forma manifestados, que tenham por objeto ou possam produzir os seguintes efeitos, ainda que não sejam
alcançados:
I - limitar, falsear ou de qualquer forma prejudicar a livre concorrência ou a livre iniciativa;
II - dominar mercado relevante de bens ou serviços;
Autos nº 08700.006006/2017-61
                                                                                            Página 4 de 29



             Nota Técnica Anexo (0464976)             SEI 08700.006006/2017-61 / pg. 4
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 81 of 113



                                                         SUPERINTENDÊNCIA‐GERAL
                                              Coordenação‐Geral de Análise Antitruste 7


Administrativo de Defesa Econômica (Cade) que podem variar entre 0,1 a 20% do valor
do faturamento no ramo de atividade em que ocorreu a infração, além de outras penas,
como a publicação da decisão em jornal de grande circulação, a proibição de contratar
com instituições financeiras oficiais e de participar de licitações públicas, a cisão de
ativos, entre outras. Indivíduos envolvidos na conduta também estão sujeitos a multas
do Cade, que podem variar entre R$ 50.000,00 e R$ 2.000.000.000,00, sendo que, no
caso de administradores direta ou indiretamente responsáveis pela infração cometida, a
multa cabível é de 1 a 20% daquela aplicada à empresa.6



III - aumentar arbitrariamente os lucros; e
IV - exercer de forma abusiva posição dominante.
(...)
§ 3o As seguintes condutas, além de outras, na medida em que configurem hipótese prevista no caput
deste artigo e seus incisos, caracterizam infração da ordem econômica:
I - acordar, combinar, manipular ou ajustar com concorrente, sob qualquer forma:
a) os preços de bens ou serviços ofertados individualmente;
b) a produção ou a comercialização de uma quantidade restrita ou limitada de bens ou a prestação de um
número, volume ou frequência restrita ou limitada de serviços;
c) a divisão de partes ou segmentos de um mercado atual ou potencial de bens ou serviços, mediante,
dentre outros, a distribuição de clientes, fornecedores, regiões ou períodos;
d) preços, condições, vantagens ou abstenção em licitação pública;
6
  Lei nº 12.529/11:
Art. 37. A prática de infração da ordem econômica sujeita os responsáveis às seguintes penas:
I - no caso de empresa, multa de 0,1% (um décimo por cento) a 20% (vinte por cento) do valor do
faturamento bruto da empresa, grupo ou conglomerado obtido, no último exercício anterior à instauração
do processo administrativo, no ramo de atividade empresarial em que ocorreu a infração, a qual nunca
será inferior à vantagem auferida, quando for possível sua estimação;
II - no caso das demais pessoas físicas ou jurídicas de direito público ou privado, bem como quaisquer
associações de entidades ou pessoas constituídas de fato ou de direito, ainda que temporariamente, com
ou sem personalidade jurídica, que não exerçam atividade empresarial, não sendo possível utilizar-se o
critério do valor do faturamento bruto, a multa será entre R$ 50.000,00 (cinquenta mil reais) e R$
2.000.000.000,00 (dois bilhões de reais);
III - no caso de administrador, direta ou indiretamente responsável pela infração cometida, quando
comprovada a sua culpa ou dolo, multa de 1% (um por cento) a 20% (vinte por cento) daquela aplicada à
empresa, no caso previsto no inciso I do caput deste artigo, ou às pessoas jurídicas ou entidades, nos casos
previstos no inciso II do caput deste artigo.
§ 1o Em caso de reincidência, as multas cominadas serão aplicadas em dobro.
§ 2o No cálculo do valor da multa de que trata o inciso I do caput deste artigo, o Cade poderá considerar o
faturamento total da empresa ou grupo de empresas, quando não dispuser do valor do faturamento no
ramo de atividade empresarial em que ocorreu a infração, definido pelo Cade, ou quando este for
apresentado de forma incompleta e/ou não demonstrado de forma inequívoca e idônea.
Art. 38. Sem prejuízo das penas cominadas no art. 37 desta Lei, quando assim exigir a gravidade dos fatos
ou o interesse público geral, poderão ser impostas as seguintes penas, isolada ou cumulativamente:
I - a publicação, em meia página e a expensas do infrator, em jornal indicado na decisão, de extrato da
decisão condenatória, por 2 (dois) dias seguidos, de 1 (uma) a 3 (três) semanas consecutivas;
II - a proibição de contratar com instituições financeiras oficiais e participar de licitação tendo por objeto
aquisições, alienações, realização de obras e serviços, concessão de serviços públicos, na administração
pública federal, estadual, municipal e do Distrito Federal, bem como em entidades da administração
indireta, por prazo não inferior a 5 (cinco) anos;
III - a inscrição do infrator no Cadastro Nacional de Defesa do Consumidor;
IV - a recomendação aos órgãos públicos competentes para que:
a) seja concedida licença compulsória de direito de propriedade intelectual de titularidade do infrator,
quando a infração estiver relacionada ao uso desse direito;
Autos nº 08700.006006/2017-61
                                                                                                Página 5 de 29



              Nota Técnica Anexo (0464976)              SEI 08700.006006/2017-61 / pg. 5
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 82 of 113



                                                       SUPERINTENDÊNCIA‐GERAL
                                            Coordenação‐Geral de Análise Antitruste 7


16.        Além de reprimidos administrativamente pelo Cade, no Brasil cartéis
também são alvo de persecuções no âmbito penal, o que demonstra a gravidade da
infração. O crime de cartel, apurado judicialmente a partir de investigações das
autoridades policiais e do Ministério Público, sujeita os indivíduos envolvidos na
conduta a penas de reclusão de dois a cinco anos e multa7. De acordo com a Lei de
Crimes contra a Ordem Econômica (Lei nº 8.137/90), essa sanção pode ser aumentada
de um terço até metade se o crime causar grave dano à coletividade, for cometido por
um servidor público ou se relacionar a bens ou serviços essenciais para a vida ou para a
saúde8.

17.          Cabe notar que os membros de um cartel estão sujeitos ainda, no âmbito
civil, a ações privadas de reparação de danos que podem ser ajuizadas por qualquer
prejudicado9, e também a ações civis públicas10 de autoria do Ministério Público e
outros legitimados11.


b) não seja concedido ao infrator parcelamento de tributos federais por ele devidos ou para que sejam
cancelados, no todo ou em parte, incentivos fiscais ou subsídios públicos;
V - a cisão de sociedade, transferência de controle societário, venda de ativos ou cessação parcial de
atividade;
VI - a proibição de exercer o comércio em nome próprio ou como representante de pessoa jurídica, pelo
prazo de até 5 (cinco) anos; e
VII - qualquer outro ato ou providência necessários para a eliminação dos efeitos nocivos à ordem
econômica.
7
  Lei nº 8.137/90:
Art. 4° Constitui crime contra a ordem econômica:
I - abusar do poder econômico, dominando o mercado ou eliminando, total ou parcialmente, a
concorrência mediante qualquer forma de ajuste ou acordo de empresas;
II - formar acordo, convênio, ajuste ou aliança entre ofertantes, visando:
a) à fixação artificial de preços ou quantidades vendidas ou produzidas;
b) ao controle regionalizado do mercado por empresa ou grupo de empresas;
c) ao controle, em detrimento da concorrência, de rede de distribuição ou de fornecedores.
Pena - reclusão, de 2 (dois) a 5 (cinco) anos e multa.
8
  Lei nº 8.137/90:
Art. 12. São circunstâncias que podem agravar de 1/3 (um terço) até a metade as penas previstas nos arts.
1°, 2° e 4° a 7°:
I - ocasionar grave dano à coletividade;
II - ser o crime cometido por servidor público no exercício de suas funções;
III - ser o crime praticado em relação à prestação de serviços ou ao comércio de bens essenciais à vida ou
à saúde.
9
  Lei nº 12.529/11:
Art. 47. Os prejudicados, por si ou pelos legitimados referidos no art. 82 da Lei no 8.078, de 11 de
setembro de 1990, poderão ingressar em juízo para, em defesa de seus interesses individuais ou
individuais homogêneos, obter a cessação de práticas que constituam infração da ordem econômica, bem
como o recebimento de indenização por perdas e danos sofridos, independentemente do inquérito ou
processo administrativo, que não será suspenso em virtude do ajuizamento de ação.
10
   Lei nº 7.347/85:
Art. 1º Regem-se pelas disposições desta Lei, sem prejuízo da ação popular, as ações de responsabilidade
por danos morais e patrimoniais causados:
(...)
V - por infração da ordem econômica;
11
   Lei nº 7.347/85:
Art. 5o Têm legitimidade para propor a ação principal e a ação cautelar:
I - o Ministério Público;
Autos nº 08700.006006/2017-61
                                                                                            Página 6 de 29



             Nota Técnica Anexo (0464976)             SEI 08700.006006/2017-61 / pg. 6
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 83 of 113



                                                        SUPERINTENDÊNCIA‐GERAL
                                             Coordenação‐Geral de Análise Antitruste 7


18.          Cientes da ilicitude da conduta que estão cometendo e das repercussões
administrativas, criminais e civis a que estão sujeitos, os membros de um cartel
costumam ocultar as evidências de seus atos, o que torna a reunião de provas e indícios
da conduta tarefa hercúlea. Reuniões, contatos, trocas de informações sobre preços e
clientes, entre outros, são geralmente realizados com extrema discrição e sigilo, muitas
vezes com a utilização de códigos e siglas, de forma a não deixar transparecer qualquer
ilicitude. Cartéis são, sem dúvida, umas das condutas mais difíceis de ser investigada.
Por essa razão, técnicas de detecção e apuração mais sofisticadas têm cada vez mais se
tornado ferramentas fundamentais para uma investigação de cartel bem-sucedida.

19.         É o caso do chamado “Acordo de Leniência”. Esse instrumento, utilizado
por autoridades de defesa da concorrência em diversos países, permite à Administração
Pública identificar condutas que, de outra maneira, continuariam às escuras, ao mesmo
tempo em que garante a realização de uma investigação mais eficiente e efetiva12. No
Brasil, o Programa de Leniência encontra previsão nos artigos 86 e 87 da Lei de Defesa
da Concorrência (Lei nº 12.529/11)13. Sua premissa básica é a de que os beneficiários

II - a Defensoria Pública;
III - a União, os Estados, o Distrito Federal e os Municípios;
IV - a autarquia, empresa pública, fundação ou sociedade de economia mista;
V - a associação que, concomitantemente:
a) esteja constituída há pelo menos 1 (um) ano nos termos da lei civil;
b) inclua, entre suas finalidades institucionais, a proteção ao meio ambiente, ao consumidor, à ordem
econômica, à livre concorrência ou ao patrimônio artístico, estético, histórico, turístico e paisagístico.
12
    Os benefícios da adoção de um programa de leniência são estudados e celebrados por diversas
autoridades ao redor do mundo. O instrumento é indicado como uma ferramenta importante para se obter
um plano de combate a cartéis efetivo, na medida em que: i) desencoraja a participação de empresas em
cartel; ii) estimula a desistência de participação em cartéis pré-estabelecidos; iii) aumenta a probabilidade
de detecção de um cartel e iv) aumenta a possibilidade de sanção pela Administração Pública. Nesse
sentido, ver: International Competition Network. Anti-cartel enforcement manual. 2009. Disponível em:
http://www.internationalcompetitionnetwork.org/uploads/library/doc341.pdf. Conforme devidamente
ressaltado pela OCDE em seu relatório para combate de cartéis Hard-Core (2002, p. 7), o principal
desafio para uma política de combate a cartéis é justamente a sua detecção e é justamente este ponto que
traduz a importância do programa de leniência. De fato, um programa de leniência devidamente
estruturado e utilizado por uma autoridade de defesa da concorrência produz naturalmente uma
instabilidade por si só nos cartéis em execução, bem como diminui a vantagem de adesão ou constituição
de uma nova conduta coordenada anticoncorrencial, pois fragiliza a relação de confiança entre os
partícipes e incentiva a comunicação à Autoridade Pública da existência da conduta anticompetitiva.
13
   Lei nº 12.529/11:
Art. 86. O Cade, por intermédio da Superintendência-Geral, poderá celebrar acordo de leniência, com a
extinção da ação punitiva da administração pública ou a redução de 1 (um) a 2/3 (dois terços) da
penalidade aplicável, nos termos deste artigo, com pessoas físicas e jurídicas que forem autoras de
infração à ordem econômica, desde que colaborem efetivamente com as investigações e o processo
administrativo e que dessa colaboração resulte:
I - a identificação dos demais envolvidos na infração; e
II - a obtenção de informações e documentos que comprovem a infração noticiada ou sob investigação.
§ 1o O acordo de que trata o caput deste artigo somente poderá ser celebrado se preenchidos,
cumulativamente, os seguintes requisitos:
I - a empresa seja a primeira a se qualificar com respeito à infração noticiada ou sob investigação;
II - a empresa cesse completamente seu envolvimento na infração noticiada ou sob investigação a partir
da data de propositura do acordo;
III - a Superintendência-Geral não disponha de provas suficientes para assegurar a condenação da
empresa ou pessoa física por ocasião da propositura do acordo; e
Autos nº 08700.006006/2017-61
                                                                                               Página 7 de 29



             Nota Técnica Anexo (0464976)              SEI 08700.006006/2017-61 / pg. 7
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 84 of 113



                                                       SUPERINTENDÊNCIA‐GERAL
                                            Coordenação‐Geral de Análise Antitruste 7


do acordo, em troca de imunidade total ou parcial em relação às penas administrativas e
criminais aplicáveis, confessem e colaborem com as investigações, trazendo
informações e documentos que permitam à autoridade identificar os demais co-autores e
comprovar a infração noticiada ou sob investigação. Ao garantir a imunidade a um dos
participantes de um cartel, a Administração não apenas gera um fator de
desestabilização nos cartéis existentes, como detecta condutas e pune infratores que de
outra forma não teria condições de fazer.

20.       Utilizado em conjunto com outras medidas à disposição da autoridade de
defesa da concorrência – tais como operações de busca e apreensão, inspeções,

IV - a empresa confesse sua participação no ilícito e coopere plena e permanentemente com as
investigações e o processo administrativo, comparecendo, sob suas expensas, sempre que solicitada, a
todos os atos processuais, até seu encerramento.
§ 2o Com relação às pessoas físicas, elas poderão celebrar acordos de leniência desde que cumpridos os
requisitos II, III e IV do § 1o deste artigo.
§ 3o O acordo de leniência firmado com o Cade, por intermédio da Superintendência-Geral, estipulará as
condições necessárias para assegurar a efetividade da colaboração e o resultado útil do processo.
§ 4o Compete ao Tribunal, por ocasião do julgamento do processo administrativo, verificado o
cumprimento do acordo:
I - decretar a extinção da ação punitiva da administração pública em favor do infrator, nas hipóteses em
que a proposta de acordo tiver sido apresentada à Superintendência-Geral sem que essa tivesse
conhecimento prévio da infração noticiada; ou
II - nas demais hipóteses, reduzir de 1 (um) a 2/3 (dois terços) as penas aplicáveis, observado o disposto
no art. 45 desta Lei, devendo ainda considerar na gradação da pena a efetividade da colaboração prestada
e a boa-fé do infrator no cumprimento do acordo de leniência.
§ 5o Na hipótese do inciso II do § 4o deste artigo, a pena sobre a qual incidirá o fator redutor não será
superior à menor das penas aplicadas aos demais coautores da infração, relativamente aos percentuais
fixados para a aplicação das multas de que trata o inciso I do art. 37 desta Lei.
§ 6o Serão estendidos às empresas do mesmo grupo, de fato ou de direito, e aos seus dirigentes,
administradores e empregados envolvidos na infração os efeitos do acordo de leniência, desde que o
firmem em conjunto, respeitadas as condições impostas.
§ 7o A empresa ou pessoa física que não obtiver, no curso de inquérito ou processo administrativo,
habilitação para a celebração do acordo de que trata este artigo, poderá celebrar com a Superintendência-
Geral, até a remessa do processo para julgamento, acordo de leniência relacionado a uma outra infração,
da qual o Cade não tenha qualquer conhecimento prévio.
§ 8o Na hipótese do § 7o deste artigo, o infrator se beneficiará da redução de 1/3 (um terço) da pena que
lhe for aplicável naquele processo, sem prejuízo da obtenção dos benefícios de que trata o inciso I do § 4o
deste artigo em relação à nova infração denunciada.
§ 9o Considera-se sigilosa a proposta de acordo de que trata este artigo, salvo no interesse das
investigações e do processo administrativo.
§ 10. Não importará em confissão quanto à matéria de fato, nem reconhecimento de ilicitude da conduta
analisada, a proposta de acordo de leniência rejeitada, da qual não se fará qualquer divulgação.
§ 11. A aplicação do disposto neste artigo observará as normas a serem editadas pelo Tribunal.
§ 12. Em caso de descumprimento do acordo de leniência, o beneficiário ficará impedido de celebrar
novo acordo de leniência pelo prazo de 3 (três) anos, contado da data de seu julgamento.
Art. 87. Nos crimes contra a ordem econômica, tipificados na Lei no 8.137, de 27 de dezembro de 1990, e
nos demais crimes diretamente relacionados à prática de cartel, tais como os tipificados na Lei no 8.666,
de 21 de junho de 1993, e os tipificados no art. 288 do Decreto-Lei nº 2.848, de 7 de dezembro de 1940 -
Código Penal, a celebração de acordo de leniência, nos termos desta Lei, determina a suspensão do curso
do prazo prescricional e impede o oferecimento da denúncia com relação ao agente beneficiário da
leniência.
Parágrafo único. Cumprido o acordo de leniência pelo agente, extingue-se automaticamente a
punibilidade dos crimes a que se refere o caput deste artigo.
Autos nº 08700.006006/2017-61
                                                                                             Página 8 de 29



             Nota Técnica Anexo (0464976)             SEI 08700.006006/2017-61 / pg. 8
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 85 of 113



                                                     SUPERINTENDÊNCIA‐GERAL
                                          Coordenação‐Geral de Análise Antitruste 7


celebração de termo de compromisso de cessação, requisição de informações, dentre
outros –, o Programa de Leniência potencializa-se como um dos instrumentos mais
eficazes para detectar, investigar e coibir condutas anticompetitivas com potencial
lesivo à concorrência e ao bem-estar social14. Constitui, assim, um importante pilar da
política de combate a cartéis.

21.        A partir do acima exposto, passa-se à análise dos robustos indícios apurados
no presente caso, contra os Representados, que justificam a instauração de Processo
Administrativo, com fundamento no art. 69 da Lei nº 12.529/2011.

II.2.      Aspectos Gerais da Troca de informações Comercialmente Sensíveis
entre concorrentes

22.        A troca de informações entre concorrentes tipicamente envolve o
compartilhamento de informações específicas que versam diretamente sobre o
desempenho das atividades-fim dos agentes econômicos15. Não necessariamente a troca
de informações concorrencialmente sensíveis acarreta em efeitos negativos no mercado,
dado que esse tipo de interação entre concorrentes pode produzir tanto efeitos positivos
quanto negativos: de um lado, o aumento de transparência no mercado pode resultar em
ganhos de eficiência, mas, ao mesmo tempo, pode trazer riscos concorrenciais.

23.        Tanto é assim que, segundo a Organização para Cooperação e
Desenvolvimento Econômico (OCDE), a troca de informações entre concorrentes pode
ocorrer em três principais contextos: (i) como parte de um cartel, em que a troca de
informação é um dos facilitadores do acordo colusivo; (ii) como parte de um acordo de
cooperação mais amplo, como, por exemplo, uma joint venture; ou (iii) quando a troca
de informações é uma prática independente e autônoma, ou seja, não se dá em um dos
contextos anteriores16.

24.         Em relação aos possíveis efeitos pró competitivos da troca de informações
entre concorrentes, se discute sobre os ganhos proporcionados pela redução das
assimetrias informacionais, uma vez que os benefícios gerados no ganho de eficiência
das empresas podem ser repassados para os consumidores. Em tese, com o aumento da

14
    Neste sentido, ver: “O Programa de Leniência não é um fim em si mesmo, mas um importante
mecanismo para dissuadir condutas uniformes lesivas à concorrência, este sim um fim da política de
defesa da concorrência. O mesmo se aplica à eliminação de ‘obstáculos à persecução administrativa e
criminal de cartéis’, mandados de busca e apreensão, métodos estatísticos para detecção de cartéis e o
próprio TCC que, como visto, é parte do programa de combate a cartéis” (Voto do relator, Req. nº
08700.004992/2007-43, Relator Conselheiro Paulo Furquim de Azevedo, julgado em 17/12/2008)
15
    O Guia de Gun Jumping do CADE sinaliza o que se pode entender como hipóteses de troca de
informações entre concorrentes: a) Custos das empresas envolvidas; b) Nível de capacidade e planos de
expansão; c) Estratégias de marketing; d) Precificação de produtos (preços e descontos); e) Principais
clientes e descontos assegurados; f) Salários de funcionários; g) Principais fornecedores e termos de
contratos com eles celebrados; h) Informações não públicas sobre marcas e patentes e Pesquisa e
Desenvolvimento; i) (P&D); j) Planos de aquisições futuras; k) Estratégias competitivas, etc.
16
   Organisation for Economic Co-operation and Development (OCDE), Information Exchanges Between
Competitor        Under     Competition       Law,       2010,        p.     9.      Disponível    em
http://www.oecd.org/competition/cartelsandanti-competitiveagreements/48379006.pdf, acesso em 24 de
junho de 2016.
Autos nº 08700.006006/2017-61
                                                                                         Página 9 de 29



             Nota Técnica Anexo (0464976)           SEI 08700.006006/2017-61 / pg. 9
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 86 of 113



                                                  SUPERINTENDÊNCIA‐GERAL
                                        Coordenação‐Geral de Análise Antitruste 7


transparência no mercado, os concorrentes adquirem maior conhecimento de mercado e,
em alguns setores, pode facilitar a entrada de novos competidores que podem avaliar
com mais precisão os custos de entrada e os riscos a serem enfrentados. Além disso, tal
aumento de transparência também poderia facilitar a melhoria da performance das
empresas que, por meio do acesso a informações do mercado, podem adotar estratégias
mais eficientes17.

25.         Em relação aos possíveis efeitos anticompetitivos, sugere-se que a troca de
informações pode facilitar a colusão entre concorrentes ao permitir que eles se
coordenem, monitorem a adesão ao comportamento colusivo e punam aqueles que não
atuam nos termos do acordo. Para que se verifique a possibilidade de produção de
efeitos negativos, os seguintes aspectos devem ser considerados, nos termos da OCDE18
e da COFECE19:

       (i)       a natureza da informação: a natureza da troca pode, por si mesma,
                 revelar o objetivo colusivo quando estão presentes condições de inferir
                 que a troca não tem outro propósito se não o de coordenar atividades em
                 detrimento da concorrência. O compartilhamento de informações
                 estratégicas entre concorrentes pode originar ou facilitar comportamentos
                 colusivos ao (i) facilitar um entendimento comum sobre os termos da
                 coordenação; (ii) auxiliar os agentes coordenados a monitorar se os
                 termos do acordo estão sendo cumpridos; e (iii) facilitar e reduzir os
                 custos de punição de desvios. Além disso, é necessário observar não
                 apenas o conteúdo informação, mas também, o quão recente é a
                 informação, o nível de detalhamento, a frequência com que essa
                 mensagem é compartilhada e se a informação compartilhada é pública ou
                 acessível a outros agentes.
       (ii)      a estrutura do mercado afetado: seria mais fácil realizar e sustentar
                 uma conduta coordenada quando ela ocorre em um mercado concentrado.
                 Assim, troca de informações em mercados em que atuam poucos players,
                 devem ser analisados com maior cautela. Além disso, a fim de verificar a
                 ilicitude das trocas, é importante levar em consideração, por exemplo, a
                 transparência do mercado, a simetria entre os concorrentes, as
                 características do produto (a colusão é facilitada quando os produtos são
                 homogêneos), a dinâmica do mercado (mercados que mudam com
                 frequência tendem a gerar maior incerteza e criar uma série de incentivos
                 a diversos agentes, dificultando acordos colusivos) e inovação (quanto
                 menor, mais fácil a coordenação entre concorrentes).
       (iii)      a forma como ocorre a troca de informações: as empresas tipicamente
                 podem trocar informações de forma direta ou através de terceiros, e

17
    AKERLOF, George A. Market for “lemons”: quality, uncertainty and the market mechanism. The
Quaterly Journal of Economics. 1970. Vol. 84. No. 3 pp. 488 – 500.
18
   OECD. Policy roundtables – Information Exchanges Between Competitors Under Competitions Law
19
   Comisión Federal de Competencia Económica, Guidelines on Information Exchange Between
Competitiors,              2015,             p.              3.         Disponível            em
https://awards.concurrences.com/IMG/pdf/guidelines_on_information_exchange_cofece.pdf, acesso em
24 de junho de 2016.
Autos nº 08700.006006/2017-61
                                                                                  Página 10 de 29



              Nota Técnica Anexo (0464976)      SEI 08700.006006/2017-61 / pg. 10
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 87 of 113



                                                   SUPERINTENDÊNCIA‐GERAL
                                         Coordenação‐Geral de Análise Antitruste 7


                também de modo formal ou informal. Apesar das trocas diretas e
                privadas serem consideradas as mais suspeitas, também existe grande
                risco de colusão no âmbito das trocas que são realizadas por meio de
                terceiros (como sindicatos). Dessa forma, ainda que a troca de
                informações seja forma e através de terceiros, a análise deve ser feita de
                modo completo.

26.        Observadas as considerações acima traçadas, passamos para a análise dos
efeitos concorrenciais no caso concreto que justificam a instauração do Processo
Administrativo.

27.        No caso ora investigado, houve diversas trocas de informações sensíveis
entre concorrentes do mercado global de suspension assemblies, com efeitos no Brasil. O
compartilhamento de informações comercial e concorrencialmente sensíveis incluiu,
mas não se limitou a, informações sobre (iii.1) preços atuais, potenciais e propostos,
para suspension assemblies, (iii.2) licitações privadas de clientes, (iii.3) alocação de
volumes de clientes, (iii.4) capacidade produtiva de cada empresa; e (iii.5) taxas de
utilização de cada empresa, com o objetivo de estabilizar preços e reduzir a
concorrência nas vendas de suspension assemblies.

28.         Há fortes indícios de que essa troca de informações comercialmente
sensíveis viabilizou o estabelecimento de um relacionamento estratégico de longo prazo
entre os concorrentes, baseado na eliminação ou suavização da guerra de preços ou da
competição de preços, o que significava evitar uma competição agressiva de preços em
licitações privadas e cotações, e na divisão do mercado mundial de suspension
assemblies.

29.         Como assevera MOTTA, o anúncio de preços atuais e futuros, ou de
estratégias de produção, pode favorecer a colusão na medida em que permite que as
empresas coordenem melhor um equilíbrio entre os preços e as condições de produção
por elas praticados20. No presente caso, verifica-se que esses anúncios não eram
públicos, mas ocorriam diretamente entre os competidores do mercado, e exerceram
influência direta nas estratégias adotadas pelas empresas participantes do cartel.

30.        As trocas abarcavam dados recentes, atuais ou futuros, não
compartilhados em outros foros, com vistas a permitir que as empresas alinhassem
sua atuação no mercado com base nas informações comercialmente sensíveis
compartilhadas. Em razão disso, existia a necessidade de que essas informações
fossem fornecidas com alto nível de detalhamento e de forma segregada.



II.3.   Da conduta investigada

31.          [ACESSO RESTRITO].

20
  MOTTA, Massimo. Competition policy: theory and practice. Cambridge: University Press, 2004, p.
153.
Autos nº 08700.006006/2017-61
                                                                                      Página 11 de 29



            Nota Técnica Anexo (0464976)          SEI 08700.006006/2017-61 / pg. 11
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 88 of 113



                                            SUPERINTENDÊNCIA‐GERAL
                                    Coordenação‐Geral de Análise Antitruste 7


32.         [ACESSO RESTRITO].

33.         [ACESSO RESTRITO].




Autos nº 08700.006006/2017-61
                                                                          Página 12 de 29



           Nota Técnica Anexo (0464976)    SEI 08700.006006/2017-61 / pg. 12
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 89 of 113


                                                         SUPERINTENDÊNCIA‐GERAL
                                                  Coordenação‐Geral de Análise Antitruste [X]



III.          DO MERCADO RELEVANTE

[ACESSO RESTRITO].

34.     Sabe-se que em casos de cartel, a conduta é ilícita pelo seu próprio objeto, sendo
desnecessário o exame dos efeitos, já que a lesividade à ordem econômica é evidente,
presumindo-se a potencialidade de produção de efeitos prejudiciais à concorrência. Nesse
contexto, a análise de mercado relevante funciona tão somente como mecanismo para
averiguar se é adequado, prático e razoável isolar ou fragmentar a área da atividade
econômica em que a lei incidirá21, sendo a própria definição do mercado dispensada em face
do caráter obviamente anticompetitivo da conduta, que é ilícita por objeto, e não por seus
efeitos22.

35.     Nesse sentido, conforme jurisprudência pacificada do CADE, em casos de cartéis a
própria atuação dos Representados contribui para delimitar o setor da economia afetado pela
conduta. Em outras palavras, o comportamento dos investigados – ao coordenarem suas ações
por meio de uma organização durável e institucionalizada, combinando preços, dividindo o
mercado e definindo previamente os vencedores em processos de compras públicos (cartel de
licitações) ou privados, dividindo mercados e clientes e fixando e uniformizando preços e
condições comerciais entre si – indica claramente à autoridade antitruste qual é o mercado
relevante, com um grau de certeza ainda maior do que o possibilitado pela análise exclusiva
de indícios econômicos. Assim, a tarefa de identificar o escopo do acordo – em termos de sua




21
   Processos Administrativos nº 08012.007602/2003-11 (Representante: Sintáxi-Sindicato dos Taxistas de Porto
Alegre; Representados: Táxi Sul-Acessórios para Táxis Ltda e outros) e 08012.008024/1998-49. (Representante:
SDE ex-officio; Representada: TBA Informática Ltda, Microsoft Informática Ltda.). Como afirmado no voto do
conselheiro relator neste último caso: “Há casos em que a própria definição do mercado é dispensada diante de
conduta ou comportamento empresarial obviamente deletério à livre concorrência e à livre iniciativa. A análise
do mercado relevante, portanto, funciona tão-somente como um mecanismo para averiguar se é adequado
separar uma área de atividade econômica onde a aplicação das leis antitruste incidirá.”
22
   A jurisprudência do E. Cade já se encontra pacificada nesse sentido, conforme se depreende da leitura de
trechos de julgados recentes: “Em suma, conforme a Lei nº 8.884/94 e precedentes do CADE, nos casos em que
houver a atuação de um cartel clássico, será exigida apenas a prova da existência da conduta para a configuração
da infração, presumindo-se a potencialidade de que sejam produzidos efeitos prejudiciais à concorrência.”
(Processo Administrativo Nº 08012.004702/2004-77, Rel. Cons. Carlos Emmanuel Joppert Ragazzo, j.
09.05.2012.) e “(...) em processos em que restar comprovado que concorrentes realizaram um conluio
organizado com o único objetivo de elevar preços em detrimento do consumidor, é desnecessária a análise de
elementos como o mercado relevante afetado, a participação de mercado detida pelos agentes investigados e a
existência ou não de barreiras à entrada, já que a potencialidade lesiva da conduta sobre a ordem concorrencial –
que constitui o critério central no direito brasileiro para a configuração da infração à ordem econômica – decorre
diretamente das provas da materialidade do conluio organizado de preços.” (Processo Administrativo nº
08012.004472/2000-12. Rel. Cons. Ana Frazão, j. 06.03.2013.)

Autos nº 08700.006006/2017-61
                                                                                                   Página 13 de 29




            Nota Técnica Anexo (0464976)              SEI 08700.006006/2017-61 / pg. 13
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 90 of 113



                                                           SUPERINTENDÊNCIA‐GERAL
                                                Coordenação‐Geral de Análise Antitruste 7



abrangência geográfica e do produto23 – se confunde com a de definir o mercado relevante
afetado pela conduta.

36.     Cumpre mencionar que serão consideradas nesta Nota Técnica as informações
coletadas pelo Cade até o presente momento, referentes às principais características do
mercado investigado. Trata-se que a indicação preliminar do mercado afetado pela conduta
anticompetitiva, feita de modo não taxativo ou restritivo, haja vista que é o transcorrer da
investigação que permitirá que seja aferida a amplitude de atuação das empresas e indicado o
alcance do mercado potencialmente afetado.


IV. DA RECOMENDAÇÃO DE ABERTURA DE PROCESSO ADMINISTRATIVO

37.     Diante de todo o exposto, entende-se estar demonstrada a existência de indícios
robustos de infrações à ordem econômica praticadas pelos Representados, a ensejar a
instauração de Processo Administrativo, nos termos dos arts. 13, V, e 69 e seguintes, da Lei nº
12.529/11 c.c. art. 186 e seguintes do Regimento Interno do Cade.

38.   Abaixo é apresentada a relação de pessoas, físicas e jurídicas, contra as quais se
recomenda a abertura de Processo Administrativo.

Pessoas Jurídicas participantes da conduta

Hutchinson Technology Inc. (“HTI”)

39.     [ACESSO RESTRITO]

40.     [ACESSO RESTRITO]

41.     [ACESSO RESTRITO]

                                      ENDEREÇO                                                    ENDEREÇO
                                        (SEDE,            WEBSITE/T          REPRESENTA             PARA
     EMPRESA          CNPJ
                                     ESCRITÓRIO,             EL              NTES LEGAIS         NOTIFICAÇÃ
                                      FÁBRICAS)                                                       O




23
   A dimensão do produto se refere a características do produto ou serviço comercializado, em particular os
fatores que determinam, da ótica do consumidor, o grau de substituibilidade existente entre os diferentes serviços
e produtos. Por sua vez, na delimitação sob o aspecto geográfico, o mercado relevante é o espaço geográfico ou
área em que a prática sob análise produz (ou pode produzir) efeitos.
 __________________________________________________________________________________________
                                                                                                   Página 14 de 29
Autos nº 08700.006006/2017-61


            Nota Técnica Anexo (0464976)              SEI 08700.006006/2017-61 / pg. 14
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 91 of 113



                                                   SUPERINTENDÊNCIA‐GERAL
                                           Coordenação‐Geral de Análise Antitruste 7



                  [ACESSO       [ACESSO           [ACESSO        [ACESSO           [ACESSO
 Hutchinson
                  RESTRITO      RESTRITO]         RESTRITO]      RESTRITO]         RESTRITO]
 Technology
    Inc.          ]
  (“HTI”)


Magnecomp Precision Technology, PLC (“MPT”)

42.     [ACESSO RESTRITO]
43.     [ACESSO RESTRITO]

44.     [ACESSO RESTRITO]


                                  ENDEREÇO                                          ENDEREÇO
                                    (SEDE,         WEBSITE/T      REPRESENTA          PARA
 EMPRESA            CNPJ
                                 ESCRITÓRIO,          EL          NTES LEGAIS      NOTIFICAÇÃ
                                  FÁBRICAS)                                             O
                  [ACESSO       [ACESSO           [ACESSO        [ACESSO           [ACESSO
 Magnecomp
                  RESTRITO      RESTRITO]         RESTRITO]      RESTRITO]         RESTRITO]
  Precision
                  ]
 Technology
Public Co. Ltd.
  ("MPT")


NHK Spring Co., Ltd. (“NHK”)

45.     [ACESSO RESTRITO]

                                  ENDEREÇO                                          ENDEREÇO
                                    (SEDE,         WEBSITE/T      REPRESENTA          PARA
 EMPRESA            CNPJ
                                 ESCRITÓRIO,          EL          NTES LEGAIS      NOTIFICAÇÃ
                                  FÁBRICAS)                                             O
                  [ACESSO       [ACESSO           [ACESSO        [ACESSO           [ACESSO
 NHK Spring       RESTRITO      RESTRITO]         RESTRITO]      RESTRITO]         RESTRITO]
  Co., Ltd.       ]


SAE Magnetics (H.K.) Ltd. ("SAE")

46.     [ACESSO RESTRITO]

47.     [ACESSO RESTRITO]

48.     [ACESSO RESTRITO]

__________________________________________________________________________________________
                                                                                    Página 15 de 29
Autos nº 08700.006006/2017-61


            Nota Técnica Anexo (0464976)       SEI 08700.006006/2017-61 / pg. 15
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 92 of 113



                                                   SUPERINTENDÊNCIA‐GERAL
                                           Coordenação‐Geral de Análise Antitruste 7




                                  ENDEREÇO                                          ENDEREÇO
                                    (SEDE,         WEBSITE/T       REPRESENTA         PARA
 EMPRESA           CNPJ
                                 ESCRITÓRIO,          EL           NTES LEGAIS     NOTIFICAÇÃ
                                  FÁBRICAS)                                             O
                 [ACESSO        [ACESSO           [ACESSO          [ACESSO         [ACESSO
SAE Magnetics
                 RESTRITO       RESTRITO]         RESTRITO]        RESTRITO]       RESTRITO]
 (H.K.) Ltd.
  ("SAE")        ]




TDK Corporation (“TDK”)

49.    [ACESSO RESTRITO]

50.    [ACESSO RESTRITO]

51.    [ACESSO RESTRITO]


                                  ENDEREÇO                                          ENDEREÇO
                                    (SEDE,         WEBSITE/T       REPRESENTA         PARA
 EMPRESA           CNPJ
                                 ESCRITÓRIO,          EL           NTES LEGAIS     NOTIFICAÇÃ
                                  FÁBRICAS)                                             O
                 [ACESSO        [ACESSO           [ACESSO          [ACESSO         [ACESSO
    TDK          RESTRITO       RESTRITO]         RESTRITO]        RESTRITO]       RESTRITO]
 Corporation     ]


Pessoas físicas participantes da conduta

Akihiro Honda

52.    [ACESSO RESTRITO]

                                  PESSOA JURÍDICA
                  CARGOS                                  Nº                        ENDEREÇO
                                   (COM LOCAL DE
               OCUPADOS (POR                           PASSAPO        E-MAIL /        PARA
 NOME                             TRABALHO: SEDE,
                PERÍODO) NA                             RTE / Nº     ENDEREÇO      NOTIFICAÇÃ
                                     ESCRITÓRIO,
                 EMPRESA                                 CPF                            O
                                      FÁBRICAS)
            [ACESSO               [ACESSO              [ACESSO      [ACESSO        [ACESSO
 Akihiro    RESTRITO]             RESTRITO]            RESTRIT      RESTRITO]      RESTRITO]
 Honda                                                 O]

__________________________________________________________________________________________
                                                                                    Página 16 de 29
Autos nº 08700.006006/2017-61


           Nota Técnica Anexo (0464976)        SEI 08700.006006/2017-61 / pg. 16
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 93 of 113



                                                    SUPERINTENDÊNCIA‐GERAL
                                            Coordenação‐Geral de Análise Antitruste 7




Akihiko Negishi

53.     [ACESSO RESTRITO]


                                  PESSOA JURÍDICA
                  CARGOS                                   Nº                        ENDEREÇO
                                   (COM LOCAL DE
               OCUPADOS (POR                            PASSAPO       E-MAIL /         PARA
 NOME                             TRABALHO: SEDE,
                PERÍODO) NA                              RTE / Nº    ENDEREÇO       NOTIFICAÇÃ
                                     ESCRITÓRIO,
                 EMPRESA                                  CPF                            O
                                      FÁBRICAS)
             [ACESSO             [ACESSO                [ACESSO     [ACESSO         [ACESSO
 Akihiko     RESTRITO]           RESTRITO]              RESTRIT     RESTRITO]       RESTRITO]
 Negishi                                                O]



Albert Ong Kim Guan (“Albert Ong”)

54.     [ACESSO RESTRITO]

                                  PESSOA JURÍDICA
                  CARGOS                                   Nº                        ENDEREÇO
                                   (COM LOCAL DE
               OCUPADOS (POR                            PASSAPO       E-MAIL /         PARA
 NOME                             TRABALHO: SEDE,
                PERÍODO) NA                              RTE / Nº    ENDEREÇO       NOTIFICAÇÃ
                                     ESCRITÓRIO,
                 EMPRESA                                  CPF                            O
                                      FÁBRICAS)
Albert Ong   [ACESSO             [ACESSO                [ACESSO     [ACESSO         [ACESSO
Kim Guan     RESTRITO]           RESTRITO]              RESTRIT     RESTRITO]       RESTRITO]
 (“Albert                                               O]
  Ong”)



Arun Dhawan

55.     [ACESSO RESTRITO]

                                  PESSOA JURÍDICA
                  CARGOS                                   Nº                        ENDEREÇO
                                   (COM LOCAL DE
               OCUPADOS (POR                            PASSAPO       E-MAIL /         PARA
 NOME                             TRABALHO: SEDE,
                PERÍODO) NA                              RTE / Nº    ENDEREÇO       NOTIFICAÇÃ
                                     ESCRITÓRIO,
                 EMPRESA                                  CPF                            O
                                      FÁBRICAS)
             [ACESSO             [ACESSO                [ACESSO     [ACESSO         [ACESSO
  Arun       RESTRITO]           RESTRITO]              RESTRIT     RESTRITO]       RESTRITO]
 Dhawan                                                 O]



Atsuo Kobayashi

56.     [ACESSO RESTRITO]
__________________________________________________________________________________________
                                                                                     Página 17 de 29
Autos nº 08700.006006/2017-61


             Nota Técnica Anexo (0464976)       SEI 08700.006006/2017-61 / pg. 17
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 94 of 113



                                                    SUPERINTENDÊNCIA‐GERAL
                                            Coordenação‐Geral de Análise Antitruste 7




                                  PESSOA JURÍDICA
                  CARGOS                                   Nº                        ENDEREÇO
                                   (COM LOCAL DE
               OCUPADOS (POR                            PASSAPO       E-MAIL /         PARA
 NOME                             TRABALHO: SEDE,
                PERÍODO) NA                              RTE / Nº    ENDEREÇO       NOTIFICAÇÃ
                                     ESCRITÓRIO,
                 EMPRESA                                  CPF                            O
                                      FÁBRICAS)
              [ACESSO            [ACESSO                [ACESSO     [ACESSO         [ACESSO
 Atsuo        RESTRITO]          RESTRITO]              RESTRIT     RESTRITO]       RESTRITO]
Kobayashi                                               O]



Giichi Nagata

57.        [ACESSO RESTRITO]

                                  PESSOA JURÍDICA
                  CARGOS                                   Nº                        ENDEREÇO
                                   (COM LOCAL DE
               OCUPADOS (POR                            PASSAPO       E-MAIL /         PARA
 NOME                             TRABALHO: SEDE,
                PERÍODO) NA                              RTE / Nº    ENDEREÇO       NOTIFICAÇÃ
                                     ESCRITÓRIO,
                 EMPRESA                                  CPF                            O
                                      FÁBRICAS)
              [ACESSO            [ACESSO                [ACESSO     [ACESSO         [ACESSO
  Giichi      RESTRITO]          RESTRITO]              RESTRIT     RESTRITO]       RESTRITO]
  Nagata                                                O]



Hajime Sawabe

58.        [ACESSO RESTRITO]


                                  PESSOA JURÍDICA
                  CARGOS                                   Nº                        ENDEREÇO
                                   (COM LOCAL DE
               OCUPADOS (POR                            PASSAPO       E-MAIL /         PARA
 NOME                             TRABALHO: SEDE,
                PERÍODO) NA                              RTE / Nº    ENDEREÇO       NOTIFICAÇÃ
                                     ESCRITÓRIO,
                 EMPRESA                                  CPF                            O
                                      FÁBRICAS)
              [ACESSO            [ACESSO                [ACESSO     [ACESSO         [ACESSO
 Hajime       RESTRITO]          RESTRITO]              RESTRIT     RESTRITO]       RESTRITO]
 Sawabe                                                 O]



Hidetomo Nishi

59.        [ACESSO RESTRITO]


 NOME             CARGOS          PESSOA JURÍDICA          Nº         E-MAIL /       ENDEREÇO
__________________________________________________________________________________________
                                                                                     Página 18 de 29
Autos nº 08700.006006/2017-61


             Nota Técnica Anexo (0464976)       SEI 08700.006006/2017-61 / pg. 18
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 95 of 113



                                                   SUPERINTENDÊNCIA‐GERAL
                                           Coordenação‐Geral de Análise Antitruste 7



              OCUPADOS (POR       (COM LOCAL DE        PASSAPO      ENDEREÇO          PARA
               PERÍODO) NA       TRABALHO: SEDE,        RTE / Nº                   NOTIFICAÇÃ
                EMPRESA             ESCRITÓRIO,          CPF                            O
                                     FÁBRICAS)
            [ACESSO             [ACESSO                [ACESSO     [ACESSO         [ACESSO
Hidetomo    RESTRITO]           RESTRITO]              RESTRIT     RESTRITO]       RESTRITO]
  Nishi                                                O]



Hironori Kajii

60.     [ACESSO RESTRITO]


                                 PESSOA JURÍDICA
                 CARGOS                                   Nº                        ENDEREÇO
                                  (COM LOCAL DE
              OCUPADOS (POR                            PASSAPO       E-MAIL /         PARA
 NOME                            TRABALHO: SEDE,
               PERÍODO) NA                              RTE / Nº    ENDEREÇO       NOTIFICAÇÃ
                                    ESCRITÓRIO,
                EMPRESA                                  CPF                            O
                                     FÁBRICAS)
            [ACESSO             [ACESSO                [ACESSO     [ACESSO         [ACESSO
 Hironori   RESTRITO]           RESTRITO]              RESTRIT     RESTRITO]       RESTRITO]
  Kajii                                                O]



Hiroyuki Tamura

61.     [ACESSO RESTRITO]


                                 PESSOA JURÍDICA
                 CARGOS                                   Nº                        ENDEREÇO
                                  (COM LOCAL DE
              OCUPADOS (POR                            PASSAPO       E-MAIL /         PARA
 NOME                            TRABALHO: SEDE,
               PERÍODO) NA                              RTE / Nº    ENDEREÇO       NOTIFICAÇÃ
                                    ESCRITÓRIO,
                EMPRESA                                  CPF                            O
                                     FÁBRICAS)
            [ACESSO             [ACESSO                [ACESSO     [ACESSO         [ACESSO
 Hiroyuki   RESTRITO]           RESTRITO]              RESTRIT     RESTRITO]       RESTRITO]
 Tamura                                                O]



Hitoshi Hashimoto

62.     [ACESSO RESTRITO]


                 CARGOS          PESSOA JURÍDICA          Nº                        ENDEREÇO
                                                                     E-MAIL /
 NOME         OCUPADOS (POR       (COM LOCAL DE        PASSAPO                        PARA
                                                                    ENDEREÇO
               PERÍODO) NA       TRABALHO: SEDE,        RTE / Nº                   NOTIFICAÇÃ
__________________________________________________________________________________________
                                                                                    Página 19 de 29
Autos nº 08700.006006/2017-61


            Nota Técnica Anexo (0464976)       SEI 08700.006006/2017-61 / pg. 19
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 96 of 113



                                                   SUPERINTENDÊNCIA‐GERAL
                                           Coordenação‐Geral de Análise Antitruste 7



                 EMPRESA           ESCRITÓRIO,            CPF                            O
                                    FÁBRICAS)
            [ACESSO             [ACESSO                [ACESSO     [ACESSO         [ACESSO
 Hitoshi    RESTRITO]           RESTRITO]              RESTRIT     RESTRITO]       RESTRITO]
Hashimoto                                              O]


Isamu Ninomiya

63.    [ACESSO RESTRITO]


                                 PESSOA JURÍDICA
                 CARGOS                                   Nº                        ENDEREÇO
                                  (COM LOCAL DE
              OCUPADOS (POR                            PASSAPO       E-MAIL /         PARA
 NOME                            TRABALHO: SEDE,
               PERÍODO) NA                              RTE / Nº    ENDEREÇO       NOTIFICAÇÃ
                                    ESCRITÓRIO,
                EMPRESA                                  CPF                            O
                                     FÁBRICAS)
            [ACESSO             [ACESSO                [ACESSO     [ACESSO         [ACESSO
 Isamu      RESTRITO]           RESTRITO]              RESTRIT     RESTRITO]       RESTRITO]
Ninomiya                                               O]


Keith David Johnson

64.    [ACESSO RESTRITO]


                                 PESSOA JURÍDICA
                 CARGOS                                   Nº                        ENDEREÇO
                                  (COM LOCAL DE
              OCUPADOS (POR                            PASSAPO       E-MAIL /         PARA
 NOME                            TRABALHO: SEDE,
               PERÍODO) NA                              RTE / Nº    ENDEREÇO       NOTIFICAÇÃ
                                    ESCRITÓRIO,
                EMPRESA                                  CPF                            O
                                     FÁBRICAS)
            [ACESSO             [ACESSO                [ACESSO     [ACESSO         [ACESSO
  Keith
  David
            RESTRITO]           RESTRITO]              RESTRIT     RESTRITO]       RESTRITO]
 Johnson                                               O]



Kazuhiko Otake

65.    [ACESSO RESTRITO]


                                 PESSOA JURÍDICA
                 CARGOS                                   Nº                        ENDEREÇO
                                  (COM LOCAL DE
              OCUPADOS (POR                            PASSAPO       E-MAIL /         PARA
 NOME                            TRABALHO: SEDE,
               PERÍODO) NA                              RTE / Nº    ENDEREÇO       NOTIFICAÇÃ
                                    ESCRITÓRIO,
                EMPRESA                                  CPF                            O
                                     FÁBRICAS)
Kazuhiko    [ACESSO             [ACESSO                [ACESSO     [ACESSO         [ACESSO
 Otake
__________________________________________________________________________________________
                                                                                    Página 20 de 29
Autos nº 08700.006006/2017-61


            Nota Técnica Anexo (0464976)       SEI 08700.006006/2017-61 / pg. 20
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 97 of 113



                                                    SUPERINTENDÊNCIA‐GERAL
                                            Coordenação‐Geral de Análise Antitruste 7



              RESTRITO]          RESTRITO]              RESTRIT     RESTRITO]       RESTRITO]
                                                        O]


Kazumi Tamamura

66.        [ACESSO RESTRITO]


                                  PESSOA JURÍDICA
                  CARGOS                                   Nº                        ENDEREÇO
                                   (COM LOCAL DE
               OCUPADOS (POR                            PASSAPO       E-MAIL /         PARA
 NOME                             TRABALHO: SEDE,
                PERÍODO) NA                              RTE / Nº    ENDEREÇO       NOTIFICAÇÃ
                                     ESCRITÓRIO,
                 EMPRESA                                  CPF                            O
                                      FÁBRICAS)
              [ACESSO            [ACESSO                [ACESSO     [ACESSO         [ACESSO
 Kazumi       RESTRITO]          RESTRITO]              RESTRIT     RESTRITO]       RESTRITO]
Tamamura                                                O]


Keiichi Suzuki

67.        [ACESSO RESTRITO]

                                  PESSOA JURÍDICA
                  CARGOS                                   Nº                        ENDEREÇO
                                   (COM LOCAL DE
               OCUPADOS (POR                            PASSAPO       E-MAIL /         PARA
 NOME                             TRABALHO: SEDE,
                PERÍODO) NA                              RTE / Nº    ENDEREÇO       NOTIFICAÇÃ
                                     ESCRITÓRIO,
                 EMPRESA                                  CPF                            O
                                      FÁBRICAS)
              [ACESSO            [ACESSO                [ACESSO     [ACESSO         [ACESSO
 Keiichi      RESTRITO]          RESTRITO]              RESTRIT     RESTRITO]       RESTRITO]
 Suzuki                                                 O]



Ken Martini

68.        [ACESSO RESTRITO]


                                  PESSOA JURÍDICA
                  CARGOS                                   Nº                        ENDEREÇO
                                   (COM LOCAL DE
               OCUPADOS (POR                            PASSAPO       E-MAIL /         PARA
 NOME                             TRABALHO: SEDE,
                PERÍODO) NA                              RTE / Nº    ENDEREÇO       NOTIFICAÇÃ
                                     ESCRITÓRIO,
                 EMPRESA                                  CPF                            O
                                      FÁBRICAS)
              [ACESSO            [ACESSO                [ACESSO     [ACESSO         [ACESSO
  Ken         RESTRITO]          RESTRITO]              RESTRIT     RESTRITO]       RESTRITO]
 Martini                                                O]


__________________________________________________________________________________________
                                                                                     Página 21 de 29
Autos nº 08700.006006/2017-61


             Nota Técnica Anexo (0464976)       SEI 08700.006006/2017-61 / pg. 21
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 98 of 113



                                                    SUPERINTENDÊNCIA‐GERAL
                                            Coordenação‐Geral de Análise Antitruste 7




Kenichiro Arimura

69.        [ACESSO RESTRITO]


                                  PESSOA JURÍDICA
                  CARGOS                                   Nº                        ENDEREÇO
                                   (COM LOCAL DE
               OCUPADOS (POR                            PASSAPO       E-MAIL /         PARA
 NOME                             TRABALHO: SEDE,
                PERÍODO) NA                              RTE / Nº    ENDEREÇO       NOTIFICAÇÃ
                                     ESCRITÓRIO,
                 EMPRESA                                  CPF                            O
                                      FÁBRICAS)
              [ACESSO            [ACESSO                [ACESSO     [ACESSO         [ACESSO
Kenichiro     RESTRITO]          RESTRITO]              RESTRIT     RESTRITO]       RESTRITO]
Arimura                                                 O]


Kenji Sasaki

70.        [ACESSO RESTRITO]


                                  PESSOA JURÍDICA
                  CARGOS                                   Nº                        ENDEREÇO
                                   (COM LOCAL DE
               OCUPADOS (POR                            PASSAPO       E-MAIL /         PARA
 NOME                             TRABALHO: SEDE,
                PERÍODO) NA                              RTE / Nº    ENDEREÇO       NOTIFICAÇÃ
                                     ESCRITÓRIO,
                 EMPRESA                                  CPF                            O
                                      FÁBRICAS)
              [ACESSO            [ACESSO                [ACESSO     [ACESSO         [ACESSO
  Kenji       RESTRITO]          RESTRITO]              RESTRIT     RESTRITO]       RESTRITO]
  Sasaki                                                O]


Koji Inada

71.        [ACESSO RESTRITO]

                                  PESSOA JURÍDICA
                  CARGOS                                   Nº                        ENDEREÇO
                                   (COM LOCAL DE
               OCUPADOS (POR                            PASSAPO       E-MAIL /         PARA
 NOME                             TRABALHO: SEDE,
                PERÍODO) NA                              RTE / Nº    ENDEREÇO       NOTIFICAÇÃ
                                     ESCRITÓRIO,
                 EMPRESA                                  CPF                            O
                                      FÁBRICAS)
              [ACESSO            [ACESSO                [ACESSO     [ACESSO         [ACESSO
Koji Inada
              RESTRITO]          RESTRITO]              RESTRIT     RESTRITO]       RESTRITO]
                                                        O]


Lo Kwok Fai (“Frankie Lo”)

72.        [ACESSO RESTRITO]
__________________________________________________________________________________________
                                                                                     Página 22 de 29
Autos nº 08700.006006/2017-61


             Nota Técnica Anexo (0464976)       SEI 08700.006006/2017-61 / pg. 22
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 99 of 113



                                                    SUPERINTENDÊNCIA‐GERAL
                                            Coordenação‐Geral de Análise Antitruste 7




                                  PESSOA JURÍDICA
                  CARGOS                                   Nº                        ENDEREÇO
                                   (COM LOCAL DE
               OCUPADOS (POR                            PASSAPO       E-MAIL /         PARA
 NOME                             TRABALHO: SEDE,
                PERÍODO) NA                              RTE / Nº    ENDEREÇO       NOTIFICAÇÃ
                                     ESCRITÓRIO,
                 EMPRESA                                  CPF                            O
                                      FÁBRICAS)
 Lo Kwok     [ACESSO             [ACESSO                [ACESSO     [ACESSO         [ACESSO
    Fai      RESTRITO]           RESTRITO]              RESTRIT     RESTRITO]       RESTRITO]
 (“Frankie                                              O]
   Lo”)


Masaru Koda

73.       [ACESSO RESTRITO]


                                  PESSOA JURÍDICA
                  CARGOS                                   Nº                        ENDEREÇO
                                   (COM LOCAL DE
               OCUPADOS (POR                            PASSAPO       E-MAIL /         PARA
 NOME                             TRABALHO: SEDE,
                PERÍODO) NA                              RTE / Nº    ENDEREÇO       NOTIFICAÇÃ
                                     ESCRITÓRIO,
                 EMPRESA                                  CPF                            O
                                      FÁBRICAS)
             [ACESSO             [ACESSO                [ACESSO     [ACESSO         [ACESSO
 Masaru      RESTRITO]           RESTRITO]              RESTRIT     RESTRITO]       RESTRITO]
 Koda                                                   O]



Masato Ishikawa

74.       [ACESSO RESTRITO]


                                  PESSOA JURÍDICA
                  CARGOS                                   Nº                        ENDEREÇO
                                   (COM LOCAL DE
               OCUPADOS (POR                            PASSAPO       E-MAIL /         PARA
 NOME                             TRABALHO: SEDE,
                PERÍODO) NA                              RTE / Nº    ENDEREÇO       NOTIFICAÇÃ
                                     ESCRITÓRIO,
                 EMPRESA                                  CPF                            O
                                      FÁBRICAS)
             [ACESSO             [ACESSO                [ACESSO     [ACESSO         [ACESSO
  Masato     RESTRITO]           RESTRITO]              RESTRIT     RESTRITO]       RESTRITO]
 Ishikawa                                               O]



Richard Michael McHone (“Richard McHone”)

75.       [ACESSO RESTRITO]


                  CARGOS          PESSOA JURÍDICA          Nº         E-MAIL /       ENDEREÇO
 NOME
               OCUPADOS (POR       (COM LOCAL DE        PASSAPO      ENDEREÇO          PARA
__________________________________________________________________________________________
                                                                                     Página 23 de 29
Autos nº 08700.006006/2017-61


             Nota Técnica Anexo (0464976)       SEI 08700.006006/2017-61 / pg. 23
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 100 of 113



                                                   SUPERINTENDÊNCIA‐GERAL
                                           Coordenação‐Geral de Análise Antitruste 7



                PERÍODO) NA      TRABALHO: SEDE,        RTE / Nº                   NOTIFICAÇÃ
                 EMPRESA           ESCRITÓRIO,           CPF                           O
                                    FÁBRICAS)
 Richard     [ACESSO            [ACESSO                [ACESSO     [ACESSO         [ACESSO
 Michael
 McHone
             RESTRITO]          RESTRITO]              RESTRIT     RESTRITO]       RESTRITO]
(“Richard                                              O]
McHone”)


Shigeki Kimura

76.       [ACESSO RESTRITO]

                                 PESSOA JURÍDICA
                  CARGOS                                  Nº                        ENDEREÇO
                                  (COM LOCAL DE
               OCUPADOS (POR                           PASSAPO       E-MAIL /         PARA
 NOME                            TRABALHO: SEDE,
                PERÍODO) NA                             RTE / Nº    ENDEREÇO       NOTIFICAÇÃ
                                    ESCRITÓRIO,
                 EMPRESA                                 CPF                            O
                                     FÁBRICAS)
             [ACESSO            [ACESSO                [ACESSO     [ACESSO         [ACESSO
 Shigeki     RESTRITO]          RESTRITO]              RESTRIT     RESTRITO]       RESTRITO]
 Kimura                                                O]


Shigenao Ishiguro

77.       [ACESSO RESTRITO]


                                 PESSOA JURÍDICA
                  CARGOS                                  Nº                        ENDEREÇO
                                  (COM LOCAL DE
               OCUPADOS (POR                           PASSAPO       E-MAIL /         PARA
 NOME                            TRABALHO: SEDE,
                PERÍODO) NA                             RTE / Nº    ENDEREÇO       NOTIFICAÇÃ
                                    ESCRITÓRIO,
                 EMPRESA                                 CPF                            O
                                     FÁBRICAS)
             [ACESSO            [ACESSO                [ACESSO     [ACESSO         [ACESSO
 Shigenao    RESTRITO]          RESTRITO]              RESTRIT     RESTRITO]       RESTRITO]
 Ishiguro                                              O]


Skipp Harvey

78.       [ACESSO RESTRITO]


                                 PESSOA JURÍDICA
                  CARGOS                                  Nº                        ENDEREÇO
                                  (COM LOCAL DE
               OCUPADOS (POR                           PASSAPO       E-MAIL /         PARA
 NOME                            TRABALHO: SEDE,
                PERÍODO) NA                             RTE / Nº    ENDEREÇO       NOTIFICAÇÃ
                                    ESCRITÓRIO,
                 EMPRESA                                 CPF                            O
                                     FÁBRICAS)
 Skipp       [ACESSO            [ACESSO                [ACESSO     [ACESSO         [ACESSO
 Harvey                                                RESTRIT
__________________________________________________________________________________________
                                                                                    Página 24 de 29
Autos nº 08700.006006/2017-61


            Nota Técnica Anexo (0464976)       SEI 08700.006006/2017-61 / pg. 24
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 101 of 113



                                                   SUPERINTENDÊNCIA‐GERAL
                                           Coordenação‐Geral de Análise Antitruste 7



            RESTRITO]           RESTRITO]              O]          RESTRITO]       RESTRITO]


Stephen Andrew Misuta (“Steve Misuta”)

79.     [ACESSO RESTRITO]


                                 PESSOA JURÍDICA
                 CARGOS                                   Nº                        ENDEREÇO
                                  (COM LOCAL DE
              OCUPADOS (POR                            PASSAPO       E-MAIL /         PARA
 NOME                            TRABALHO: SEDE,
               PERÍODO) NA                              RTE / Nº    ENDEREÇO       NOTIFICAÇÃ
                                    ESCRITÓRIO,
                EMPRESA                                  CPF                            O
                                     FÁBRICAS)
 Stephen    [ACESSO             [ACESSO                [ACESSO     [ACESSO         [ACESSO
 Andrew
 Misuta
            RESTRITO]           RESTRITO]              RESTRIT     RESTRITO]       RESTRITO]
 (“Steve                                               O]
 Misuta”)



Takehiko Amaki

80.     [ACESSO RESTRITO]


                                 PESSOA JURÍDICA
                 CARGOS                                   Nº                        ENDEREÇO
                                  (COM LOCAL DE
              OCUPADOS (POR                            PASSAPO       E-MAIL /         PARA
 NOME                            TRABALHO: SEDE,
               PERÍODO) NA                              RTE / Nº    ENDEREÇO       NOTIFICAÇÃ
                                    ESCRITÓRIO,
                EMPRESA                                  CPF                            O
                                     FÁBRICAS)
            [ACESSO             [ACESSO                [ACESSO     [ACESSO         [ACESSO
 Takehiko   RESTRITO]           RESTRITO]              RESTRIT     RESTRITO]       RESTRITO]
  Amaki                                                O]



Takehiro Kamigama

81.     [ACESSO RESTRITO]

                                 PESSOA JURÍDICA
                 CARGOS                                   Nº                        ENDEREÇO
                                  (COM LOCAL DE
              OCUPADOS (POR                            PASSAPO       E-MAIL /         PARA
 NOME                            TRABALHO: SEDE,
               PERÍODO) NA                              RTE / Nº    ENDEREÇO       NOTIFICAÇÃ
                                    ESCRITÓRIO,
                EMPRESA                                  CPF                            O
                                     FÁBRICAS)
            [ACESSO             [ACESSO                [ACESSO     [ACESSO         [ACESSO
 Takehiro   RESTRITO]           RESTRITO]              RESTRIT     RESTRITO]       RESTRITO]
Kamigama                                               O]




__________________________________________________________________________________________
                                                                                    Página 25 de 29
Autos nº 08700.006006/2017-61


            Nota Técnica Anexo (0464976)       SEI 08700.006006/2017-61 / pg. 25
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 102 of 113



                                                    SUPERINTENDÊNCIA‐GERAL
                                            Coordenação‐Geral de Análise Antitruste 7



Tetsuya Ueda

82.       [ACESSO RESTRITO]


                                  PESSOA JURÍDICA
                  CARGOS                                   Nº                        ENDEREÇO
                                   (COM LOCAL DE
               OCUPADOS (POR                            PASSAPO       E-MAIL /         PARA
 NOME                             TRABALHO: SEDE,
                PERÍODO) NA                              RTE / Nº    ENDEREÇO       NOTIFICAÇÃ
                                     ESCRITÓRIO,
                 EMPRESA                                  CPF                            O
                                      FÁBRICAS)
             [ACESSO             [ACESSO                [ACESSO     [ACESSO         [ACESSO
 Tetsuya     RESTRITO]           RESTRITO]              RESTRIT     RESTRITO]       RESTRITO]
  Ueda                                                  O]



Thiti Makarabhiromya (“Thiti Makarabhirom”)

83.       [ACESSO RESTRITO]


                                  PESSOA JURÍDICA
                  CARGOS                                   Nº                        ENDEREÇO
                                   (COM LOCAL DE
               OCUPADOS (POR                            PASSAPO       E-MAIL /         PARA
 NOME                             TRABALHO: SEDE,
                PERÍODO) NA                              RTE / Nº    ENDEREÇO       NOTIFICAÇÃ
                                     ESCRITÓRIO,
                 EMPRESA                                  CPF                            O
                                      FÁBRICAS)
  Thiti      [ACESSO             [ACESSO                [ACESSO     [ACESSO         [ACESSO
Makarabhir
  omya       RESTRITO]           RESTRITO]              RESTRIT     RESTRITO]       RESTRITO]
 (“Thiti                                                O]
Makarabhir
  om”)


Todd Drahos

84.       [ACESSO RESTRITO]

                                  PESSOA JURÍDICA
                  CARGOS                                   Nº                        ENDEREÇO
                                   (COM LOCAL DE
               OCUPADOS (POR                            PASSAPO       E-MAIL /         PARA
 NOME                             TRABALHO: SEDE,
                PERÍODO) NA                              RTE / Nº    ENDEREÇO       NOTIFICAÇÃ
                                     ESCRITÓRIO,
                 EMPRESA                                  CPF                            O
                                      FÁBRICAS)
             [ACESSO             [ACESSO                [ACESSO     [ACESSO         [ACESSO
  Todd       RESTRITO]           RESTRITO]              RESTRIT     RESTRITO]       RESTRITO]
 Drahos                                                 O]


Toshimi Hamada

85.       [ACESSO RESTRITO]
__________________________________________________________________________________________
                                                                                     Página 26 de 29
Autos nº 08700.006006/2017-61


             Nota Técnica Anexo (0464976)       SEI 08700.006006/2017-61 / pg. 26
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 103 of 113



                                                   SUPERINTENDÊNCIA‐GERAL
                                           Coordenação‐Geral de Análise Antitruste 7




                                 PESSOA JURÍDICA
                 CARGOS                                   Nº                        ENDEREÇO
                                  (COM LOCAL DE
              OCUPADOS (POR                            PASSAPO       E-MAIL /         PARA
 NOME                            TRABALHO: SEDE,
               PERÍODO) NA                              RTE / Nº    ENDEREÇO       NOTIFICAÇÃ
                                    ESCRITÓRIO,
                EMPRESA                                  CPF                            O
                                     FÁBRICAS)
            [ACESSO             [ACESSO                [ACESSO     [ACESSO         [ACESSO
 Toshimi    RESTRITO]           RESTRITO]              RESTRIT     RESTRITO]       RESTRITO]
 Hamada                                                O]



Tsutomu Yamaguchi

86.    [ACESSO RESTRITO]


                                 PESSOA JURÍDICA
                 CARGOS                                   Nº                        ENDEREÇO
                                  (COM LOCAL DE
              OCUPADOS (POR                            PASSAPO       E-MAIL /         PARA
 NOME                            TRABALHO: SEDE,
               PERÍODO) NA                              RTE / Nº    ENDEREÇO       NOTIFICAÇÃ
                                    ESCRITÓRIO,
                EMPRESA                                  CPF                            O
                                     FÁBRICAS)
            [ACESSO             [ACESSO                [ACESSO     [ACESSO         [ACESSO
 Tsutomu    RESTRITO]           RESTRITO]              RESTRIT     RESTRITO]       RESTRITO]
Yamaguchi                                              O]



Yew Ah Ming

87.    [ACESSO RESTRITO]


                                 PESSOA JURÍDICA
                 CARGOS                                   Nº                        ENDEREÇO
                                  (COM LOCAL DE
              OCUPADOS (POR                            PASSAPO       E-MAIL /         PARA
 NOME                            TRABALHO: SEDE,
               PERÍODO) NA                              RTE / Nº    ENDEREÇO       NOTIFICAÇÃ
                                    ESCRITÓRIO,
                EMPRESA                                  CPF                            O
                                     FÁBRICAS)
            [ACESSO             [ACESSO                [ACESSO     [ACESSO         [ACESSO
 Yew Ah     RESTRITO]           RESTRITO]              RESTRIT     RESTRITO]       RESTRITO]
  Ming                                                 O]



Wing Sun Clarence Lo (“Clarence Lo”)

88.    [ACESSO RESTRITO]

 NOME            CARGOS          PESSOA JURÍDICA          Nº         E-MAIL /       ENDEREÇO

__________________________________________________________________________________________
                                                                                    Página 27 de 29
Autos nº 08700.006006/2017-61


            Nota Técnica Anexo (0464976)       SEI 08700.006006/2017-61 / pg. 27
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 104 of 113



                                                    SUPERINTENDÊNCIA‐GERAL
                                            Coordenação‐Geral de Análise Antitruste 7



               OCUPADOS (POR       (COM LOCAL DE        PASSAPO      ENDEREÇO          PARA
                PERÍODO) NA       TRABALHO: SEDE,        RTE / Nº                   NOTIFICAÇÃ
                 EMPRESA             ESCRITÓRIO,          CPF                            O
                                      FÁBRICAS)
Wing Sun     [ACESSO             [ACESSO                [ACESSO     [ACESSO         [ACESSO
 Clarence
    Lo
             RESTRITO]           RESTRITO]              RESTRIT     RESTRITO]       RESTRITO]
(“Clarence                                              O]
   Lo”)



Yuichi Nagase

89.       [ACESSO RESTRITO]

                                  PESSOA JURÍDICA
                  CARGOS                                   Nº                        ENDEREÇO
                                   (COM LOCAL DE
               OCUPADOS (POR                            PASSAPO       E-MAIL /         PARA
 NOME                             TRABALHO: SEDE,
                PERÍODO) NA                              RTE / Nº    ENDEREÇO       NOTIFICAÇÃ
                                     ESCRITÓRIO,
                 EMPRESA                                  CPF                            O
                                      FÁBRICAS)
             [ACESSO             [ACESSO                [ACESSO     [ACESSO         [ACESSO
 Yuichi      RESTRITO]           RESTRITO]              RESTRIT     RESTRITO]       RESTRITO]
 Nagase                                                 O]


V.            CONCLUSÃO

90.     Diante do exposto, e ante a existência de indícios robustos de infração à ordem
econômica, sugere-se a instauração de Processo Administrativo, nos termos dos arts. 13, V, e
69 e seguintes, da Lei nº 12.529/11 c.c. art. 186 e seguintes do Regimento Interno do Cade,
em face dos Representados: Hutchinson Technology Inc.; Magnecomp Precision Technology
Public Co. Ltd; NHK Spring Co., Ltd.TDK Corporation; SAE Magnetics (H.K.) Ltd.; Akihiro
Honda; Akihiko Negishi; Albert Ong Kim Guan (“Albert Ong”); Arun Dhawan; Atsuo
Kobayashi; Giichi Nagata; Hajime Sawabe; Hidetomo Nishi; Hironori Kajii; Hiroyuki
Tamura; Hitoshi Hashimoto; Isamu Ninomiya; Keith David Johnson; Kazuhiko Otake;
Kazumi Tamamura; Keiichi Suzuki; Ken Martini; Kenichiro Arimura; Kenji Sasaki; Koji
Inada; Lo Kwok Fai (“Frankie Lo”); Masaru Koda; Masato Ishikawa; Richard Michael
McHone; Shigeki Kimura; Shigenao Ishiguro; Skipp Harvey; Stephen Andrew Misuta;
Takehiko Amaki; Takehiro Kamigama; Tetsuya Ueda; Thiti Makarabhiromya; Todd Drahos;
Toshimi Hamada; Tsutomu Yamaguchi; Wing Sun Clarence Lo (“Clarence Lo”); Yew Ah
Ming; e Yuichi Nagase, a fim de investigar as condutas passíveis de enquadramento nos
artigos 20, I a IV, e 21, I, III, VIII e X, da Lei nº 8.884/94, bem como art. 36, incisos I a IV
c/c seu § 3º, inciso I, alíneas "a", "b", "c" e "d" e inciso VIII da Lei nº 12.529/2011, na forma
do artigo 69 e seguintes da Lei nº 12.529/2011.

__________________________________________________________________________________________
                                                                                     Página 28 de 29
Autos nº 08700.006006/2017-61


             Nota Técnica Anexo (0464976)       SEI 08700.006006/2017-61 / pg. 28
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 105 of 113



                                                  SUPERINTENDÊNCIA‐GERAL
                                          Coordenação‐Geral de Análise Antitruste 7



91.    Sugere-se, ainda, a notificação dos Representados, nos termos do art. 70 do referido
diploma legal, para que apresentem defesa no prazo de 30 (trinta) dias. Neste mesmo prazo,
os Representados deverão especificar e justificar as provas que pretendem sejam produzidas,
que serão analisadas pela autoridade nos termos do art. 195 do Regimento Interno do Cade.
Caso o Representado tenha interesse na produção de prova testemunhal, deverá indicar na
peça de defesa a qualificação completa de até 3 (três) testemunhas, a serem ouvidas na sede
do Cade, conforme previsto no art. 70 da Lei nº 12.529/2011 c.c. art. 195, §2º, do Regimento
Interno do Cade.

Estas as conclusões.


                                  LUCAS FREIRE SILVA
                                     Coordenador-Geral
                           Coordenação-Geral de Análise Antitruste 7



De acordo. Encaminhe-se ao Sr. Superintendente-Geral.



                            DIOGO THOMSON DE ANDRADE
                               SuperintendenteGeral-Adjunto




__________________________________________________________________________________________
                                                                                  Página 29 de 29
Autos nº 08700.006006/2017-61


           Nota Técnica Anexo (0464976)       SEI 08700.006006/2017-61 / pg. 29
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 106 of 113




                  Exhibit M

FILED UNDER SEAL
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 107 of 113




                   Exhibit N

FILED UNDER SEAL
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 108 of 113




                   Exhibit O

FILED UNDER SEAL
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 109 of 113




                    Exhibit P

FILED UNDER SEAL
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 110 of 113




                   Exhibit Q

FILED UNDER SEAL
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 111 of 113




                   Exhibit R

FILED UNDER SEAL
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 112 of 113




                    Exhibit S

FILED UNDER SEAL
Case 3:19-md-02918-MMC Document 228-2 Filed 06/01/20 Page 113 of 113




                   Exhibit T

FILED UNDER SEAL
